Exhibit 10.1

 

2004 AMENDED AND RESTATED

CREDIT AGREEMENT

(CONVERTIBLE REVOLVING LOAN)

 

BY AND BETWEEN

 

COBANK, ACB,

AS LEAD ARRANGER AND BOOK MANAGER, AND AS ADMINISTRATIVE,

DOCUMENTATION AND COLLATERAL AGENT;

 

AGRILAND, FCS

AS CO-ARRANGER AND AS A SYNDICATION PARTY; AND

 

DEERE CREDIT, INC.,

AS SYNDICATION PARTY,

 

AND

 

PILGRIM’S PRIDE CORPORATION, AS BORROWER

 

DATED AS OF APRIL 7, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. DEFINED TERMS

   1

1.1 Administrative Agent Office

   1

1.2 Advance Date

   1

1.3 Aggregate Commitment

   2

1.4 Amendment Documents

   2

1.5 Applicable Lending Office

   2

1.6 Appraisal

   2

1.7 Appraised Value

   2

1.8 Availability Period

   2

1.9 Available Amount

   2

1.10 Bank Debt

   2

1.11 Banking Day

   2

1.12 Base Rate

   3

1.13 Borrower’s Account

   3

1.14 Borrower Benefit Plan

   3

1.15 Capital Lease

   3

1.16 Capital Lease Obligation

   3

1.17 Casualty Event

   3

1.18 Casualty Proceeds

   3

1.19 Closing Date

   4

1.20 Code

   4

1.21 Comerica Loan

   4

1.22 Committed Advances

   4

1.23 Compliance Certificate

   4

 

i



--------------------------------------------------------------------------------

1.24 Consolidated Current Assets

   4

1.25 Consolidated Current Liabilities

   4

1.26 Consolidated Interest Expense

   4

1.27 Consolidated Net Income

   4

1.28 Consolidated Subsidiary

   4

1.29 Current Assets

   4

1.30 Current Liabilities

   4

1.31 Current Ratio

   5

1.32 Debt

   5

1.33 Default Interest Rate

   5

1.34 Departing Lender

   5

1.35 Depreciation

   6

1.36 EBITDA

   6

1.37 Environmental Laws

   6

1.38 ERISA

   6

1.39 ERISA Affiliate

   6

1.40 Farm Credit System Institution

   6

1.41 Financial Projections

   6

1.42 Fiscal Quarter

   6

1.43 Fiscal Year

   6

1.44 Fixed Charge Coverage Ratio

   6

1.45 Foreign Subsidiary Debt

   7

1.46 Funding Share

   7

1.47 GAAP

   7

1.48 Good Faith Contest

   7

 

ii



--------------------------------------------------------------------------------

1.49 Governmental Authority

   7

1.50 Grower Settlement Agreements

   7

1.51 Hancock Loan

   7

1.52 Harris Loan

   7

1.53 Hazardous Substances

   8

1.54 Individual Commitment

   8

1.55 Individual Lending Capacity

   8

1.56 Individual Outstanding Obligations

   8

1.57 Individual Pro Rata Share

   8

1.58 Intangible Asset

   8

1.59 Intercompany Bond

   8

1.60 Interest Expense

   9

1.61 Investment

   9

1.62 Leverage Ratio

   9

1.63 LIBO Rate

   9

1.64 Lien

   10

1.65 Loans

   10

1.66 Loan Documents

   10

1.67 Material Adverse Effect

   10

1.68 Material Agreements

   10

1.69 Maturity Date

   10

1.70 Multiemployer Plan

   10

1.71 Net Tangible Assets

   10

1.72 Net Working Capital

   10

1.73 Net Worth

   10

 

iii



--------------------------------------------------------------------------------

1.74 Note or Notes

   10

1.75 Operating Lease

   10

1.76 Organizational Documents

   10

1.77 Pari Passu Loan

   11

1.78 Permanent Reduction of Production

   11

1.79 Person

   11

1.80 Pilgrim Family

   11

1.81 Plan

   12

1.82 Potential Default

   12

1.83 Prohibited Transaction

   12

1.84 Protein IRB Bonds

   12

1.85 Receivables Securitization Program

   12

1.86 Reportable Event

   12

1.87 Required Lenders

   12

1.88 Revolving Loan

   12

1.89 Security Documents

   12

1.90 Senior Subordinated Notes

   13

1.91 Senior Unsecured Notes

   13

1.92 Subsidiary

   13

1.93 Successor Agent

   13

1.94 Syndication Parties

   13

1.95 Tangible Net Worth

   13

1.96 Title Insurer

   13

1.97 Title Policy

   13

1.98 Total Liabilities

   14

 

iv



--------------------------------------------------------------------------------

Article 2. REVOLVING LOAN

   16

2.1 Revolving Loan

   16

2.1.1 Individual Syndication Party Commitment

   16

2.1.2 Individual Syndication Party Pro Rata Share

   16

2.1.3 Aggregate Commitment; Available Amount

   16

2.2 Revolving Promissory Notes

   16

2.3 Advances Under 2000 Credit Agreement

   16

2.4 Syndication Party Records

   17

2.5 Use of Proceeds

   17

2.6 Advances; Funding

   17

2.7 Syndication Party Funding Failure

   17

2.8 Reduction of Aggregate Commitment

   17

Article 3. INTEREST AND FEES

   18

3.1 Interest

   18

3.1.1 Base Rate Option

   18

3.1.2 LIBO Rate Option

   18

3.2 Additional Provisions for LIBO Rate Loans

   19

3.2.1 Inapplicability or Unavailability of LIBO Rate

   19

3.2.2 Change in Law; LIBO Rate Loan Unlawful

   19

3.3 Default Interest Rate

   20

3.4 Interest Calculation

   20

3.5 Fees

   20

3.5.1 Commitment Fee

   20

3.6 Interest Rate Margins; Commitment Fee Factor

   21

3.6.1 Calculation

   21

 

v



--------------------------------------------------------------------------------

3.6.2 Compliance Certificate

   21

3.7 Maximum Interest Rate

   22

Article 4. PAYMENTS; FUNDING LOSSES

   23

4.1 Principal Payments

   23

4.1.1 Automatic Conversion

   23

4.1.2 Principal Payments

   23

4.2 Interest Payments

   23

4.3 Voluntary Prepayments

   23

4.4 Mandatory Prepayments

   24

4.5 Application of Principal Payments

   26

4.5.1 Scheduled Payments

   26

4.5.2 Voluntary Prepayments

   26

4.5.3 Mandatory Prepayments

   26

4.6 Manner of Payment

   26

4.7 Distribution of Principal and Interest Payments

   27

4.7.1 Principal and Interest Payments on Revolving Loan

   27

4.8 Funding Losses

   27

Article 5. BANK EQUITY INTERESTS

   27

5.1 Purchase of Bank Equity Interests

   27

Article 6. SECURITY

   28

6.1 Borrower’s Collateral

   28

6.2 Guaranty

   28

Article 7. REPRESENTATIONS AND WARRANTIES

   29

7.1 Organization, Good Standing, Etc

   29

7.2 Corporate Authority, Due Authorization; Consents

   29

 

vi



--------------------------------------------------------------------------------

7.3 Litigation

   29

7.4 No Violations

   29

7.5 Binding Agreement

   30

7.6 Compliance with Laws

   30

7.7 Principal Place of Business

   30

7.8 Payment of Taxes

   30

7.9 Licenses and Approvals

   30

7.10 Employee Benefit Plans

   31

7.10.1 Employee Benefit Plans; Multiemployer Plans

   31

7.10.2 Pension Benefit Plans

   31

7.10.3 Prohibited Transactions

   31

7.10.4 Civil/Criminal Action

   31

7.10.5 Funding

   32

7.10.6 Compliance With Law

   32

7.10.7 Multiple Employer Plan

   32

7.10.8 Plan Termination Liability; Multiemployer Plan Withdrawal Liability

   32

7.10.9 Pension Plan Termination

   32

7.10.10 Reportable Event

   32

7.10.11 Payment of Contributions

   33

7.10.12 Welfare Benefit Plans

   33

7.11 Equity Investments

   33

7.12 Title to Real and Personal Property

   33

7.13 Financial Statements

   34

7.14 Environmental Compliance

   34

7.15 Fiscal Year

   35

 

vii



--------------------------------------------------------------------------------

7.16 Material Agreements

   35

7.17 Regulations U and X

   35

7.18 Trademarks, Tradenames

   35

7.19 No Default on Outstanding Judgments or Orders

   35

7.20 No Default in Other Agreements

   35

7.21 Labor Matters; Labor Agreements

   35

7.22 Governmental Regulation

   36

7.23 Borrower Information

   36

7.24 Financial Projections

   36

7.25 Solvency

   36

7.26 Anti-Terrorism Laws

   37

7.26.1 Violation of Law

   37

7.26.2 Classification

   37

7.26.3 Conduct of Business

   37

7.27 Disclosure

   37

Article 8. CONDITIONS TO CLOSING AND TO ADVANCES

   38

8.1 Conditions to Closing

   38

8.1.1 Loan and Amendment Documents; Possession of Collateral; and Pilgrim
Guaranty

   38

8.1.2 Approvals

   38

8.1.3 Organizational Documents

   38

8.1.4 Evidence of Insurance

   38

8.1.5 Appointment of Agent for Service.

   38

8.1.6 No Material Change

   38

8.1.7 Fees and Expenses

   39

8.1.8 Evidence of Corporate Action

   39

 

viiii



--------------------------------------------------------------------------------

8.1.9 Opinion of Counsel

   39

8.1.10 Renewal of Harris Loan

   39

8.1.11 Financial Projections

   39

8.1.12 Further Assurances

   39

8.2 Borrowing Notice; Funding Notice

   40

8.3 Conditions to Advance

   40

8.3.1 Default

   40

8.3.2 Availability Period

   40

8.3.3 Representations and Warranties; Fees and Expenses

   40

8.3.4 No Material Change

   41

8.4 Limitation on LIBO Rate Loans

   41

8.5 Illegality of Loan

   42

8.6 Treatment of Affected Loans

   42

Article 9. AFFIRMATIVE COVENANTS

   43

9.1 Books and Records

   43

9.2 Reports and Notices

   43

9.2.1 Annual Financial Statements

   43

9.2.2 Quarterly Financial Statements

   43

9.2.3 Notice of Default

   43

9.2.4 ERISA Reports

   44

9.2.5 Notice of Litigation

   44

9.2.6 Notice of Material Adverse Effect

   44

9.2.7 Notice of Environmental Proceedings

   44

9.2.8 Regulatory and Other Notices

   44

9.2.9 Adverse Action Regarding Required Licenses

   45

 

ix



--------------------------------------------------------------------------------

9.2.10 Notice of Certain Changes

   45

9.2.11 Available Amount Reports

   45

9.2.12 Appraisals

   46

9.2.13 Filings and Reports

   46

9.2.14 Additional Information

   46

9.3 Maintenance of Existence and Qualification

   46

9.4 Compliance with Legal Requirements and Agreements

   47

9.5 Compliance with Environmental Laws

   47

9.6 Taxes

   47

9.7 Insurance

   47

9.8 Title to and Maintenance of Properties

   48

9.9 Inspection

   48

9.10 Required Licenses; Permits; Etc

   49

9.11 ERISA

   49

9.12 Financial Covenants

   49

9.12.1 Leverage Ratio

   49

9.12.2 Tangible Net Worth

   49

9.12.3 Current Ratio

   50

9.12.4 Net Tangible Assets to Total Liabilities

   50

9.12.5 Fixed Charge Coverage Ratio

   50

9.12.6 Net Working Capital

   50

9.13 Appraised Property

   50

9.14 Title Insurance Endorsements.

   50

9.15 Production Cut-back

   50

9.16 Embargoed Person

   52

 

x



--------------------------------------------------------------------------------

9.17 Anti-Money Laundering

   52

9.18 Additional Collateral

   52

Article 10. NEGATIVE COVENANTS

   54

10.1 Borrowing

   54

10.2 No Other Businesses

   55

10.3 Liens

   55

10.4 Sale of Collateral

   56

10.5 Liabilities of Others

   57

10.6 Loans

   57

10.7 Merger; Acquisitions; Business Form; Etc

   58

10.8 Investments

   58

10.9 Transactions With Related Parties

   60

10.10 Dividends, etc

   60

10.11 ERISA

   60

10.12 Change in Fiscal Year

   61

10.13 Leases

   61

10.14 Principal Payments

   61

10.15 Anti-Terrorism Law

   62

Article 11. INDEMNIFICATION

   62

11.1 General; Stamp Taxes; Intangibles Tax

   62

11.2 Indemnification Relating to Hazardous Substances

   63

Article 12. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

   64

12.1 Events of Default

   64

12.2 No Advance

   66

12.3 Rights and Remedies

   66

 

xi



--------------------------------------------------------------------------------

12.4 Agreement Regarding, and Waiver of, Certain Rights

   66

Article 13. AGENCY AGREEMENT

   66

13.1 Funding of Syndication Interest

   66

13.2 Syndication Parties’ Obligations to Remit Funds

   67

13.3 Syndication Party’s Failure to Remit Funds

   67

13.4 Agency Appointment

   68

13.5 Power and Authority of the Administrative Agent

   68

13.5.1 Advice

   68

13.5.2 Documents; Intercreditor Agreement

   69

13.5.3 Proceedings

   69

13.5.4 Retain Professionals

   69

13.5.5 Incidental Powers

   69

13.5.6 Release of Certain Liens

   69

13.6 Duties of the Administrative Agent

   70

13.6.1 Possession of Documents

   70

13.6.2 Distribute Payments

   70

13.6.3 Loan Administration

   70

13.6.4 Action Upon Default

   70

13.6.5 Indemnification as Condition to Action

   71

13.6.6 Forwarding of Information

   71

13.7 Consent Required for Certain Actions.

   71

13.7.1 Unanimous

   71

13.7.2 Required Lenders

   72

13.7.3 Increase in Individual Commitment Amounts

   72

13.7.4 Action Without Vote

   72

 

xii



--------------------------------------------------------------------------------

13.7.5 Vote of Participants

   72

13.8 Distribution of Principal and Interest

   72

13.9 Distribution of Certain Amounts

   73

13.9.1 Funding Losses

   73

13.9.2 Fees

   73

13.10 Possession of Loan Documents

   73

13.11 Collateral Application

   73

13.12 Amounts Required to be Returned

   73

13.13 Reports and Information to Syndication Parties

   74

13.14 Standard of Care

   74

13.15 No Trust Relationship

   75

13.16 Sharing of Costs and Expenses

   75

13.17 Syndication Parties’ Indemnification of the Administrative Agent

   75

13.18 Books and Records

   76

13.19 Administrative Agent Fee

   76

13.20 The Administrative Agent’s Resignation or Removal

   76

13.21 Representations and Warranties of All Parties

   76

13.22 Representations and Warranties of CoBank

   77

13.23 Syndication Parties’ Independent Credit Analysis

   77

13.24 No Joint Venture or Partnership

   78

13.25 Purchase for Own Account; Restrictions on Transfer; Participations

   78

13.26 Certain Participants’ Voting Rights

   79

13.27 Method of Making Payments

   79

13.28 Events of Syndication Default/Remedies

   79

13.28.1 Syndication Party Default

   79

 

xiii



--------------------------------------------------------------------------------

13.28.2 Remedies

   80

13.29 Withholding Taxes

   80

13.30 Amendments Concerning Agency Function

   80

13.31 Reallocation of Outstanding Advances

   81

13.32 Further Assurances

   81

Article 14. MISCELLANEOUS

   81

14.1 Costs and Expenses

   81

14.2 Service of Process and Consent to Jurisdiction

   82

14.3 Jury Waiver

   82

14.4 Notices

   82

14.4.1 Borrower

   83

14.4.2 Administrative Agent

   83

14.4.3 Agriland

   83

14.4.4 Syndication Parties

   83

14.5 Liability of Administrative Agent and Co-Arrangers

   83

14.6 Successors and Assigns

   83

14.7 Severability

   84

14.8 Entire Agreement

   84

14.9 Applicable Law

   84

14.10 Captions

   84

14.11 Complete Agreement; Amendments

   84

14.12 Additional Costs of Maintaining Loan

   84

14.13 Capital Requirements

   85

14.14 Replacement Notes

   86

14.15 Mutual Release

   86

 

xiv



--------------------------------------------------------------------------------

14.16 Liberal Construction

   86

14.17 Counterparts

   86

14.18 Confidentiality

   87

14.19 Limitation of Liability

   87

14.20 Departing Lenders; Payment; Transfer and Re-allocation

   88

14.21 Affect of Amended and Restated Credit Agreement

   89

 

xv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.23

   Compliance Certificate

Exhibit 1.77

   Intercreditor Agreement Form

Exhibit 2.2

   Revolving Note Form

Exhibit 6.1

   Pledged Facilities

Exhibit 7.3

   Litigation

Exhibit 7.8

   Payment of Taxes

Exhibit 7.10

   Employee Benefit Plans, Borrower Pension Plans, Multiemployer Plans

Exhibit 7.11

   Equity Investments

Exhibit 7.14

   Environmental Compliance

Exhibit 7.16

   Material Agreements

Exhibit 7.21

   Labor Matters and Agreements

Exhibit 8.2

   Borrowing Notice Form

Exhibit 9.2.11

   Available Amount Report Form

Exhibit 9.18

   Additional Property

Exhibit 10.3

   Liens on Effective Date

Exhibit 10.8

   Investments

Exhibit 13.25

   Syndication Acquisition Agreement Form

Exhibit 13.27

   Wire Instructions

Exhibit 14.20

   Form of Endorsement

Schedule 1

   Syndication Parties and Individual Commitments

Schedule 2

   Departing Lenders

 

xvi



--------------------------------------------------------------------------------

2004 AMENDED AND RESTATED

CREDIT AGREEMENT

(CONVERTIBLE REVOLVING LOAN)

 

Recitals

 

A. COBANK, ACB as the Administrative, Documentation, and Collateral Agent for
the benefit of the present and future Syndication Parties, Lead Arranger and
Book Manager, and as a Syndication Party, FARM CREDIT SERVICES OF AMERICA, FLCA,
as Co-Arranger and as a Syndication Party, the Syndication Parties identified on
Schedule 1 thereto, and PILGRIM’S PRIDE CORPORATION, a corporation formed under
the laws of the State of Delaware, entered into that certain Amended and
Restated Credit Agreement (“2000 Credit Agreement”) dated as of November 16,
2000 (“Original Effective Date”).

 

B. The parties to the 2000 Credit Agreement desire to make certain amendments
to, but not to discharge any indebtedness or other obligations owing under, the
2000 Credit Agreement, as incorporated in this 2004 Amended and Restated Credit
Agreement.

 

Agreement

 

THIS 2004 AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is entered
into as of the 7th day of April 2004 (“Effective Date”), by and between COBANK,
ACB (“CoBank”) as the Administrative, Documentation, and Collateral Agent for
the benefit of the present and future Syndication Parties (in its capacity as
Administrative Agent and Collateral Agent, the “Administrative Agent”), Lead
Arranger and Book Manager, AGRILAND, FCS, as Co-Arranger (“Agriland”) and as a
Syndication Party, the Syndication Parties identified on Schedule 1 hereto, and
PILGRIM’S PRIDE CORPORATION, a corporation formed under the laws of the State of
Delaware, whose address is 110 South Texas Street, Pittsburg, Texas 75686
(“Borrower”), and amends, restates, and replaces in its entirety the 2000 Credit
Agreement effective as of the Effective Date.

 

ARTICLE 1. DEFINED TERMS

 

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meaning shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

 

1.1 Administrative Agent Office: shall mean the address set forth at Subsection
14.4.2 hereof, as it may change from time to time by notice to all parties to
this Credit Agreement.

 

1.2 Advance Date: a day (which shall be a Banking Day) on which an Advance is
made.

 

1



--------------------------------------------------------------------------------

1.3 Aggregate Commitment: shall be $500,000,000.00, subject to reduction as
provided in Sections 2.8 and 9.15 hereof.

 

1.4 Amendment Documents: this Credit Agreement, each amendment to security
agreement, each amendment to deed of trust, the amendment to guaranty, and any
other documents executed on or as of the Effective Date in connection with this
Credit Agreement.

 

1.5 Applicable Lending Office: means, for each Syndication Party and for each
type of Advance, the lending office of such Syndication Party designated as such
for such type of Advance on its signature page hereof or in the applicable
Syndication Acquisition Agreement or such other office of such Syndication Party
as such Syndication Party may from time to time specify to the Administrative
Agent and Borrower as the office by which its Advances of such type are to be
made and maintained.

 

1.6 Appraisal: A written appraisal report by an ARA or MAI certified appraiser
with a General Certification from the State in which the property being
appraised is located, which report provides the appraiser’s opinion as to the
market value of the property being appraised on the basis of (a) comparable
sales and (b) replacement cost and reflecting an appraisal done (i) no more than
six (6) months prior to the date such Appraisal is delivered to the
Administrative Agent, or, (ii) with respect to Appraisals provided in connection
with Additional Property as provided in Section 9.18(b) hereof, done no more
than nine (9) months prior to the date such Appraisal is delivered to the
Administrative Agent.

 

1.7 Appraised Value: the value of an asset included within the Collateral
determined on the basis of the fair market value as set forth in the most recent
Appraisal.

 

1.8 Availability Period: shall mean the period from the Closing Date until the
Banking Day immediately prior to the fourth anniversary of the Effective Date.

 

1.9 Available Amount: the lesser of (a) the Aggregate Commitment; and (b)
seventy-five percent (75%) of the Appraised Value (as shown on the latest
Available Amount Report pursuant to the latest Appraisal as provided pursuant to
the 2000 Credit Agreement or this Credit Agreement, whichever is later) of the
Collateral in which the Syndication Parties have a perfected first priority lien
(without considering the lien which secures, but after deducting from the
Appraised Value the amount owing under, any Pari Passu Loan).

 

1.10 Bank Debt: all amounts owing under or on account of the Notes, Funding
Losses and all interest, fees, expenses, charges and other amounts payable by
Borrower pursuant to the Loan Documents.

 

1.11 Banking Day: any day (a) other than a Saturday or Sunday and other than a
day which is a Federal legal holiday or a legal holiday for banks in the States
of Colorado or New York, and (b) if such day relates to a borrowing of, a
payment or

 

2



--------------------------------------------------------------------------------

prepayment of principal of or interest on, a continuation of or conversion into,
or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by Borrower with
respect to any such borrowing, payment, prepayment, continuation, conversion, or
LIBO Rate Period, on which dealings in U.S. Dollar deposits are carried out in
the London interbank market.

 

1.12 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with such rate modified by adding the Base Rate Margin.

 

1.13 Borrower’s Account: means Borrower’s account # 3788148 at Harris Trust and
Savings Bank (ABA #071000288).

 

1.14 Borrower Benefit Plan: means (a) any funded “employee welfare benefit
plan,” as that term is defined in Section 3(1) of ERISA; (b) any “multiemployer
plans,” as defined in Section 3(37) of ERISA; (c) any “employee pension benefit
plan” as defined in Section 3(2) of ERISA; (d) any “employee benefit plan”, as
such term is defined in Section 3(3) of ERISA; (e) any “multiple employer plan”
within the meaning of Section 413 of the Code; (f) any “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA; (g) a
“voluntary employees’ beneficiary association” within the meaning of Section
501(c)(9) of the Code; (h) a “welfare benefit fund” within the meaning of
Section 419 of the Code; or (i) any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA for the benefit of retired or former employees,
which is maintained by the Borrower or in which Borrower participates or to
which Borrower is obligated to contribute, but excluding any such plan,
arrangement, association or fund that is maintained outside of the United States
primarily for the benefit of persons substantially all of whom are nonresident
aliens.

 

1.15 Capital Lease: means any lease of property (whether real, personal or
mixed) by a Person, the discounted present value of the rental obligations of
such Person as lessee under such lease, in accordance with GAAP, is required to
be capitalized on the balance sheet of such Person.

 

1.16 Capital Lease Obligation: the discounted present value of the rental
obligation, under a Capital Lease.

 

1.17 Casualty Event: means a loss or taking caused by or resulting from a fire,
earthquake, explosion, wind, rain, or condemnation, or substantially similar
occurrence.

 

1.18 Casualty Proceeds: the amount received on account of a Casualty Event from
insurance, condemnation award, judgment, or settlement.

 

3



--------------------------------------------------------------------------------

1.19 Closing Date: that date on which the Administrative Agent, the Syndication
Parties, and Borrower have executed all Loan Documents to which they are parties
and on which the conditions set forth in Section 8.1 of this Credit Agreement
have been met, which shall be no later than April 30, 2004.

 

1.20 Code: means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.21 Comerica Loan: that loan in the current principal amount of not more than
$30,000,000.00, pursuant to that certain Revolving Credit Agreement among Grupo
Pilgrim’s Pride Funding S. de R.L. de C.V., Comerica Bank and Comerica Bank
Mexico, S.A., dated as of September 7, 2001, as it may be amended from time to
time, and including any loan to refinance the principal owing under such loan so
long as the amount of such refinance loan does not exceed $30,000,000.00
principal.

 

1.22 Committed Advances: the principal amount of all Advances which any
Syndication Party is obligated to make as a result of Borrower having presented
a Borrowing Notice to the Administrative Agent as provided in Section 8.2
hereof, but which has not been funded.

 

1.23 Compliance Certificate: a certificate of the chief financial officer of
Borrower in the form attached hereto as Exhibit 1.23 and otherwise reasonably
acceptable to the Administrative Agent.

 

1.24 Consolidated Current Assets: the total current assets of Borrower and its
Subsidiaries as measured in accordance with GAAP.

 

1.25 Consolidated Current Liabilities: the total current liabilities of Borrower
and its Subsidiaries as measured in accordance with GAAP.

 

1.26 Consolidated Interest Expense: all interest expense of Borrower and its
Consolidated Subsidiaries, as determined in accordance with GAAP.

 

1.27 Consolidated Net Income: the net income of Borrower and all its
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

1.28 Consolidated Subsidiary: any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

 

1.29 Current Assets: the current amount of assets of a Person which in
accordance with GAAP may be properly classified as current assets after
deducting adequate reserves where proper.

 

1.30 Current Liabilities: all items (including taxes accrued as estimated) which
in accordance with GAAP may be properly classified as current liabilities, and
including in any event all amounts outstanding from time to time; provided that
for the purposes of making the ratio calculations under Section 9.12 hereof,
Current Liabilities

 

4



--------------------------------------------------------------------------------

shall not include (a) indebtedness of Borrower related to the Protein IRB Bonds
to the extent proceeds remain held in trust and are not paid to Borrower
pursuant to the terms of the bond documents pursuant to which the Protein IRB
Bonds were issued, (b) indebtedness related to the Intercompany Bonds so long as
Borrower or a Subsidiary of Borrower remains the holder of such Intercompany
Bonds, and (c) any indebtedness so long as the trustee in respect of such
indebtedness holds cash and cash equivalents sufficient to repay the principal
balance of such indebtedness, subject to the Administrative Agent’s reasonable
verification that such cash and cash equivalents are held by a trustee for the
sole purpose of insuring such repayment.

 

1.31 Current Ratio: the ratio of Current Assets to Current Liabilities of
Borrower and its Consolidated Subsidiaries.

 

1.32 Debt: means as to any Person, without duplication: (a) indebtedness,
obligations, or liability of such Person for borrowed money (including by the
issuance of debt securities), or for the deferred purchase price of property or
services (excluding trade obligations); (b) the aggregate of the principal
components of all Capital Leases and other agreements for the use, acquisition
or retention of real or personal property which are required to be capitalized
under GAAP; (c) to the extent drawn upon, obligations of such Person arising
under bankers’ or trade acceptance facilities, letters of credit, customer
advances and other extensions of credit whether or not representing obligations
for borrowed money; (d) all guarantees, endorsements and other contingent
obligations of such Person with respect to indebtedness arising from money
borrowed by others; (e) all obligations secured by a lien on property owned by
such Person, whether or not such Person has assumed or become liable for such
obligations; and (f) all obligations of such Person under any agreement
providing for an interest rate swap, cap, cap and floor, contingent
participation or other hedging mechanisms with respect to interest payable on
any of the items described in this definition; provided that for the purposes of
making the ratio calculations under Section 9.12 hereof, Debt shall not include
(a) indebtedness of Borrower related to the Protein IRB Bonds to the extent
proceeds remain held in trust and are not paid to Borrower pursuant to the terms
of the bond documents pursuant to which the Protein IRB Bonds were issued, (b)
indebtedness related to the Intercompany Bonds so long as Borrower or a
Subsidiary of Borrower remains the holder of such Intercompany Bonds, and (c)
any indebtedness so long as the trustee in respect of such indebtedness holds
cash and cash equivalents sufficient to repay the principal balance of such
indebtedness, subject to the Administrative Agent’s reasonable verification that
such cash and cash equivalents are held by a trustee for the sole purpose of
insuring such repayment.

 

1.33 Default Interest Rate: a rate of interest equal to 200 basis points in
excess of the Base Rate which would otherwise be applicable on the Loans.

 

1.34 Departing Lender: any Person that, immediately prior to the Closing Date,
was party to the 2000 Credit Agreement as a “Syndication Party” thereunder but
is not a Syndication Party under this Credit Agreement, and is identified as a
“Departing Lender” on Schedule 2 hereto.

 

5



--------------------------------------------------------------------------------

1.35 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

 

1.36 EBITDA: for any period, for Borrower and its Consolidated Subsidiaries, net
income for such period, plus the sum of the amounts of (a) Interest Expense,
plus (b) federal and state income taxes, plus (c) depreciation and amortization
expenses, plus (d) extraordinary losses, minus (e) extraordinary gains, in each
case as charged against (or added to, as the case may be) revenues to arrive at
net income for such period, all as determined by GAAP.

 

1.37 Environmental Laws: any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, pertaining to the public health, safety, industrial hygiene, or the
environmental conditions on, under or about the Collateral, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended, 42 U.S.C. 9601-9657 (“CERCLA”) and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. 6901-6987 (“RCRA”).

 

1.38 ERISA: the Employee Retirement Income Security Act of 1974, as amended, and
the regulations thereunder.

 

1.39 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

 

1.40 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

 

1.41 Financial Projections: Financial projections of the operations of Borrower
and its Subsidiaries as provided to the Administrative Agent on February 24,
2004.

 

1.42 Fiscal Quarter: each of the four (4) quarter accounting periods of thirteen
(13) or fourteen (14) weeks of Borrower that together comprise a Fiscal Year.

 

1.43 Fiscal Year: the 52 or 53 week period (a) ending on the Saturday closest to
September 30 in each calendar year, regardless of whether such Saturday occurs
in September or October of any calendar year and (b) beginning on the day
immediately following the end of the preceding Fiscal Year.

 

1.44 Fixed Charge Coverage Ratio: the ratio of (a) the sum of EBITDA and all
amounts payable under all non-cancelable Operating Leases (determined on a

 

6



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP) for the period in question, to (b)
the sum of (without duplication) (i) Interest Expense for such period, (ii) the
sum of the scheduled current maturities (determined on a consolidated basis in
accordance with GAAP) of Debt during the period in question, (iii) all amounts
payable under non-cancelable Operating Leases (determined as aforesaid) during
such period, and (iv) all amounts payable with respect to Capital Leases
(determined on a consolidated basis in accordance with GAAP) for the period in
question.

 

1.45 Foreign Subsidiary Debt. Debt of a non-U.S. Subsidiary of Borrower in an
aggregate principal amount not to exceed seventy-five percent (75.0%) of such
Subsidiary’s working capital.

 

1.46 Funding Share: shall mean the amount of any Advance which each Syndication
Party is required to fund, which shall be the amount of such Advance multiplied
by such Syndication Party’s Individual Pro Rata Share as of, but without giving
effect to, such Advance.

 

1.47 GAAP: generally accepted accounting principles in the United States of
America, applied consistently, as in effect from time to time.

 

1.48 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent reasonably satisfactory to
the Required Lenders, and (c) during the period of such contest, the enforcement
of any contested item is effectively stayed.

 

1.49 Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

1.50 Grower Settlement Agreements: means those certain promissory notes dated
October 22, 1987 payable to the order of each of (a) Earl B. Lott, (b) Thomas
David Mott, (c) Perry L. Stricklin, and (d) Irone Sumblin.

 

1.51 Hancock Loan: shall mean the loan to Borrower from John Hancock Mutual Life
Insurance Company, ING Capital LLC and other lenders in the maximum principal
amount of $185,000,000.00 made pursuant to that certain Fourth Amended and
Restated Note Purchase Agreement dated as of November 18, 2003, as it may be
amended from time to time (provided that the principal amount owing does not
exceed $185,000,000.00) and the notes issued thereunder and providing a maturity
date for said notes of December 15, 2013 or earlier.

 

1.52 Harris Loan: the loans, letters of credit and reimbursement obligations
relating to letters of credit in the current principal amount of not more than
$175,239,727.00 to Borrower from Harris Trust and Savings Bank (individually and
as Agent), and a group of lenders arranged by Harris Trust and Savings Bank, and
their respective successors and assigns, pursuant to that certain Third Amended
and Restated

 

7



--------------------------------------------------------------------------------

Secured Credit Agreement dated as of April     , 2004, as it may be amended from
time to time (provided that the principal amount owing thereunder does not
exceed $175,239,727.00).

 

1.53 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

 

1.54 Individual Commitment: shall mean with respect to any Syndication Party the
amount shown as its Individual Commitment on Schedule 1 hereto, subject to
adjustment in the event of the sale of all or a portion of a Syndication
Interest in accordance with Section 13.27 hereof, or a reduction in the
Aggregate Commitment in accordance with Sections 2.8 or 9.15 hereof.

 

1.55 Individual Lending Capacity: shall mean with respect to any Syndication
Party the amount at any time of its Individual Commitment, less its Individual
Outstanding Obligations.

 

1.56 Individual Outstanding Obligations: shall mean with respect to any
Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all Advances made by such Syndication
Party (after giving effect to the Reallocation); and (b) all of such Syndication
Party’s Committed Advances.

 

1.57 Individual Pro Rata Share: shall mean with respect to any Syndication Party
a fraction, expressed as a percentage (rounded to 8 decimal points), where the
numerator is such Syndication Party’s Individual Commitment; and the denominator
is the Aggregate Commitment, determined (a) in the case of LIBO Rate Loans, at
12:00 noon (Central time) on the Banking Day Borrower delivers a Borrowing
Notice pursuant to which Borrower requests such LIBO Rate Loan, and (b) in all
other cases, 12:00 noon (Central time) on the Banking Day Borrower delivers a
Borrowing Notice.

 

1.58 Intangible Asset: means, license agreements, trademarks, trade names,
patents, capitalized research and development, proprietary products (the results
of past research and development treated as long term assets and excluded from
inventory) and goodwill (all determined on a consolidated basis in accordance
with GAAP.

 

1.59 Intercompany Bond: means an Investment by Borrower or a Subsidiary in, and
Debt of the Borrower or another Subsidiary incurred in connection with, bonds,
notes, debentures or similar instruments issued by any federal, state or local
government of the United States or any state, territory, municipality,
regulatory or

 

8



--------------------------------------------------------------------------------

administrative authority or instrumentality or agency thereof in which such
bonds, notes, debentures or instruments are fully secured as to payment of both
principal and interest by a requisition, loan, lease or similar payment
agreement with the Borrower or a Subsidiary.

 

1.60 Interest Expense: means all interest charges during such period, including
all amortization of debt discount expense and imputed interest with respect to
Capital Lease obligations, determined on a consolidated basis in accordance with
GAAP.

 

1.61 Investment: means, with respect to any Person, (a) any loan or advance by
such Person to any other Person, (b) the purchase or other acquisition by such
Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person, (c)
any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or Debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any funds, assets, goods or services entered into outside the ordinary
course of business, or (h) an agreement to maintain or cause such Person to
maintain a minimum working capital or net worth or otherwise to assure the
creditors of any Person against loss.

 

1.62 Leverage Ratio: the ratio for Borrower and its Consolidated Subsidiaries of
(a) the aggregate outstanding principal amount of all Debt; less unrestricted
cash and cash equivalents, to (b) the sum of aggregate outstanding principal
amount of all Debt included in clause (a) above; less unrestricted cash and cash
equivalents plus Net Worth.

 

1.63 LIBO Rate: means (a) the rate quoted by the British Bankers’ Association at
11:00 A.M. London Time on the day which is two (2) Banking Days prior to the
first day of each LIBO Rate Period for the offering of U.S. dollar deposits in
the London interbank market for the LIBO Rate Period selected by Borrower as
published by Bloomberg or another major information vendor listed on the British
Banker’s Association’s official website (rounded upward to the nearest
thousandth); (b) divided by a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable on such date to
any member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D); plus (c) the LIBOR Margin.

 

9



--------------------------------------------------------------------------------

1.64 Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset).

 

1.65 Loans: shall mean, collectively, all Base Rate Loans and all LIBO Rate
Loans outstanding at any time.

 

1.66 Loan Documents: this Credit Agreement, the other Amendment Documents, the
Notes and the Security Documents.

 

1.67 Material Adverse Effect: means: (a) a material adverse effect on the
financial condition, results of operation, business or property of Borrower and
the Subsidiaries, considered in the aggregate; or (b) a material adverse effect
on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents.

 

1.68 Material Agreements: all agreements of a Person, the termination or breach
of which, based upon the knowledge of such Person (or such other Person as may
be specifically designated herein) as of the date of making any representation
with respect thereto, would have a Material Adverse Effect.

 

1.69 Maturity Date: August 31, 2011.

 

1.70 Multiemployer Plan: means a Plan defined as such in Section 3(37) of ERISA.

 

1.71 Net Tangible Assets: the excess of the value of total assets (as determined
in accordance with GAAP) over the value of Intangible Assets of the Borrower and
its Consolidated Subsidiaries.

 

1.72 Net Working Capital: the excess for the Borrower and its Consolidated
Subsidiaries of Current Assets over Current Liabilities.

 

1.73 Net Worth: the total assets (as determined in accordance with GAAP) minus
the Total Liabilities of the Borrower and its Consolidated Subsidiaries, all
determined on a consolidated basis as in accordance with GAAP.

 

1.74 Note or Notes: the Revolving Notes executed by Borrower pursuant to Section
2.2 hereof, and all amendments, renewals, substitutions and extensions thereof.

 

1.75 Operating Lease: means any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

 

1.76 Organizational Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership

 

10



--------------------------------------------------------------------------------

agreement and certificate of limited partnership, if applicable; in the case of
a limited liability company, its articles of organization and its operating
agreement, limited liability company agreement or regulations.

 

1.77 Pari Passu Loan: shall mean a loan which meets all of the following
requirements: (a) the proceeds are all made available to Borrower; (b) it is
secured by all or a portion of the Collateral equally and ratably with the Bank
Debt on the same lien priority basis; (c) the lender thereunder has executed an
intercreditor agreement in form and substance substantially identical to Exhibit
1.77 hereto (“Intercreditor Agreement”); (d) Borrower has furnished to the
Administrative Agent a pro-forma Available Amount Report with such updated
Appraisals as the Administrative Agent may reasonably require at, or no more
than ten (10) days prior to, the date the Administrative Agent is requested to
execute such intercreditor agreement; provided that no updated Appraisals will
be required so long as (i) the aggregate outstanding principal balance of all
Pari Passu Loans (including the proposed Pari Passu Loan) incurred since the
last Appraisal does not exceed $25,000,000.00 and (ii) the Leverage Ratio is not
greater than fifty five percent (55%); and (e) Borrower demonstrates to the
Administrative Agent, in each case on a pro-forma basis (including, in each
case, the proposed Pari Passu Loan), (i) that the aggregate outstanding
principal amounts owing under all Revolving Notes will not exceed the Available
Amount as determined pursuant to clause (b) of Section 1.15 hereof (without
regard to clause (a) of such Section), and (ii) compliance with the financial
covenants.

 

1.78 Permanent Reduction of Production: means the removal, shut down, or
disassembly of a facility’s processing equipment, or other action by Borrower
which, in any such case, has the effect of reducing the production capacity of
such facility to a level that is less than seventy-five percent (75%) of the
production capacity as shown in the Appraisal used to support the Appraised
Value of such facility for the purposes of determining Borrower’s Available
Amount for a period of ninety (90) consecutive days unless (a) within such
period Borrower provides to the Administrative Agent a written plan to bring the
facility up to its former production capacity within twelve (12) months of
Borrower taking such action resulting in a reduction of production capacity; and
(b) the facility in fact resumes production at the former capacity within such
twelve (12) month period.

 

1.79 Person: any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, cooperative association, institution, or government or governmental
agency (whether national, federal, state, provincial, county, city, municipal or
otherwise, including without limitation, any instrumentality, division, agency,
body or department thereof), or other entity.

 

1.80 Pilgrim Family: means (a) Lonnie A. “Bo” Pilgrim, his spouse, his issue,
his estate and any trust, partnership or other entity primarily for the benefit
of him, his spouse and/or issue or (b) Pilgrim Ltd.

 

11



--------------------------------------------------------------------------------

1.81 Plan: means any plan, agreement, arrangement or commitment which is an
employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute, but excluding any such plan, arrangement,
association or fund that is maintained outside of the United States primarily
for the benefit of persons substantially all of whom are nonresident aliens.

 

1.82 Potential Default: any event, other than an event described in Section
12.1(a) hereof, which with the giving of notice or lapse of time, or both, would
become an Event of Default.

 

1.83 Prohibited Transaction: means any transaction prohibited under Section 406
of ERISA or Section 4975 of the Code.

 

1.84 Protein IRB Bonds: means the $25,000,000 aggregate principal amount of the
Issuer’s Environmental Facilities Reserve Bonds (Pilgrim’s Pride Corporation
Project), Series 1999 issued by Camp County Industrial Development Corporation,
a nonstock, nonprofit industrial development corporation existing under the laws
of the State of Texas.

 

1.85 Receivables Securitization Program: shall mean any receivables
securitization program to which Borrower or a Subsidiary is a party which
provides for the sale by Borrower or such Subsidiary, without recourse, of their
receivables for a cash consideration, and including in any event the receivables
securitization program pursuant to which Borrower will sell to Pilgrim’s Pride
Funding Corporation all or substantially all of Borrower’s receivables and
Pilgrim’s Pride Funding Corporation will in turn sell an undivided interest in
all of such receivables to Fairway Finance Company, LLC, and its successors or
assigns.

 

1.86 Reportable Event: means any of the events set forth in Section 4043(b) of
ERISA or in the regulations thereunder.

 

1.87 Required Lenders: shall mean Syndication Parties whose Individual
Commitments constitute fifty-one percent (51%) of the Aggregate Commitment.
Pursuant to Section 13.26 hereof, Voting Participants shall, under the
circumstances set forth therein, be entitled to voting rights and to be included
in determining whether certain action is being taken by the Required Lenders.

 

1.88 Revolving Loan: shall mean the loan facility made available to Borrower
under Article 2 of this Credit Agreement and shall include the Converted Loans.

 

1.89 Security Documents: the security agreements, mortgages, deeds of trust,
leasehold mortgages or deeds of trust, financing statements, pledge agreements,
leasehold assignment and consents, and/or other documents executed by Borrower
in favor of the Administrative Agent, on behalf and for the benefit of the
Syndication Parties, to secure Borrower’s performance of its obligations under
the Notes and other Loan Documents with a lien on the Collateral, all in form
and substance acceptable to the Administrative Agent.

 

12



--------------------------------------------------------------------------------

1.90 Senior Subordinated Notes: means (a) Borrower’s existing 9 1/4% Senior
Subordinated Notes due 2013 in an aggregate amount equal to $100,000,000.00; and
(b) additional notes with substantially the same terms as the 9 1/4% Senior
Subordinated Notes due 2013 of Borrower that may be issued after the Effective
Date in an aggregate amount not to exceed $100,000,000.00.

 

1.91 Senior Unsecured Notes: means (a) Borrower’s existing 9 5/8% Senior
Unsecured Notes due 2011 in an aggregate amount equal to $303,500,000.00 and (b)
additional notes in an aggregate amount not to exceed $100,000,000.00 with
substantially the same terms as the 9 5/8% Senior Unsecured Notes due 2011
issued by Borrower that may, in either case (a) or (b), be issued after the
Closing Date.

 

1.92 Subsidiary: means with respect to any Person: (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof (measured by
voting power rather than number of shares), or (b) any partnership, association,
joint venture, limited liability company, or other unincorporated organization
or entity with respect to which such Person, directly or indirectly, (i) owns
more than fifty percent (50%) of the outstanding equity interest thereof, or
(ii) has the power under ordinary circumstances to directly or indirectly elect
or appoint a majority of the directors or equivalent governing body thereof;
provided however (c) the cooperative association known as Food Processors Water
Cooperative, Inc. shall not be deemed to be a Subsidiary.

 

1.93 Successor Agent: such Person as may be appointed as successor to the rights
and duties of the Administrative Agent as provided in Section 13.20 of this
Credit Agreement.

 

1.94 Syndication Parties: shall mean those entities listed on Schedule 1 hereto,
and such Persons as shall from time to time execute a Syndication Acquisition
Agreement substantially in the form of Exhibit 13.25 hereto signifying their
election to purchase all or a portion of the Syndication Interest of any
Syndication Party, in accordance with Section 13.25 hereof, and to become a
Syndication Party hereunder.

 

1.95 Tangible Net Worth: the Net Worth minus the amount of all Intangible Assets
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

1.96 Title Insurer: means the insurer under the Title Policies.

 

1.97 Title Policy: means the mortgagees’ title insurance policies delivered by
Borrower pursuant to the terms of this Credit Agreement and the 2000 Credit
Agreement (and any predecessor) with respect to all real property of Borrower
included in the Collateral in which Borrower has (a) a fee interest or (b) a
leasehold interest calling for a rental payment equal to or in excess of
$100,000.00 per annum.

 

13



--------------------------------------------------------------------------------

1.98 Total Liabilities: at any date, the aggregate amount of all liabilities of
the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that for the purposes of making the
ratio calculations under Section 9.12 hereof, Total Liabilities shall not
include (a) indebtedness related to the Protein IRB Bonds to the extent proceeds
remain held in trust and are not paid to Borrower pursuant to the terms of the
bond documents pursuant to which the Protein IRB Bonds were issued, (b)
indebtedness related to the Intercompany Bonds so long as Borrower or a
Subsidiary of Borrower remains the holder of such Intercompany Bonds, and (c)
any indebtedness so long as the trustee in respect of such indebtedness holds
cash and cash equivalents sufficient to repay the principal balance of such
indebtedness, subject to the Administrative Agent’s reasonable verification that
such cash and cash equivalents are held by a trustee for the sole purpose of
insuring such repayment.

 

The following terms are defined in portions of this Credit Agreement other than
Article 1:

 

Additional Costs    Section 14.12 Administrative Agent    Introductory Agreement
paragraph Advance    Section 2.1 Advance Payment    Section 13.1 Affected Loans
   Section 8.6 Anti-Terrorism Laws    Subsection 7.26.1 Additional Property   
Section 9.18 Authorized Officer    Subsection 8.1.8 Available Amount Report
Deadline    Subsection 9.2.11 Available Amount Report    Subsection 9.2.11 Bank
Equity Interests    Section 5.1 Balloon Payment    Subsection 4.1.2 Base Rate
Loans    Subsection 3.1.1 Base Rate Margin    Subsection 3.6.1 Borrower   
Introductory Agreement paragraph Borrower Pension Plan    Subsection 7.10.2
Borrowing Notice    Section 8.2 CERCLA    Section 1.46 Change in Law   
Subsection 3.2.2 CoBank    Introductory Agreement paragraph COBRA    Subsection
7.10.12 Collateral    Section 6.1 Commitment Fee    Subsection 3.5.1 Commitment
Fee Factor    Subsection 3.6.1 Commitment Letter    Subsection 8.1.7
Contributing Syndication Parties    Section 13.3 Conversion Amount    Subsection
4.1.1 Conversion Date    Subsections 4.1.1 Converted Loan    Subsection 4.1.1
Credit Agreement    Introductory Agreement paragraph Delinquency Interest   
Section 13.3

 

14



--------------------------------------------------------------------------------

Delinquent Amount    Section 13.3 Delinquent Syndication Party    Section 13.3
Effective Date    Introductory Agreement paragraph Embargoed Person    Section
9.16 Environmental Regulations    Section 1.60 Event of Default    Section 14.1
Event of Syndication Default    Subsection 13.28.1 Executive Order    Subsection
7.26.1 Farm Credit Law    Section 12.4 Fee Letter    Subsection 8.1.7 Funding
Losses    Section 4.8 Funding Loss Notice    Section 4.8 Funding Notice   
Section 8.2 Indemnified Agency Parties    Section 13.17 Indemnified Parties   
Section 11.1 Intercreditor Agreement    Section 1.90 IRS    Subsection 7.10.2
LIBO Rate Loan    Subsection 3.1.2 LIBO Rate Period    Subsection 3.1.2 LIBO
Request    Subsection 3.1.2 LIBOR Margin    Subsection 3.6.1 Licensing Laws   
Section 7.4 Mandatory Prepayments    Section 4.4 Margin Report Deadline   
Subsection 3.6.2 Margins    Subsection 3.6.1 Mortgage    Section 9.14 OFAC   
Section 9.16 Original Effective Date    Recital A Other Lists    Section 9.16
Payment Account    Section 13.8 Payment Distribution    Section 13.8 Permitted
Encumbrances    Section 10.3 Pilgrim Ltd    Section 6.2 Pilgrim Guaranty   
Section 6.2 Pricing Level    Subsection 3.6.1 Pro Rata Amount    Section 4.4
RCRA    Section 1.46 Reallocation    Section 13.31 Reduction    Section 13.31
Regulatory Change    Subsection 14.12 Required Licenses    Section 7.9 Revolving
Note(s)    Section 2.2 Scheduled Payments    Subsection 4.1.2 Scheduled Payment
Amount    Subsection 4.1.2 SDN List    Section 9.16 Shut Down    Section 9.15

 

15



--------------------------------------------------------------------------------

Successor Agent    Section 13.20 Syndication Acquisition Agreement    Section
13.25 Syndication Interest    Section 13.1 Syndication Party Advance Date   
Section 13.2 Transfer    Section 13.25 2000 Credit Agreement    Recital A
Voluntary Prepayments    Section 4.3 Voting Participant    Section 13.26 Voting
Participant Notification    Section 13.26 Wire Instructions    Section 13.27

 

ARTICLE 2. REVOLVING LOAN

 

2.1 Revolving Loan. On the terms and conditions set forth in this Credit
Agreement, and so long as no Event of Default or Potential Default has occurred
and is continuing, Borrower may, during the Availability Period, request an
advance under the Revolving Loan (“Advance”), and each of the Syndication
Parties severally agrees, to fund its Individual Pro Rata Share of each Advance
from time to time during the Availability Period, subject to the following:

 

2.1.1 Individual Syndication Party Commitment. No Syndication Party shall be
required or permitted to fund Advances in an amount which would exceed its
Individual Lending Capacity as in effect at the time of the Administrative
Agent’s receipt of the Borrowing Notice requesting such Advance.

 

2.1.2 Individual Syndication Party Pro Rata Share. No Syndication Party shall be
required or permitted to fund Advances in excess of an amount equal to its
Individual Pro Rata Share multiplied by the amount of the requested Advance.

 

2.1.3 Aggregate Commitment; Available Amount. Borrower shall not be entitled to
request an Advance in an amount which: (a) when added to the aggregate
Individual Outstanding Obligations of all Syndication Parties, would exceed the
Aggregate Commitment; or (b) when added to the aggregate Individual Outstanding
Obligations of all Syndication Parties, would exceed the Available Amount.

 

2.2 Revolving Promissory Notes. Borrower’s obligations to each Syndication Party
under the Revolving Loan, including Borrower’s payment obligations with respect
to all Advances made by each Syndication Party shall (a) be evidenced by, and
bear interest in accordance with, a single promissory note of Borrower in
substantially the form of Exhibit 2.2 hereto duly completed, in the stated
maximum principal amount equal to such Syndication Party’s Individual
Commitment, payable to such Syndication Party for the account of its Applicable
Lending Office, and maturing as to principal on the Maturity Date (each a
“Revolving Note” and collectively, the “Revolving Notes”); and (b) repaid in
accordance with Article 4 hereof and such Revolving Note.

 

2.3 Advances Under 2000 Credit Agreement. The aggregate principal amount owing
on the Closing Date under the 2000 Credit Agreement on account of 7 Year

 

16



--------------------------------------------------------------------------------

Advances and 10 Year Advances (as such terms are defined in the 2000 Credit
Agreement) shall be treated as an Advance hereunder made on the Closing Date and
each of the Syndication Parties severally agrees to fund its Individual Pro Rata
Share of such Advance. Such Advance will be allocated as provided in Section
13.31 hereof and/or distributed as provided in Section 14.20 hereof, as
applicable.

 

2.4 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of each Advance, the rate and interest period applicable
thereto, all payments of principal and interest, and the principal balance from
time to time outstanding. The Syndication Party’s record thereof shall be prima
facie evidence as to all such amounts and shall be binding on Borrower absent
manifest error. Notwithstanding the foregoing, Borrower will never be required
to pay as principal more than the principal amount of the Loans made by the
Syndication Parties.

 

2.5 Use of Proceeds. The proceeds of the Revolving Loan will be used by
Borrower: (a) to fund expansion of Borrower’s production and processing
facilities, for future acquisitions; (b) as provided in Section 2.3 hereof; and
(c) for general corporate purposes of Borrower, and Borrower agrees not to
request or use such proceeds for any other purpose. Borrower will not, directly
or indirectly, use any part of such proceeds for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors or to extend credit to any Person for the purpose of purchasing or
carrying any such margin stock.

 

2.6 Advances; Funding. Borrower may request, and the Syndication Parties shall
fund, Advances in the manner and within the time deadlines as provided in
Section 8.2 hereof.

 

2.7 Syndication Party Funding Failure. The failure of any Syndication Party to
remit its Funding Share of any requested Advance on the date specified for such
Advance shall not relieve any other Syndication Party of its obligation (if any)
to make any Advance on such date, but no Syndication Party shall be responsible
for the failure of any other Syndication Party to make any Advance to be made by
such other Syndication Party.

 

2.8 Reduction of Aggregate Commitment. Borrower may, by written notice to the
Administrative Agent on or before 10:00 A.M. (Central time) on any Banking Day,
irrevocably reduce the Aggregate Commitment; provided that (a) such reduction
must be in minimum amounts of one million dollars ($1,000,000.00) and
incremental multiples of $500,000.00 (or, if Borrower elects to proceed under
clause (y) of this Section, the amount of the Individual Commitment of such
affected Syndication Party or Parties); and (b) Borrower must simultaneously
make any principal payment necessary (along with any applicable Funding Losses
on account of such principal payment) so that (i) the principal amount
outstanding under the Revolving Loan does not exceed the reduced Aggregate
Commitment on the date of such reduction, and (ii) the Individual Outstanding
Obligations owing to any Syndication Party do not exceed the Individual
Commitment of that Syndication Party (after reduction thereof in accordance with
the following sentence). Upon the reduction of the Aggregate

 

17



--------------------------------------------------------------------------------

Commitment as provided in the preceding sentence, either (x) the Individual
Commitment of each Syndication Party shall be reduced in the same proportion as
the Individual Commitment of such Syndication Party bears to the Aggregate
Commitment before such reduction; or (y) upon the delivery by Borrower to the
Administrative Agent of a written election of Borrower, which election shall be
irrevocable, to allocate the reduction of the Aggregate Commitment pursuant to
this Section 2.8 to any one or more (but fewer than all) of the Syndication
Parties, and upon written approval thereof by the Administrative Agent and the
Required Lenders, the reduction of Aggregate Commitment shall be allocated to
the Syndication Party or Parties so designated by Borrower provided that such
reduction is sufficient to reduce the Individual Commitment of each such
designated Syndication Party to zero. In the event Borrower elects to proceed as
provided in clause (y) above (and such election is approved in writing by the
Administrative Agent and the Required Lenders), then (i) Borrower agrees to pay
to each such designated Syndication Party all principal, accrued interest, and
Funding Losses owing to such Syndication Party as of the date of, and on account
of, such payment, and (ii) each such designated Syndication Party agrees to
reduce its Individual Commitment to zero upon receipt of such payment and to
return its Revolving Note to the Administrative Agent.

 

ARTICLE 3. INTEREST AND FEES

 

3.1 Interest. Interest on all Loans shall be calculated as follows:

 

3.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 3.1.2 hereof, the outstanding principal balance under the
Revolving Notes shall bear interest at the Base Rate (each a “Base Rate Loan”).
Each request for an Advance to bear interest at the Base Rate must request an
Advance in a minimum of $1,000,000.00 and in incremental multiples of
$500,000.00.

 

3.1.2 LIBO Rate Option. From time to time, and so long as no Event of Default
has occurred and is continuing, at the request of Borrower included in a
Borrowing Notice, all or any part of the outstanding principal balance under the
Revolving Notes may bear interest at the LIBO Rate (each a “LIBO Rate Loan”);
provided that Borrower may have no more than ten (10) LIBO Rate Loans
outstanding at any time. To effect this option, the Borrowing Notice must
specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $1,000,000.00 and in incremental multiples of
$500,000.00 and (b) the period selected by Borrower during which the LIBO Rate
is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, provided that LIBO Rate Periods must mature no later than
the Maturity Date. In addition, for the purposes of determining a LIBO Rate
Period, a month means a period starting on one day in a calendar month and
ending on a numerically corresponding day in the next calendar month; provided
that if there is no numerically corresponding day in the month in which a LIBO
Rate Period is to end, or if a LIBO Rate Period begins on the last day of a
calendar month, then such LIBO Rate Period shall end on the last Banking Day of
the calendar month in which such LIBO Rate Period is to end. Borrower may
convert any Base Rate Loan to a LIBO Rate Loan, or continue a LIBO Rate Loan, by
making a

 

18



--------------------------------------------------------------------------------

written request therefore (“LIBO Request”) to the Administrative Agent by
facsimile, specifying (y) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $1,000,000.00 and in incremental multiples
of $500,000.00 and (z) the LIBO Rate Period selected by Borrower during which
the LIBO Rate is to be applied. The Administrative Agent shall incur no
liability in acting upon a request which it believed in good faith had been made
by a properly authorized officer of Borrower. Following the expiration of the
LIBO Rate Period for any LIBO Rate Loan, interest shall automatically accrue at
the Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

 

3.2 Additional Provisions for LIBO Rate Loans.

 

3.2.1 Inapplicability or Unavailability of LIBO Rate. If the Administrative
Agent at any time shall reasonably determine that for any reason adequate and
reasonable means do not exist for ascertaining the LIBO Rate, then the
Administrative Agent shall promptly give notice thereof to Borrower. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent, then any portion of the outstanding principal balance hereof which bears
interest determined in relation to the LIBO Rate shall, subsequent to the end of
the LIBO Rate Period applicable thereto, bear interest at the Base Rate.

 

3.2.2 Change in Law; LIBO Rate Loan Unlawful. If any law, treaty, rule,
regulation or determination of a court or governmental authority or any change
therein or in the interpretation or application thereof (each, a “Change in
Law”) shall make it unlawful for any of the Syndication Parties to (a) advance
its Funding Share of any LIBO Rate Loan or (b) maintain its share of all or any
portion of the LIBO Rate Loans, each such Syndication Party shall promptly, by
telephone or facsimile, notify the Administrative Agent thereof, and of the
reasons therefor and the Administrative Agent shall promptly notify Borrower
thereof and if the notice from such Syndication Party is in writing, the
Administrative Agent shall provide a copy of such notice to Borrower. In the
former event, the obligation of any such Syndication Party to make available its
Funding Share of any future LIBO Rate Loan shall immediately be canceled (and,
in lieu thereof shall be made as a Base Rate Loan), and in the latter event, any
such unlawful LIBO Rate Loans or portions thereof then outstanding shall be
converted, at the option of such Syndication Party, to a Base Rate Loan;
provided, however, that if any such Change in Law shall permit the LIBO Rate to
remain in effect until the expiration of the LIBO Rate Period applicable to any
such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in effect
until the expiration of such LIBO Rate Period. Upon the occurrence of any of the
foregoing events on account of any change in any law, treaty, rule, regulation
or determination of a court or governmental authority or in the interpretation
or application thereof, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Syndication Party for any fees, charges, or other costs incurred or payable by
such Syndication Party as a result thereof and which are attributable to any
LIBO Rate Loan made available to Borrower hereunder, and any reasonable
allocation made by any such Syndication Party among its operations shall be
conclusive and binding upon Borrower absent manifest error. In the event any
Syndication Party

 

19



--------------------------------------------------------------------------------

provides the Administrative Agent a notice under this Subsection, then Borrower
shall have the right, but not the obligation, upon written notice to the
Administrative Agent, accompanied by the payment of such amounts as are
described above and any applicable Funding Losses on account of the prepayment
required below, on or before 10:00 A.M. (Central time) on or before ten (10)
Banking Days following receipt of such notice, to reduce the Individual
Commitment of such Syndication Party to zero upon making a prepayment, to be
treated as a Voluntary Payment to the extent not inconsistent with the
provisions of this Subsection, equal to the amount of such Syndication Party’s
Individual Outstanding Obligations. In the event Borrower makes such an
election, then a reduction in a dollar amount corresponding to such reduction in
Individual Commitment shall be made to the Aggregate Commitment, and,
notwithstanding any provisions of this Credit Agreement to the contrary,
including, without limitation, Section 2.8, the amount of such prepayment shall
be applied to outstanding LIBO Rate Loans to the extent of such Syndication
Party’s Pro Rata Share thereof and, along with the amount paid on account of
such fees, charges, Funding Losses, or other costs, distributed to the
Syndication Party providing such notice and as to which Borrower has made such
election.

 

3.3 Default Interest Rate. All past due payments on the Notes or of any other
Bank Debt (whether as a result of nonpayment by Borrower when due, at maturity,
or upon acceleration) shall bear interest at the Default Interest Rate from and
after the due date for the payment, or on the date of maturity or acceleration,
as the case may be.

 

3.4 Interest Calculation. Interest on LIBO Rate Loans and Base Rate Loans shall
be calculated on the actual number of days the principal owing thereunder is
outstanding with the daily rate calculated on the basis of a year consisting of
360 days. In calculating interest, the Advance Date shall be included and the
date each payment is received shall be excluded.

 

3.5 Fees. Borrower shall pay or cause to be paid the following fees:

 

3.5.1 Commitment Fee. A fee for each day during the Availability Period
(“Commitment Fee”) for each Facility (a) payable in arrears by the fifteenth day
of the month following the close of each Fiscal Quarter, and (b) determined for
each day during such Fiscal Quarter by (i) multiplying the Commitment Fee Factor
in effect on such day (expressed as a daily rate on the basis of a year of 360
days) times (ii) the difference between the Aggregate Commitment in effect on
such day, and the outstanding principal balance owing under the Revolving Loan
as of the close of the Administrative Agent’s business on such day. The
Commitment Fee shall be payable by Borrower to the Administrative Agent, and the
Administrative Agent shall distribute the Commitment Fee to the Syndication
Parties based on their Individual Pro Rata Share on such day of payment.

 

20



--------------------------------------------------------------------------------

3.6 Interest Rate Margins; Commitment Fee Factor. The Margins and the Commitment
Fee Factor shall be determined as follows:

 

3.6.1 Calculation. The “Base Rate Margin” and the “LIBOR Margin” (collectively
the “Margins”), and the “Commitment Fee Factor” shall be determined pursuant to
the table below (expressed in basis points) based on the Leverage Ratio, as of
the end of each Fiscal Quarter, with such Margins effective as of the fifth
Banking Day after receipt of a Compliance Certificate as required pursuant to
Subsection 3.6.2 hereof (and it being expressly understood that the LIBOR Margin
once set for a LIBO Rate Loans will not change during the LIBO Rate Period
therefore based upon a subsequent change in the Leverage Ratio), except that (a)
the Margins and Commitment Fee Factor effective as of the Closing Date shall be
based on the last Compliance Certificate provided pursuant to the requirements
of the 2000 Credit Agreement until receipt of a new Compliance Certificate as
required pursuant to Subsection 3.6.2 hereof (or in accordance with clause (c)
of this Subsection if no such Compliance Certificate was provided); (b) in the
event that the final annual audited financial statements establish the Borrower
was not entitled to a reduction in the Margins and/or the Commitment Fee Factor
previously granted based upon a Compliance Certificate, Borrower shall, upon
written demand by the Administrative Agent, pay any excess amount which should
have been charged based on such annual audited financial statements; and (c) if
the Compliance Certificate is not received by Administrative Agent by the Margin
Report Deadline, the Margins and the Commitment Fee Factor for the period
commencing on the first Banking Day after the Margin Report Deadline will each
be based on Pricing Level VIII continuing until the fifth Banking Day after such
time as Borrower delivers the Compliance Certificate to the Administrative
Agent, after which time the Margins and the Commitment Fee Factor will be based
on such Compliance Certificate:

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

  

LIBOR Margin

--------------------------------------------------------------------------------

  

Base Rate Margin

--------------------------------------------------------------------------------

  

Commitment Fee Factor

--------------------------------------------------------------------------------

I

   £ 35%    100.0 basis points    0 basis points    25.0 basis points

II

   >35% £ 40%    125.0 basis points    0 basis points    25.0 basis points

III

   >40% £ 45%    150.0 basis points    0 basis points    37.5 basis points

IV

   >45% £ 50%    162.5 basis points    0 basis points    37.5 basis points

V

   >50% £ 55%    187.5 basis points    0 basis points    42.5 basis points

VI

   >55% £ 60%    212.5 basis points    25.0 basis points    50.0 basis points

VII

   >60% £ 65%    237.5 basis points    25.0 basis points    50.0 basis points

VIII

   >65%    262.5 basis points    25.0 basis points    50.0 basis points

 

3.6.2 Compliance Certificate. On or before the 45th day after the beginning of
the second, third and fourth Fiscal Quarter of each Fiscal Year and on or before
the 90th day after the beginning of the first Fiscal Quarter of each Fiscal Year
(“Margin Report Deadline”), commencing with the Fiscal Quarter which begins in
January of 2004, Borrower shall provide to the Administrative Agent the
Compliance Certificate required pursuant to Subsections 9.2.1 and 9.2.2 hereof,
which shall include a statement as to the Leverage Ratio as of the last day of
the preceding Fiscal Quarter.

 

21



--------------------------------------------------------------------------------

3.7 Maximum Interest Rate. Borrower acknowledges and agrees that 12 U.S.C. §
2205 provides that Farm Credit System Institutions are not subject to any
interest rate limitation imposed by any state constitution or statute or other
laws, and that any such limitations are preempted, and that therefore interest
owing under the Notes, to the extent funded by a Farm Credit System Institution,
is not subject to any ceiling. Nonetheless, in the event it is ever determined
by a court of competent jurisdiction that interest owing on the Notes, or some
of them, is subject to any limitations imposed by the laws of the State of
Colorado or Texas or any other jurisdiction, it is the intent of Borrower, and
the Syndication Parties to, notwithstanding the provisions of Section 3.1
hereof, at all times comply with the applicable usury laws relating to this
Credit Agreement or the Notes now or hereafter in effect including, without
limitation, Title 4 of the Texas Finance Code and any subsequent revisions or
judicial interpretations thereof if, and to the extent, determined by a court to
be applicable to the Notes. It is agreed that the aggregate of all interest and
other charges constituting interest, or adjudicated as constituting interest,
and contracted for, chargeable, or receivable in connection with the Notes shall
under no circumstances exceed the maximum nonusurious amount of interest
permitted by applicable law. If the applicable laws are ever revised or
judicially interpreted so as to render usurious any amount called for under this
Credit Agreement or the Notes or contracted for, charged, chargeable, received
or receivable with respect to this Credit Agreement or the Notes, or if the
exercise of the option to accelerate the maturity of the Notes, or if any
payment, results in Borrower having paid any interest on one or more of the
Notes in excess of that permitted by applicable law, any such construction shall
be subject to the provisions of this Section and, to the extent permitted by
applicable law all excess amounts collected on such Notes shall be credited on
the principal balance of such Notes (or, if it has been paid in full, refunded
to Borrower), and those provisions shall immediately be deemed reformed and the
amounts thereafter collectible will be reduced, without the necessity of the
execution of any new documents, so as to comply with the then applicable law,
but so as to permit the recovery of the fullest amount of interest otherwise
lawfully called for under this Credit Agreement or the Notes. In the event the
maturity of any Note is accelerated, then earned interest may never include more
than the maximum amount of interest permitted by applicable law from the date of
each advance of the proceeds of such Note until paid. Specifically, but without
in any way limiting the generality of the foregoing, if from any circumstances
whatsoever fulfillment of any provision of this Credit Agreement or the Notes,
at the time performance of such provision is due, would cause the interest
contracted for, charged, chargeable, received or receivable with respect to this
Credit Agreement or any of the Notes to exceed the amount permitted by
applicable law, then ipso facto and notwithstanding anything to the contrary
contained herein, Borrower shall only be required to pay interest on each such
Note in an amount equal to the lesser of the amounts payable under this Credit
Agreement and the maximum amount permitted by applicable law. In determining
whether the amount of interest contracted for, charged, chargeable, received or
receivable with respect to this Credit Agreement or any of the Notes would ever
exceed the amount permitted by applicable law, all sums charged, paid or agreed
to be paid under this Credit Agreement for the use, forbearance, or detention of
the indebtedness of Borrower to the Administrative Agent and/or the Syndication
Parties shall, to the

 

22



--------------------------------------------------------------------------------

extent possible under applicable law, be amortized, prorated, allocated, and
spread throughout the full term of the Notes (including any renewal or
extension), until payment in full. The provisions of this Section control all
agreements between the Administrative Agent and/or the Syndication Parties and
Borrower relative to the Notes. In the event any interest is required to be
credited to principal or refunded to Borrower with respect to some, but not all,
of the Notes, such adjustment shall be for the account of the Syndication Party
which is the payee under such Note or Notes, and shall not affect the other
Notes or the Syndication Parties which are the payees under such other Notes.

 

ARTICLE 4. PAYMENTS; FUNDING LOSSES

 

4.1 Principal Payments. Principal shall be payable under the Converted Loans in
quarterly payments in the amounts and on the dates set forth below, with all
unpaid principal due on the Maturity Date.

 

4.1.1 Automatic Conversion. The outstanding balance of principal owing under the
Revolving Loan as of the last day of the Availability Period (“Conversion
Amount”) will be automatically converted into a term loan (“Converted Loan”) as
of such day (“Conversion Date”).

 

4.1.2 Principal Payments. The outstanding balance of the Converted Loan shall be
payable (a) in 14 equal quarterly installments, commencing on [April 15, 2008]
and on the 15th day of each July, October, January, and April thereafter to and
including July 15, 2011 (“Scheduled Payments”), and (b) one final payment on the
Maturity Date equal to the unpaid balance owing under the Converted Loan,
requiring a balloon payment on such date (“Balloon Payment”). The amount of the
Scheduled Payments shall be determined by dividing the Conversion Amount by 28
(“Scheduled Payment Amount”).

 

4.2 Interest Payments. Interest shall be payable as follows: (a) interest on
Base Rate Loans shall be payable monthly in arrears on the fifteenth day of the
following month, (b) interest on LIBO Rate Loans shall be payable in arrears on
the last day of the LIBO Rate Period therefor unless the LIBO Rate Period is
longer than three (3) months, in which case interest shall also be payable every
three (3) months from the date of the relevant Advance and (c) interest on all
Loans then accrued and unpaid shall be payable on the Maturity Date.

 

4.3 Voluntary Prepayments. Borrower shall have the right to prepay (“Voluntary
Prepayments”) all or any part of the outstanding principal balance under the
Loans at any time in minimum amounts of $1,000,000.00 and in integral multiples
of $500,000.00 (or the entire outstanding balance, if less) on any Banking Day;
provided that (a) in the event of prepayment of any LIBO Rate Loan (i) Borrower
must provide three (3) Banking Days notice to the Administrative Agent prior to
making such prepayment, and (ii) Borrower must, at the time of making such
prepayment, pay (A) all Funding Losses applicable to such prepayment, and (B) if
such Voluntary Prepayment is with respect to a LIBO Rate Loan or the Converted
Loan, all interest accrued as of

 

23



--------------------------------------------------------------------------------

the date of such prepayment. Principal amounts paid or voluntarily prepaid may
be reborrowed under the terms and conditions of this Credit Agreement during the
Availability Period.

 

4.4 Mandatory Prepayments. Borrower shall be required to make prepayments
(“Mandatory Prepayments”) in each of the following events: (a) in the event any
of the Collateral is the subject of a Casualty Event, a Mandatory Prepayment
equal to the amount of the Casualty Proceeds received by Borrower on account
thereof (provided that no such Mandatory Prepayment shall be required to the
extent that Borrower uses such Casualty Proceeds for repair or replacement for
any Casualty Event if the amount of Casualty Proceeds does not exceed
$25,000,000.00, or such higher amount as may be approved by the Required Lenders
at their discretion, and so long as (i) a contract for such repair or
replacement is entered into within 180 days of such Casualty Event for such
repairs and/or the acquisition of such replacements, (ii) such repair or
replacement is effected within 360 days of such Casualty Event, and (iii) any
such replacements are covered by the lien in favor of the Administrative Agent
on the Collateral); (b) upon the issuance of any equity securities in a capital
raising transaction resulting in net proceeds to Borrower of an amount in excess
of $10,000,000.00, a Mandatory Prepayment equal to fifty percent (50.0%) of the
net proceeds of such offering of equity securities to the extent not used, under
the conditions set forth below, for acquisitions and/or capital investment
within 360 days of receipt, provided that in the event Borrower desires to use
any of such net proceeds to pay amounts owing under any of the Senior Unsecured
Notes or Senior Subordinated Notes, and Borrower provides the Administrative
Agent with ten (10) days advance written notice of its intention to make such
payment or payments then, if Administrative Agent requires a Mandatory
Prepayment under this clause (b), the amount of such Mandatory Prepayment
required under this clause (b) shall be the Pro Rata Amount; (c) upon sale or
other disposition of any non-current assets (except for sales in the ordinary
course of business) which are a part of the Collateral (other than Collateral
with respect to which the lien is released pursuant to the provisions of Section
9.15 hereof), a Mandatory Prepayment equal to one hundred percent (100%) of the
net proceeds in excess of $10,000,000 received by Borrower to the extent that
such excess net proceeds are not used, under the conditions set forth below, for
acquisitions and/or capital investment within 360 days of receipt by Borrower,
of or in assets which are covered by a first priority perfected lien in favor of
the Administrative Agent subject to Permitted Encumbrances; (d) upon sale or
other disposition of any non-current assets (except for sales in the ordinary
course of business) which are not part of the Collateral, if Borrower at any
time subsequent to such sale desires to use (and is not required to do so under
the terms of any secured or unsecured credit facility or indenture) any of the
net proceeds thereof to pay amounts owing under any of the Senior Unsecured
Notes, Borrower (i) shall provide the Administrative Agent with ten (10) days
advance written notice of its intention to make such payment and (ii) shall, if
required to do so by the Administrative Agent, make a Mandatory Prepayment in
the Pro Rata Amount; and (e) at any time that the aggregate outstanding
principal balance owing under the Revolving Loan (including the Converted Loans)
(i) exceeds the Available Amount or (ii) exceeds the Aggregate Commitment, as it
may be reduced from time to time, a Mandatory Prepayment equal to the amount of
such excess. In each case of proceeds from any offering of equity

 

24



--------------------------------------------------------------------------------

securities and from any sale or other disposition of Collateral (other than
Collateral with respect to which the lien is released pursuant to the provisions
of Section 9.15 hereof), to avoid Mandatory Prepayment based thereon, Borrower
must, within 180 days of receipt of such proceeds, have used such proceeds for
acquisitions and/or capital investments or executed a binding definitive
contract for such acquisitions and/or capital investments. Mandatory Prepayments
made pursuant to clauses (a) and (b) of this Section, will, in either case,
result in a permanent reduction of the Aggregate Commitment to the extent of the
Mandatory Payments applied to the Revolving Loan. Mandatory Prepayments under
clause (a) shall be due no later than ten (10) Banking Days after the expiration
of the applicable repair or replacement period set forth above in clause (a).
Mandatory Prepayments under clause (b) shall be due no later than the earlier of
(i) the date Borrower makes payment under the Senior Unsecured Notes or Senior
Subordinated Notes, and (ii) ten (10) Banking Days after the expiration of the
applicable acquisition or capital investment period set forth above in clause
(b). Mandatory Prepayments under clause (c) shall be due no later than ten (10)
Banking Days after the expiration of the applicable acquisition or capital
investment period set forth above in clause (c). Mandatory Prepayments under
clause (d) shall be due no later than the date Borrower makes payment under the
Senior Unsecured Notes from such excess proceeds. Mandatory Prepayments under
(e) shall be due the next Banking Day following such occurrence. In determining
the amount of Mandatory Prepayment required under clauses (a) or (c), Borrower
shall be permitted to make any prepayment required on account of such Casualty
Event or sale under any Pari Passu Loan (in a maximum amount no greater than the
pro rata portion based on total outstanding principal balances of such loan and
the Revolving Loans), and in determining the amount of Mandatory Prepayment
required under clause (b), Borrower shall, without duplication regarding
payments made on account of any Pari Passu Loan, be permitted to make any
prepayment required on account of such sale under any secured or unsecured
credit facility or indenture which is not expressly subordinate to the Revolving
Loans in a maximum amount, with respect only to such unsecured facilities, of no
greater than the pro rata portion based on the total outstanding principal
balances owing under such unsecured facility to the sum of the total outstanding
principal balances owing under all such unsecured facilities and under the
Revolving Loans. The term “Pro Rata Amount”, as used in this Section, means an
amount determined (1) by dividing the amount of Borrower’s proposed payment of
the Senior Unsecured Notes, by the total amount of principal owing under the
Senior Unsecured Notes, and multiplying the result by the average daily unpaid
balance of the Revolving Loan over the immediately preceding 30 consecutive
days, or (2) by dividing the amount of Borrower’s proposed payment of the Senior
Subordinated Notes (where such payment is permitted hereunder), by the total
amount of principal owing under the Senior Subordinated Notes, and multiplying
the result by the average daily unpaid balance of the Revolving Loan over the
immediately preceding 30 consecutive days, or (3) if Borrower proposes to make
payments under both the Senior Unsecured Notes and the Senior Subordinated Notes
(where such payment is permitted hereunder), by dividing the amount of
Borrower’s proposed payment of the Senior Unsecured Notes plus the amount of
Borrower’s proposed payment of the Senior Subordinated Notes, by the total
amount of principal owing under the Senior Unsecured Notes plus the total amount
of

 

25



--------------------------------------------------------------------------------

principal owing under the Senior Subordinated Notes, and multiplying the result
by the average daily unpaid balance of the Revolving Loan over the immediately
preceding 30 consecutive days. In addition to (but not in duplication of) such
Mandatory Prepayments as are required pursuant to the foregoing provisions of
this Section 4.4, Borrower shall make, as a Mandatory Prepayment, any payments
required in the event that Borrower elects to reduce the Aggregate Commitment
pursuant to Section 2.8 and to allocate such reduction to a particular
Syndication Party and/or Voting Participant.

 

4.5 Application of Principal Payments.

 

4.5.1 Scheduled Payments. All Scheduled Payments shall be applied to one or more
Converted Loans to the Scheduled Payment next coming due.

 

4.5.2 Voluntary Prepayments. All Voluntary Prepayments shall be applied to
principal amounts owing under the Revolving Loan or the Converted Loan, as
applicable, and, unless Borrower directs otherwise in writing, shall be applied
first to Base Rate Loans and then to LIBO Rate Loans. To the extent Voluntary
Prepayments are applied to Converted Loans, they shall be applied first to the
four principal installments next coming due, and second to remaining
installments on a ratable basis. However, notwithstanding any of the foregoing
provisions of this Subsection, upon the occurrence and during the continuance of
an Event of Default, all prepayments shall be applied, as the Administrative
Agent in its sole discretion shall determine, to fees, interest or principal
indebtedness under the Notes, or to any other Bank Debt.

 

4.5.3 Mandatory Prepayments. All Mandatory Prepayments shall be applied to
principal amounts owing under the Revolving Loan or the Converted Loan, as
applicable, and to the extent not inconsistent with the balance of this
Subsection, first to Base Rate Loans and then to LIBO Rate Loans. To the extent
Mandatory Prepayments are applied to Converted Loans, on account of clauses (a)
or (d)(ii) of Section 4.4, they shall be applied to Scheduled Payments in the
inverse order of their due date, so that such Mandatory Prepayments are applied
first to the Scheduled Payment last coming due, and to the extent Mandatory
Prepayments are applied to Converted Loans, on account of clauses (b), (d)(i),
or (e) of Section 4.4, they shall be applied first to the four principal
installments next coming due, and second to remaining installments on a ratable
basis.

 

4.6 Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement shall be
made in US dollars to the Administrative Agent (a) in immediately available
federal funds, to be received no later than 1:00 P.M. Central time of the
Banking Day on which such payment is due by wire transfer through Federal
Reserve Bank, Kansas City, Routing Number: 307088754, COBANK ENGWD (or to such
other account as the Administrative Agent may designate by notice); and (b)
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, impost, duties, charges, fees, deductions, withholding,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is required by law to make
such deduction or withholding.

 

26



--------------------------------------------------------------------------------

4.7 Distribution of Principal and Interest Payments. The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:

 

4.7.1 Principal and Interest Payments on Revolving Loan. Principal and interest
payments on or applied to the Revolving Loan (including Converted Loans) shall
be remitted to the Syndication Parties in accordance with their Individual Pro
Rata Share.

 

4.8 Funding Losses. “Funding Losses” shall be determined on an individual
Syndication Party basis as the amount which would result in such Syndication
Party being made whole (on a present value basis) for the actual or imputed
funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain such LIBO Rate
Loan) incurred by such Syndication Party as a result of such prepayment of LIBO
Rate Loans on any day other than the last day of the LIBO Rate Period applicable
thereto. In the event of any such prepayment, each Syndication Party which had
funded the LIBO Rate Loan being prepaid shall, promptly after being notified of
such prepayment, send written notice (“Funding Loss Notice”) to the
Administrative Agent by facsimile setting forth the amount of attributable
Funding Losses and the method of calculating the same. The Administrative Agent
shall notify Borrower orally or in writing of the amount of such Funding Losses.
A determination by a Syndication Party as to the amounts payable pursuant to
this Section shall be conclusive absent manifest error. Notwithstanding the
foregoing, each Syndication Party is entitled to fund all or any part of its Pro
Rata Share of any LIBO Rate Loan in any manner it selects, and it is understood
that for the purposes of determining any Funding Losses, determination shall be
made by each Syndication Party as though it had actually funded and maintained
each LIBO Rate Loan through the purchase of deposits in the relevant interbank
market having a maturity corresponding to the relevant LIBO Rate Period.

 

ARTICLE 5. BANK EQUITY INTERESTS

 

5.1 Purchase of Bank Equity Interests. Borrower agrees to purchase such equity
interests in Agriland (“Bank Equity Interests”) as Agriland may from time to
time require in accordance with its bylaws and capital plan in effect as of the
date hereof as applicable to non-cooperative borrowers generally. In connection
with the foregoing, Borrower hereby acknowledges receipt, prior to the execution
of this Credit Agreement, of the following with respect to Agriland (a) the
bylaws, (b) a written description of the terms and conditions under which the
Bank Equity Interests are issued, (c) the most recent annual report, and if more
recent than the latest annual report, the latest quarterly report.

 

27



--------------------------------------------------------------------------------

ARTICLE 6. SECURITY

 

6.1 Borrower’s Collateral. As security for the payment and performance of all
obligations of Borrower to the Administrative Agent, to Agriland (with respect
to the obligations of Borrower under Article 5 hereof), and to all present and
future Syndication Parties, including but not limited to principal and interest
under the Notes, purchases of Bank Equity Interests, fees, Funding Losses,
reimbursements, and all other Bank Debt or obligations under any of the Loan
Documents, Borrower shall grant to, and maintain for, the Administrative Agent,
for the benefit of Agriland (to the extent of Borrower’s obligations with
respect to Bank Equity Interests), and for the benefit of all present and future
Syndication Parties, a first lien and security interest, pursuant to the
Security Documents, subject only to (i) purchase money security interests which
would qualify as Permitted Encumbrances, and (ii) Permitted Encumbrances
described in Section 10.3(a) hereof, in the following (“Collateral”): (a) all of
Borrower’s real property interest, furniture, fixtures and equipment located at,
or used in connection with, the poultry hatching, raising, slaughtering,
processing, packaging, and shipping operations and facilities identified on
Exhibit 6.1 hereto; and (b) all proceeds with respect to the assets described in
clause (a) above and all insurance policies in connection with the assets
described in clauses (a) and (b) hereof and the proceeds thereof, in each case
whether now owned or hereafter acquired; provided that only Agriland (or the
Administrative Agent on behalf of Agriland) shall have a lien on the Bank Equity
Interests and none of the Syndication Parties shall have a lien thereon.
Borrower shall execute and deliver to the Administrative Agent, for the benefit
of the Syndication Parties, the Security Documents to evidence the security
interest of the Administrative Agent, for the benefit of the Syndication
Parties, in the Collateral, together with such financing statements or other
documents as the Administrative Agent shall reasonably request. Borrower shall
also execute such further security agreements, mortgages, deeds of trust,
financing statements, assignments or other documents as the Administrative Agent
shall reasonably request from time to time, in form and substance as the
Administrative Agent shall specify, to establish, confirm, perfect or provide
notice of the Administrative Agent’s security interest (for the benefit of the
Administrative Agent and all Syndication Parties) in the Collateral.

 

6.2 Guaranty. Borrower’s obligations under this Credit Agreement, the Notes, and
all other Loan Documents shall be guaranteed by Pilgrim Interests, Ltd., a Texas
limited partnership (“Pilgrim Ltd”) through the execution of a guarantee, or an
amendment to the guaranty provided by Pilgrim Ltd in connection with the 2000
Credit Agreement, in either case in form and substance acceptable to the
Administrative Agent and delivered on the Closing Date (“Pilgrim Guaranty”).

 

28



--------------------------------------------------------------------------------

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

 

To induce the Syndication Parties to make the Advances and recognizing that the
Syndication Parties and the Administrative Agent are relying thereon, Borrower
represents and warrants as follows:

 

7.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized, validly
existing, and in good standing under the laws of its state of incorporation; (b)
is duly qualified to do business and is in good standing in the states of Texas
and Arkansas and each other jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so qualify has not resulted in, and could not reasonably be expected
to cause, a Material Adverse Effect; and (c) has all requisite corporate and
legal power to own and operate its assets and to carry on its business, and to
enter into and perform the Loan Documents to which it is a party. Each
Subsidiary: (x) is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of organization; (y) is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary, except to the extent that
the failure to so qualify has not resulted in, and could not reasonably be
expected to cause, a Material Adverse Effect; and (z) has all requisite
corporate and legal power to own and operate its assets and to carry on its
business.

 

7.2 Corporate Authority, Due Authorization; Consents. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained except where the failure to obtain such consent or approval could not
reasonably be expected to cause a Material Adverse Effect.

 

7.3 Litigation. Except as described on Exhibit 7.3 hereto, there are no pending
legal or governmental actions, proceedings or investigations to which Borrower
or any Subsidiary is a party or to which any property of Borrower or any
Subsidiary is subject which could reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

 

7.4 No Violations. The execution, delivery and performance of the Loan Documents
will not: (a) violate any provision of Borrower’s Organizational Documents, or
any law, rule, regulation (including, without limitation, Regulations T, U, and
X of the Board of Governors of the Federal Reserve System), or any judgment,
order or ruling of any court or governmental agency; (b) violate, require
consent under (except such consent as has been obtained), conflict with, result
in a breach of, constitute a default under, or with the giving of notice or the
expiration of time or both, constitute a default under, any existing real estate
mortgage, indenture, lease, security agreement, contract, note, instrument or
any other agreements or documents binding on Borrower or affecting its property
which, in any such circumstance, could reasonably be expected to result in any
Material Adverse Effect; or (c) violate, conflict with, result in a breach of,
constitute a default under, or result in the loss of, or restriction of rights
under, any Required License or any order, law, rule, or regulation under or
pursuant to which any Required License was issued or is maintained (“Licensing
Laws”) which, in any such circumstance, could reasonably be expected to result
in any Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

7.5 Binding Agreement. Each of the Loan Documents to which Borrower is a party
is the legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject only to limitations on enforceability imposed
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally and by general principles of equity.

 

7.6 Compliance with Laws. Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance would result in a Material Adverse
Effect.

 

7.7 Principal Place of Business. Borrower’s place of business, or chief
executive office if it has more than one place of business, and the place where
the records required by Section 9.1 hereof are kept, is located at 110 South
Texas Street, Pittsburg, Texas 75686.

 

7.8 Payment of Taxes. Except as shown on Exhibit 7.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except for those
subject to a Good Faith Contest or where the failure to make such filing or
payment could not reasonably be expected to result in a Material Adverse Effect.
Exhibit 7.8 specifically indicates all such taxes which are subject to a Good
Faith Contest as of the Closing Date.

 

7.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. Borrower is not required to obtain any consent,
permission, authorization, order, or license of any governmental authority, in
connection with the execution, delivery, performance, or enforcement of and
under the Loan Documents to which Borrower is a party except such as have been
obtained and are in full force and effect.

 

30



--------------------------------------------------------------------------------

7.10 Employee Benefit Plans. Except as otherwise disclosed in writing to the
Administrative Agents and on Exhibit 7.10 hereto:

 

7.10.1 Employee Benefit Plans; Multiemployer Plans. Exhibit 7.10 hereto sets
forth as of the Closing Date a true and complete list of each Borrower Benefit
Plan, Borrower Pension Plan, and Multiemployer Plan that is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute, in each case as of the Closing Date. Borrower has received no
written notification that any Multiemployer Plan to which Borrower currently has
any obligation to contribute which is an “employee pension benefit plan” as such
term is defined in Section 3(2) of ERISA fails to qualify under the Code.

 

7.10.2 Pension Benefit Plans. To the knowledge of Borrower, each Borrower
Benefit Plan that is an “employee pension benefit plan” as defined in Section
3(2) of ERISA that is intended to satisfy the requirements of Section 401(a) of
the Code (each a “Borrower Pension Plan”), and the trust, if any, forming a part
thereof, meets in all material respects, and, in all material respects, since
its inception has met, the requirements for qualification under Section 401(a)
of the Code, and for exemption from taxation under Section 501(a) of the Code
(except that these representations shall not be deemed to have been made
subsequent to the Closing Date). Except as disclosed on Exhibit 7.10 hereto, the
Internal Revenue Service (“IRS”) has issued a favorable determination letter
with respect to the qualification of each Borrower Pension Plan as of the
Closing Date and the trust, if any, relating thereto, and, to the knowledge of
Borrower, the IRS has not taken any action to revoke any such letter.

 

7.10.3 Prohibited Transactions. With respect to each Borrower Benefit Plan
sponsored or maintained by Borrower or in which Borrower participates or to
which Borrower is obligated to contribute (with the exception of any
Multiemployer Plan), neither Borrower nor any Borrower Benefit Plan or, to the
knowledge of Borrower, a fiduciary thereof, is engaged or has engaged in any
transaction which is prohibited by Part 4 of Subtitle B of Title I of ERISA or
which might subject any such plan or related trust, or any trustee or
administrator thereof, to a tax or penalty imposed by Section 4975 of the Code
or Section 502(i) of ERISA or to liability under Section 409 of ERISA, any of
which would have a Material Adverse Effect. With respect to each Multiemployer
Plan to which Borrower or a member of Borrower’s “controlled group” (as that
term is defined in Section 414(b) or (c) of the Code) has any obligation to
contribute, to the knowledge of Borrower, neither Borrower nor any Multiemployer
Plan or a fiduciary thereof is engaged or has engaged in any transaction which
is prohibited by Part 4 of Subtitle B of Title I of ERISA or which might subject
Borrower to a tax or penalty imposed by Section 4975 of the Code or Section
502(i) of ERISA or to liability under Section 409 of ERISA, any of which would
have a Material Adverse Effect.

 

7.10.4 Civil/Criminal Action. To the knowledge of Borrower, no civil or criminal
action brought pursuant to Part 5 of Subtitle B of Title I of ERISA is pending,
or, to the knowledge of Borrower, is threatened against Borrower, any Borrower
Benefit Plan or any fiduciary thereof with respect to any Borrower Benefit Plan
(except that these representations shall not be deemed to have been made
subsequent to the Closing Date).

 

31



--------------------------------------------------------------------------------

7.10.5 Funding. (a) Each Borrower Pension Plan is in compliance with the minimum
funding standards of Section 412 of the Code and Part 3 of Subtitle B of Title I
of ERISA, and (b) no waivers of the minimum funding standards have been
requested, and no Borrower Pension Plan has any “accumulated funding deficiency”
within the meaning of Section 412 of the Code.

 

7.10.6 Compliance With Law. To the knowledge of Borrower, Borrower is in
compliance in all material respects with, and each Borrower Benefit Plan has
been operated in all material respects in accordance with, the provisions of
such plan and in compliance in all material respects with, ERISA, the Code and
all other applicable law governing each such Borrower Benefit Plan, including
but not limited to rules and regulations promulgated by the Department of Labor,
the Pension Benefit Guaranty Corporation, and the Department of the Treasury
pursuant to the provisions of ERISA and the Code, including without limitation,
the bonding requirements of Section 412 of ERISA and the disclosure and
reporting requirements of Part 1 of Subtitle B of Title I of ERISA, except to
the extent any such failure would not have a Material Adverse Effect (except
that these representations shall not be deemed to have been made subsequent to
the Closing Date).

 

7.10.7 Multiple Employer Plan. As of the Closing Date, Borrower does not
participate in any “multiple employer plan” within the meaning of Section 413 of
the Code.

 

7.10.8 Plan Termination Liability; Multiemployer Plan Withdrawal Liability. (a)
Borrower has not incurred any material liability under Title IV of ERISA arising
in connection with the termination of, or complete or partial withdrawal from,
any employee pension benefit plan (as defined in Section 3(2) of ERISA), covered
or previously covered by Title IV of ERISA, which liability, or any portion
thereof, will constitute a liability of Borrower at or after the Closing Date
except to the extent that any such liability would not have a Material Adverse
Effect, and (b) neither Borrower nor any member of Borrower’s “controlled group”
as defined in Code Section 414(b), (c), (m), or (o) prior to the Closing Date
has incurred any liability under Title IV of ERISA arising in connection with
the complete or partial withdrawal from any Multiemployer Plan, which liability,
or any portion thereof, will constitute a liability of Borrower at or after the
Closing Date, except to the extent that any such liability would not have a
Material Adverse Effect.

 

7.10.9 Pension Plan Termination. No proceedings to terminate any Borrower
Pension Plan have been instituted under Subtitle C of Title IV of ERISA.

 

7.10.10 Reportable Event. To the knowledge of Borrower, no “reportable event”
within the meaning of Section 4043 of ERISA and the regulations thereunder has
occurred with respect to any Borrower Pension Plan (other than a Multiemployer
Plan), other than a reportable event for which notice or penalty for
noncompliance has been waived by regulation or otherwise. With respect to any
Multiemployer Plan that is a defined benefit plan to which Borrower has any
obligation to contribute, to the knowledge of Borrower, no such “reportable
event” has occurred

 

32



--------------------------------------------------------------------------------

which would materially and adversely affect such plan, and, to the knowledge of
Borrower, no such plan is in reorganization within the meaning of Part 3 of
Subtitle E of Title IV of ERISA (except that the representations contained in
this sentence shall not be deemed to have been made subsequent to the Closing
Date).

 

7.10.11 Payment of Contributions. Except as disclosed in Exhibit 7.10, in
respect of each Borrower Benefit Plan, Borrower has paid or will have paid or
accrued as of the Closing Date (a) all contributions or premiums required to be
made by it for all plan years ending on or prior to the Closing Date and, (b)
for the plan year which includes the Closing Date, any contributions or premiums
required to be made by it by the Closing Date under the terms of the Borrower
Benefit Plan. Except as disclosed in Exhibit 7.10, Borrower is not, as of the
Closing Date, obligated to pay any contributions or premiums to a Multiemployer
Plan. Except as set forth in Exhibit 7.10 hereto, all contributions paid or
accrued by Borrower on or prior to the Closing Date in respect of any Borrower
Pension Plan that is a defined benefit plan have been based on the actuarial
assumptions and methods used for the last plan year ended on or before the
Closing Date, or if there is no prior plan year for any such plan, contributions
have been based upon reasonable actuarial assumptions and methods.

 

7.10.12 Welfare Benefit Plans. As of the Closing Date, Borrower does not
participate in a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA. Except as disclosed in Exhibit 7.10 hereto, Borrower
does not, as of the Closing Date, maintain or contribute to a “voluntary
employees’ beneficiary association” within the meaning of Section 501(c)(9) of
the Code or a “welfare benefit fund” within the meaning of Section 419 of the
Code, nor does Borrower maintain or contribute to any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA for the benefit of retired or
former employees (other than as required by Section 4980B of the Code and
Sections 601 through 608 of ERISA (“COBRA”) or other applicable law). Borrower
has complied in all material respects with the applicable provisions of COBRA
with respect to the Borrower Benefit Plans.

 

7.11 Equity Investments. Borrower does not, as of the Closing Date, own any
stock or other voting or equity interest, directly or indirectly, in any Person
valued at the greater of book value or market value at $5,000,000 or more, other
than as set forth on Exhibit 7.11 hereto.

 

7.12 Title to Real and Personal Property. Borrower and each Subsidiary (a) have
all real and personal property necessary for the conduct of their respective
business, and (b) have good and marketable title to, or valid leasehold
interests in, all of their material properties and assets, real and personal,
including, as of the Closing Date, the properties and assets and leasehold
interests reflected in the financial statements of the Borrower and its
Subsidiaries referred to in Section 7.13 hereof, except (i) any properties or
assets disposed of in the ordinary course of business, (ii) rights of way,
easements, and similar interests in real property or defects in title which in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect, and (iii) Permitted Encumbrances; and none of the properties of Borrower
or any Subsidiary are subject to any Lien, except Permitted Encumbrances. All
such property is in good

 

33



--------------------------------------------------------------------------------

operating condition and repair, reasonable wear and tear excepted, and suitable
in all material respects for the purposes for which it is being utilized except
where their failure to be in good operating condition could not reasonably be
expected to result in a Material Adverse Effect. All of the leases of Borrower
and each Subsidiary which constitute Material Agreements are in full force and
effect and afford Borrower or such Subsidiary peaceful and undisturbed
possession of the subject matter thereof.

 

7.13 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries for the Fiscal Quarter ended January 3, 2004, and the related
consolidated statements of operations, cash flows and consolidated statements of
capital shares and equities for the Fiscal Quarter then ended, and the
accompanying footnotes, copies of which have been furnished to the
Administrative Agent and the Syndication Parties, fairly present in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as at such dates and the results of the consolidated operations of Borrower and
its Subsidiaries for the periods covered by such statements, all in accordance
with GAAP. Between January 3, 2004 and the Closing Date, there has been no
material adverse change in the financial condition, results of operations, or
business of Borrower or any of its Subsidiaries taken as a whole. As of the
Closing Date, there are no liabilities of Borrower or any of its Subsidiaries,
fixed or contingent, which are material but are not reflected in the financial
statements of Borrower and its Subsidiaries referred to above or referred to in
the notes thereto, other than liabilities arising in the ordinary course of
business since January 3, 2004 or referred to in periodic filings of Borrower
with the Securities and Exchange Commission subsequent to January 3, 2004 but
prior to the Closing Date, copies of which have been provided to the
Administrative Agent by Borrower. No information, exhibit, or report furnished
by Borrower or any of its Subsidiaries to the Administrative Agent and the
Syndication Parties in connection with Borrower’s application for the Revolving
Loans and the negotiation of this Credit Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which they were made and taken together with the other
information, exhibits and reports furnished to the Administrative Agent and the
Syndication Parties.

 

7.14 Environmental Compliance. Except as set forth on Exhibit 7.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 7.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

 

34



--------------------------------------------------------------------------------

7.15 Fiscal Year. Each fiscal year of Borrower is a year (a) ending on the
Saturday closest to September 30 in each calendar year, regardless of whether
such Saturday occurs in September or October of any calendar year and (b)
beginning on the day immediately following the end of the preceding Fiscal Year.

 

7.16 Material Agreements. The periodic reports of Borrower filed with the
Securities and Exchange Commission, copies of which have been provided to the
Administrative Agent by Borrower, and/or Exhibit 7.16 hereto list each Material
Agreement of the Borrower and each Subsidiary as of the Closing Date. Borrower
is not in default under any of its Material Agreements, nor, to Borrower’s
knowledge, (a) is any other party to any of Borrower’s Material Agreements in
default thereunder, or (b) do any facts exist which with the giving of notice or
the passage of time, or both, would constitute such a default by any party to
any of Borrower’s Material Agreement.

 

7.17 Regulations U and X. No portion of any Advance will be used for the purpose
of purchasing, carrying, or making loans to finance the purchase of, any “margin
security” or “margin stock” as such terms are used in Regulations U or X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

7.18 Trademarks, Tradenames. Borrower and each Subsidiary have ownership or the
lawful right to use all tradenames, trademarks, patents, and other intellectual
property which they utilizes in their business as presently being conducted and
as anticipated to be conducted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

7.19 No Default on Outstanding Judgments or Orders. Borrower and each Subsidiary
have satisfied all final and non-appealable judgments and Borrower and each
Subsidiary are not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court, arbitrator or federal, state, municipal
or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, except to the extent such failure to
satisfy any or all such final and non-appealable judgments or to be in such a
default has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Effect.

 

7.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

7.21 Labor Matters; Labor Agreements. Except as set forth in Exhibit 7.21
hereof: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower or any Subsidiary pending or, to Borrower’s knowledge, threatened by
any labor union or group of employees. (c) There are, to Borrower’s knowledge,
no representation proceedings pending or threatened with the National Labor
Relations Board, and no labor organization or group of employees of Borrower or
any Subsidiary has made a pending demand for recognition. (d) There are no
complaints or charges against Borrower or any Subsidiary pending or, to

 

35



--------------------------------------------------------------------------------

Borrower’s knowledge threatened to be filed with any federal, state, local or
foreign court, governmental agency or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by Borrower or any Subsidiary of any individual. (e) There are no
strikes or other labor disputes against Borrower or any Subsidiary that are
pending or, to Borrower’s knowledge, threatened. (f) Hours worked by and payment
made to employees of Borrower or any Subsidiary have not been in violation of
the Fair Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable
law dealing with such matters. The representations made in subparagraphs (b)
through (f) of this Section are made with respect to those occurrences described
which could, considered in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

7.22 Governmental Regulation. Neither Borrower nor any Subsidiary is subject to
regulation under the Public Utility Holding Company Act of 1935, the Investment
Company Act of 1940, the Interstate Commerce Act, the Federal Power Act or any
statute or regulation, in each case, limiting its ability to incur indebtedness
for money borrowed as contemplated hereby.

 

7.23 Borrower Information . To the best of Borrower’s knowledge, the information
contained in, and all attachments to, the materials presented by Borrower at the
bank group meeting on February 24, 2004 were, as of such date, and are as of the
Closing Date, accurate, true, correct, and complete in all material respects,
and not misleading in any material respect.

 

7.24 Financial Projections. The Financial Projections provided to the
Administrative Agent and the Syndication Parties with respect to Borrower and
its Subsidiaries fairly present, as of the Effective Date, in all material
respects the projected operations, financial condition, assets and liabilities
as of the dates covered thereby. To Borrower’s knowledge, no undisclosed facts
existed at the time of submission of the Financial Projections which, if taken
into account, would have resulted in any material change in any of the Financial
Projections. The Financial Projections were, at the time of submission, based
upon reasonable estimates and assumptions, all of which were fair in light of
then-current conditions, were prepared on the basis of the assumptions stated
therein, and reflected the reasonable estimate of Borrower of the results of
operations and other information projected therein. Nothing in this Section
shall be deemed to constitute an assurance by Borrower that it will meet the
results contained in the Financial Projections.

 

7.25 Solvency. After giving effect to the consummation of each Loan to be made
under this Agreement as of the time this representation is given, Borrower (a)
will be able to pay its debts as they become due, (b) will have funds and
capital sufficient to carry on its business and all businesses in which it is
about to engage, and (c) will own

 

36



--------------------------------------------------------------------------------

property in the aggregate having a value both at fair valuation and at fair
saleable value in the ordinary course of Borrower’s business greater than the
amount required to pay its Debt, including for this purpose unliquidated,
contingent, and disputed claims.

 

7.26 Anti-Terrorism Laws.

 

7.26.1 Violation of Law. Neither the Borrower nor, to the knowledge of Borrower,
any of its Subsidiaries, is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (“Executive Order”), and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

7.26.2 Classification. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans, is any of the
following:

 

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(c) a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(e) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

 

7.26.3 Conduct of Business. Neither Borrower nor to the knowledge of Borrower,
any of its brokers or other agents acting in any capacity in connection with the
Loans (a) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) of Subsection 7.26.2 above, (b) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (c) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

7.27 Disclosure. The representations and warranties contained in this Article 7
and in the other Loan Documents and in any financial statements provided to the

 

37



--------------------------------------------------------------------------------

Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions.

 

ARTICLE 8. CONDITIONS TO CLOSING AND TO ADVANCES

 

8.1 Conditions to Closing. The obligation of the Syndication Parties to make the
initial Advance hereunder is subject to satisfaction, in the sole discretion of
the Administrative Agent and the Syndication Parties, of each of the following
conditions precedent:

 

8.1.1 Loan and Amendment Documents; Possession of Collateral; and Pilgrim
Guaranty. The Administrative Agent shall have received: (a) duly executed
originals of the Amendment Documents, and other Loan Documents; and (b) the
Pilgrim Guaranty duly executed by Pilgrim Ltd. (or, at the Administrative
Agent’s election, an amendment to the Guaranty or an affirmation and consent
executed by Pilgrim Ltd. with respect to the Pilgrim Guaranty).

 

8.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it that all consents and approvals of governmental authorities
and third parties which are with respect to Borrower necessary for, or required
as a condition of the validity and enforceability of, the Loan Documents to
which it is a party.

 

8.1.3 Organizational Documents. The Administrative Agent shall have received the
following, dated no more than thirty (30) days prior to the Closing Date: (a)
good standing certificate (or comparable), for Borrower for its state of
incorporation and the states of Arkansas and Texas; (b) a copy of the
certificate of incorporation of Borrower certified by the Secretary of State of
its state of organization; and (c) a copy of the bylaws of Borrower, certified
as true and complete by the Secretary or Assistant Secretary of Borrower.

 

8.1.4 Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.

 

8.1.5 Appointment of Agent for Service.. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent (which, unless the
Administrative Agent specifically advised Borrower to the contrary, shall
include any such evidence provided in connection with the 2000 Credit Agreement
unless such evidence has been subsequently rescinded or terminated) that
Borrower. has appointed a Person with offices in Denver, Colorado and otherwise
reasonably acceptable to the Administrative Agent to serve as its agent for
service of process, and that said Person has accepted such appointment by
Borrower.

 

8.1.6 No Material Change. No change shall have occurred in the condition or
operations of Borrower or any Subsidiary since January 3, 2004 which, when
considered in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

8.1.7 Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds all fees set forth in the
Fee Letter between CoBank and Borrower dated February 21, 2004 (“Fee Letter”)
and the Mandate Letter between CoBank, Agriland, and Borrower dated February 21,
2004 and Summary of Terms and Conditions attached thereto (collectively
“Commitment Letter”), and any other fees owing to the Administrative Agent which
are due on the Closing Date, and all expenses owing as of the Closing Date
pursuant to Section 14.1 hereof and for which Borrower has received an invoice.

 

8.1.8 Evidence of Corporate Action. The Administrative Agent shall have received
in form and substance satisfactory to the Administrative Agent (a) documents,
certified to be true and correct by the Secretary or Assistant Secretary of
Borrower, evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Amendment Documents to which it is a party; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.

 

8.1.9 Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require, including, without limitation, due incorporation,
authorization and execution, enforceability, usury, no impairment as to the
creation and perfection of real and personal property liens on the Collateral in
relevant jurisdiction, fees, taxes and qualification requirements.

 

8.1.10 Renewal of Harris Loan. Borrower shall have provided to the
Administrative Agent such proof satisfactory to the Administrative Agent of the
concurrent renewal of the Harris Loan in a minimum amount of $100,000,000.00 and
for a minimum period of three (3) years.

 

8.1.11 Financial Projections. Borrower shall have provided to the Administrative
Agent financial projections for the five (5) Fiscal Years, commencing with the
Fiscal Year during which the Closing Date falls, acceptable to the
Administrative Agent and which demonstrates Borrower’s reasonable ability to
repay all amounts owing hereunder, under the Harris Loan, and under the Hancock
Loan, in each case as scheduled.

 

8.1.12 Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.

 

39



--------------------------------------------------------------------------------

8.2 Borrowing Notice; Funding Notice. Borrower shall give the Administrative
Agent prior written notice by facsimile (effective upon receipt) of each request
for an Advance (a) in the case of a Base Rate Loan, on or before 11:00 A.M.
(Central time) on the day of making such Base Rate Loan, and (b) in the case of
a LIBO Rate Loan, on or before 11:00 A.M. (Central time) at least three (3)
Banking Days prior to the date of making such LIBO Rate Loan. Each notice must
be in substantially the form of Exhibit 8.2 hereto (“Borrowing Notice”) and must
specify (c) the amount of such Advance, (d) the proposed date of making such
Advance, (e) whether Borrower requests that the Advance will bear interest at
(i) the Base Rate or (ii) the LIBO Rate, and (f) in the case of a LIBO Rate
Loan, the initial LIBO Rate Period applicable thereto. The Administrative Agent
shall, on or before 12:00 noon (Central time) of the same Banking Day, notify
each Syndication Party (“Funding Notice”) of its receipt of each such Borrowing
Notice and the amount of such Syndication Party’s Funding Share thereunder. Not
later than 2:00 P.M. (Central time) on the date of an Advance, each Syndication
Party will make available to the Administrative Agent at the Administrative
Agent’s Office, in immediately available funds, such Syndication Party’s Funding
Share of such Advance. After the Administrative Agent’s receipt of such funds,
but not later than 3:00 P.M. (Central time), and upon fulfillment of the
applicable conditions set forth in Article 8 hereof, the Administrative Agent
will make such Advance available to Borrower, in immediately available funds,
and will transmit such funds by wire transfer to Borrower’s Account.

 

8.3 Conditions to Advance. The Syndication Parties’ obligation to fund each
Advance is subject to (a) receipt of a properly completed Borrowing Notice, and
(b) the satisfaction, in the sole discretion of the Administrative Agent and the
Syndication Parties, of each of the following conditions precedent, in addition
to those set forth in Sections 8.1 and 8.2 hereof, and each request by Borrower
for an Advance shall constitute a representation by Borrower, upon which the
Administrative Agent and Syndication Parties may rely, that the conditions set
forth in this Section have been satisfied and that the amount of the Advance
does not exceed the limits set forth in Section 2.1 hereof:

 

8.3.1 Default. As of the Advance Date no Event of Default or Potential Default
shall have occurred and be continuing, and the disbursing of the amount of the
Advance requested shall not result in an Event of Default or Potential Default.

 

8.3.2 Availability Period. The Borrowing Notice does not specify an Advance Date
which is later than the last Banking Day of the Availability Period.

 

8.3.3 Representations and Warranties; Fees and Expenses. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the date on which the Advance is to be made as though made on such
date. Borrower shall have paid the Administrative Agent, by wire transfer of
immediately available U.S. funds all fees set forth in Section 3.5 hereof and in
the Fee Letter and the Commitment Letter, in each case executed by CoBank and
Borrower, which are then due and payable, including all expenses owing as of the
Advance Date pursuant to Section 14.1 hereof for which Borrower has received an
invoice.

 

40



--------------------------------------------------------------------------------

8.3.4 No Material Change. No change shall have occurred in the condition or
operations of Borrower or any Subsidiary since the date of the financial
statements (quarterly or annual, as applicable) most recently provided by
Borrower to the Administrative Agent pursuant to Subsection 9.2.1 or 9.2.2
hereof, as applicable, (or the comparable provisions of the 2000 Credit
Agreement) which, when considered in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

8.4 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

 

(a) The Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in the definition of LIBO Rate are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBO Rate Loans as provided in
this Credit Agreement; or

 

(b) any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to such
Syndication Party of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;

 

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last day(s) of the then current applicable
LIBO Rate Period(s) for the outstanding LIBO Rate Loans, either prepay such LIBO
Rate Loans or convert such LIBO Rate Loans into a Base Rate Loan in accordance
with Section 3.1 hereof. In addition to the foregoing, in the event a
determination is made under clause (b) above, Borrower shall have the right, but
not the obligation, upon written notice to the Administrative Agent, on or
before 10:00 A.M. (Central time) on or before ten (10) Banking Days following
receipt of notice from the Administrative Agent of such condition, to reduce the
Individual Commitment of such Syndication Party to zero upon making a
prepayment, to be treated as a Voluntary Payment to the extent not inconsistent
with the provisions of this Section, equal to the amount of such Syndication
Party’s Individual Outstanding Obligations plus any Funding Losses attributed to
the portion of such payment applied to LIBO Rate Loans as provided below. In the
event Borrower makes such an election, then a reduction in a dollar amount
corresponding to such reduction in Individual Commitment shall be made to the
Aggregate Commitment, and, notwithstanding any provisions of this Credit
Agreement to the contrary, including, without limitation, Section 2.8, the
amount of such prepayment shall be applied to outstanding LIBO Rate

 

41



--------------------------------------------------------------------------------

Loans to the extent of such Syndication Party’s Pro Rata Share thereof and,
along with the amount paid on account of such Funding Losses, distributed to the
Syndication Party making such determination and as to which Borrower has made
such election.

 

8.5 Illegality of Loan. Notwithstanding any other provision of this Credit
Agreement, in the event that it becomes unlawful for any Syndication Party or
its Applicable Lending Office to honor its obligation to make or maintain LIBO
Rate Loans hereunder or convert Base Rate Loans into LIBO Rate Loans, then such
Syndication Party shall promptly notify the Administrative Agent and Borrower
thereof and such Syndication Party’s obligation to make or continue, or to
convert Base Rate Loans into, LIBO Rate Loans shall be suspended until such time
as such Syndication Party may again make and maintain LIBO Rate Loans (in which
case the provisions of Section 8.6 hereof shall be applicable) and, unless and
until Borrower exercises the rights granted in the next sentence, such
Syndication Party’s Individual Pro Rata Share, of all Loans and all subsequent
Advances shall be made as Base Rate Loans (and such Syndication Party’s share of
interest payments shall reflect the foregoing), in each case, until such time as
such Syndication Party may again make and maintain LIBO Rate Loans (in which
case the provisions of Section 8.6 hereof shall be applicable). In the event a
such a notification is made, Borrower shall have the right, but not the
obligation, upon written notice to the Administrative Agent, on or before 10:00
A.M. (Central time) on or before ten (10) Banking Days following receipt of
notice from such Syndication Party, to reduce the Individual Commitment of such
Syndication Party to zero upon making a prepayment, to be treated as a Voluntary
Payment to the extent not inconsistent with the provisions of this Section,
equal to the amount of such Syndication Party’s Individual Outstanding
Obligations plus any Funding Losses attributed to the portion of such payment
applied to LIBO Rate Loans as provided below. In the event Borrower makes such
an election, then, notwithstanding any provisions of this Credit Agreement to
the contrary, including, without limitation, Section 2.8: the amount of such
prepayment shall be applied to outstanding LIBO Rate Loans to the extent of such
Syndication Party’s Pro Rata Share thereof and, along with the amount paid on
account of such Funding Losses, distributed to the Syndication Party making such
determination and as to which Borrower has made such election.

 

8.6 Treatment of Affected Loans. If the obligations of any Syndication Party to
make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO Rate
Loans, are suspended pursuant to Section 8.4 or 8.5 hereof (all LIBO Rate Loans
so affected being herein called “Affected Loans”), such Syndication Party’s
Affected Loans shall be automatically converted into Base Rate Loans on the last
day(s) of the then current LIBO Rate Period(s) for the Affected Loans (or, in
the case of a conversion required by Section 8.4 or 8.5, on such earlier date as
such Syndication Party may specify to Borrower). To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise be applied to such Syndication
Party’s Affected Loans shall be applied instead to its Base Rate Loans. All
Advances which would otherwise be made or continued by such Syndication Party as
LIBO Rate Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Syndication Party which would otherwise be converted
into LIBO Rate Loans shall remain as Base Rate Loans.

 

42



--------------------------------------------------------------------------------

ARTICLE 9. AFFIRMATIVE COVENANTS

 

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
an Advance, Borrower agrees that it will observe and comply with the following
covenants for the benefit of the Administrative Agent and Syndication Parties:

 

9.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.

 

9.2 Reports and Notices. Borrower shall provide to the Administrative Agent the
following reports, information and notices:

 

9.2.1 Annual Financial Statements. As soon as available, but in no event later
than ninety (90) days after the end of any Fiscal Year of Borrower occurring
during the term hereof one copy of the audit report for such year and
accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for the Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by Ernst & Young, LLP, or other independent public accountants of nationally
recognized standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent, and to be accompanied by a copy of any management letter
of such accountants addressed to and received by the board of directors of
Borrower related to such annual audit and annual financial statements. Such
annual financial statements required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief Financial
Officer.

 

9.2.2 Quarterly Financial Statements. As soon as available but in no event more
than forty-five (45) days after the end of each Fiscal Quarter (excluding the
last Fiscal Quarter of Borrower’s Fiscal Year) the following financial
statements or other information concerning the operations of Borrower and its
Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for the
corresponding periods of the preceding Fiscal Year, all prepared in accordance
with GAAP consistently applied: (a) a consolidated balance sheet, (b) a
consolidated summary of earnings, (c) a consolidated statement of cash flows,
and (d) such other statements as the Administrative Agent may reasonably
request. Such quarterly financial statements required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower’s
Chief Financial Officer or other officer of Borrower acceptable to the
Administrative Agent (subject to normal year end adjustments).

 

9.2.3 Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.

 

43



--------------------------------------------------------------------------------

9.2.4 ERISA Reports. As soon as possible and in any event within twenty (20)
days after Borrower or any Subsidiary knows or has reason to know that any
Reportable Event (for which notice is not waived under ERISA or by regulation)
or Prohibited Transaction (for which a statutory, class, or individual exemption
has not been obtained) has occurred with respect to any Plan or that the Pension
Benefit Guaranty Corporation or Borrower or any Subsidiary has instituted or
will institute proceedings under Title IV of ERISA to terminate any Plan, or
that Borrower, any Subsidiary or any ERISA Affiliate has completely or partially
withdrawn from a Multiemployer Plan, or that a Plan which is a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA), is
insolvent (within the meaning of Section 4245 of ERISA) or is terminating, a
certificate of the Chief Financial Officer of Borrower or such Subsidiary
setting forth details as to such Reportable Event or Prohibited Transaction or
Plan termination or withdrawal or reorganization or insolvency and the action
Borrower or such Subsidiary proposes to take with respect thereto, provided,
however, that notwithstanding the foregoing, no reporting is required under this
Subsection unless the matter(s), individually or in the aggregate, result, or
could be reasonably expected to result, in aggregate obligations or liabilities
of Borrower and/or the Subsidiaries in excess of ten million dollars
($10,000,000).

 

9.2.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000) or more (whether or not the claim is
covered by insurance) or could reasonably be expected to result in a Material
Adverse Effect.

 

9.2.6 Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in, a
Material Adverse Effect.

 

9.2.7 Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 9.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

9.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

9.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

 

9.2.10 Notice of Certain Changes. Borrower shall: (a) notify the Administrative
Agent at least ten (10) Banking Days prior to the occurrence of any change in
the name or business form of Borrower; and (b) take all actions necessary or
reasonably requested by Agent in order to maintain the perfected status of the
first lien and security interest of Agent and the Syndication Parties (subject
only to Permitted Encumbrances) in the Collateral.

 

9.2.11 Available Amount Reports. If any Advance is made during any Fiscal
Quarter, then, no later than forty-five (45) days after the end of such Fiscal
Quarter, unless the outstanding principal balance owing under the Revolving
Loans on any Advance Date (including the Advance requested for such date in a
Borrowing Notice) exceeds ninety percent (90%) of the Aggregate Commitment, in
which case an Available Amount Report effective as of the date of such Borrowing
Notice must accompany the Borrowing Notice (the appropriate date in either case
being the “Available Amount Report Deadline”), a report in the form of Exhibit
9.2.11 attached hereto (“Available Amount Report”) effective as of the last day
of such Fiscal Quarter or the date of such Borrowing Notice, as applicable. In
addition to delivery of the Available Amount Reports pursuant to the preceding
sentence, Borrower shall be entitled, at its option to furnish an Available
Amount Report at any time between the Effective Date and December 31, 2004 (or
such later date as may be agreed to by Borrower and the Administrative Agent) to
reflect the addition for the Available Amount determination of the Additional
Property with respect to which each of the applicable requirements contained in
Section 9.18 hereof have been fully met to the satisfaction of the
Administrative Agent. Any time that, in connection with a Pari Passu Loan,
Borrower requests the Administrative Agent to execute an Intercreditor
Agreement, Borrower shall provide to the Administrative Agent an endorsement to
the Title Policy increasing the amount of insurance provided thereby (or a new
Title Policy in the full amount, including any such increase) if the following
two conditions have occurred: (a) the maximum amount available under such Pari
Passu Loan, together with the maximum amounts available under all Pari Passu
Loans entered into since the most recent increase in the amount of the Title
Policy, is equal to or greater than $25,000,000.00, and (b) Borrower has since
the most recent increase in the amount of the Title Policy, provided to the
Administrative Agent one or more Available Amount Reports which, in the
aggregate, reflect an increase in the Appraised Value of the real estate
(including any structures or other improvements thereon, other than equipment)
included in the Collateral in an amount equal to or greater than $25,000,000.00.
In the event an increase in the amount of insurance available under the

 

45



--------------------------------------------------------------------------------

Title Policy is required pursuant to the preceding sentence, the amount of such
increase shall be the amount of the aggregate increase in Appraised Value
determined as provided in clause (b) thereof; provided that in no event shall
Borrower be required to increase the amount of insurance provided under the
Title Policy to the extent it would result in the amount thereof being an amount
in excess of (x) during the Availability Period, the Aggregate Commitment, or
(y) at any time after the end of the Availability Period, the amount of Bank
Debt owing. In the event the parcel or parcels of real estate with respect to
which there has been an increase in Appraised Value are insured by separate
Title Policies, the increase in insured amount required above need only be
provided with respect to those Title Policies. Available Amount Reports shall
also be provided as required by Section 9.15 and Subsection 13.5.6 hereof.

 

9.2.12 Appraisals. Borrower shall provide the Administrative Agent with
Appraisals covering all interests required to be included within the Collateral:
(a) on the earlier of (i) December 14, 2006, or (ii) the one hundred twentieth
(120th) day after the Margin Report Deadline for the Fiscal Quarter for which
the Leverage Ratio is equal to or greater than fifty percent (50%), but not
prior to December 31, 2004, (b) on each two year anniversary of the date
Appraisals are required pursuant to clause (a) or this clause (b), provided that
if the Leverage Ratio for the Fiscal Quarter immediately preceding (or ending
on) such date is less than fifty percent (50%), this requirement will be
deferred on a Fiscal Quarter basis so long as such ratio is maintained, and
provided further that, unless otherwise agreed by the Required Lenders, any such
deferrals pursuant to this clause (b) shall be for no more than 24 months, so
that in any event an Appraisal will be required no later than four years after
the date the last previous Appraisal was required; and (c) as may be required in
connection with Pari Passu Loans as provided herein. The requirements of the
preceding sentence of this Subsection requiring Borrower to furnish Appraisals
shall cease to be applicable on and after the Conversion Date. Appraisals shall
also be provided as required by Section 9.15 hereof (without regard to whether
the Conversion Date shall have occurred), and may, at Borrower’s option, be
provided pursuant to the provisions of Section 9.18 hereof.

 

9.2.13 Filings and Reports. Promptly upon their becoming available, copies of
all registration statements and regular periodic reports, if any, which Borrower
shall have filed with the Securities and Exchange Commission or any governmental
agency substituted therefor, or any national securities exchange, including
copies of Borrower’s form 10-K annual report, form 10-Q quarterly report and any
Form 8-K report filed with the Securities and Exchange Commission.

 

9.2.14 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as any Syndication Party or the Administrative Agent
may from time to time reasonably request.

 

9.3 Maintenance of Existence and Qualification. Borrower shall maintain its
corporate existence in good standing under the laws of its state of
organization. Borrower shall, and shall cause each Subsidiary to, qualify and
remain qualified as a foreign corporation or other entity in each jurisdiction
in which such qualification is necessary in view of its business, operations and
properties except where the failure to so qualify has not and could not
reasonably be expected to result in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

9.4 Compliance with Legal Requirements and Agreements. Borrower shall, and shall
cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute a Potential Default or an Event of
Default unless such failure could reasonably be expected to result in a Material
Adverse Effect.

 

9.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 9.4 of this Credit Agreement, Borrower shall, and shall cause Subsidiary
to, comply in all material respects with, and take all reasonable steps
necessary to cause all persons occupying or present on any properties owned or
leased by Borrower (or any Subsidiary, as applicable) to comply with, all
Environmental Regulations, the failure to comply with which could reasonably be
expected to result in a Material Adverse Effect or unless such failure to comply
is the subject of a Good Faith Contest.

 

9.6 Taxes. Borrower shall cause to be paid, and shall cause each Subsidiary to
pay, when due all taxes, assessments, and other governmental charges upon it,
its income, its sales, its properties (or upon Subsidiary and its income, sales,
and properties, as applicable), and federal and state taxes withheld from its
(or Subsidiary’s, as applicable) employees’ earnings, unless (a) the failure to
pay such taxes, assessments, or other governmental charges could not reasonably
be expected to result in a Material Adverse Effect, or (b) such taxes,
assessments, or other governmental charges are the subject of a Good Faith
Contest.

 

9.7 Insurance. Borrower shall, and shall cause each Subsidiary to, maintain
insurance coverage by good and responsible insurance underwriters in such forms
and amounts and against such risks and hazards as are customary for companies
engaged in similar businesses and owing and operating similar properties,
provided that Borrower and its Subsidiaries may self-insure for workmen’s
compensation, group health risks and their live chicken inventory in accordance
with applicable industry standards. In any event, Borrower will insure any of
the Collateral which is insurable against loss or damage by fire, theft,
burglary, pilferage and loss in transit. In addition, to the extent that any
real property interests which constitute a part of the Collateral lie within a
designated flood plain, Borrower must provide flood insurance with respect to
such real property interests. All such policies of insurance shall be issued by
sound and reputable insurers that, at the time of issuance or renewal of such
policies, are accorded a rating of A-XII or better by A.M. Best Company or A or
better by Standard & Poor’s Corporation or Moody’s Investors Service, Inc. All
liability policies shall name the

 

47



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Syndication Parties, as additional
insured as its interests may appear. All such insurance policies shall be
endorsed with a mortgagee’s or loss payable clause, as appropriate, in favor of
the Administrative Agent, for the benefit of the Syndication Parties. Copies of
the policy or policies evidencing all insurance referred to in this Section and
receipts for the payment of premiums thereon or certificates of such insurance
satisfactory to the Administrative Agent shall be delivered to and held by the
Administrative Agent. All such insurance policies shall contain a provision
requiring at least ten (10) days’ notice to the Administrative Agent prior to
any cancellation for non-payment of premiums. Borrower shall give the
Administrative Agent satisfactory written evidence of renewal or substitution of
all such policies. Borrower agrees to pay, or cause to be paid, all premiums on
such insurance as they become due, and will not permit any condition to exist on
or with respect to its assets which would wholly or partially invalidate any
insurance thereon. Borrower shall give immediate written notice to the insurance
carrier and the Administrative Agent of any loss. Borrower hereby authorizes and
empowers the Administrative Agent upon the occurrence and during the
continuation of an Event of Default, at the Administrative Agent’s option and in
the Administrative Agent’s sole discretion, to, in so far as affects the
Collateral, act as attorney-in-fact for Borrower to make proof of loss, to
adjust and compromise any claim under insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom the Administrative Agent’s expenses
incurred in the collection of such proceeds, and all insurance policies of
Borrower shall provide that the Administrative Agent may act as Borrower’s
attorney-in-fact for such purposes.

 

9.8 Title to and Maintenance of Properties. Borrower shall defend and maintain
title to, and shall maintain, keep and preserve, and cause each Subsidiary to
maintain, keep and preserve, all of its material properties (tangible and
intangible) necessary or used in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and shall cause to
be made all repairs, renewals, replacements, betterments and improvements
thereof, all as in the sole judgment of Borrower or such Subsidiary may be
reasonably necessary so that the business carried on in connection therewith may
be properly and advantageously conducted at all times.

 

9.9 Inspection. Borrower (a) shall permit, and cause its Subsidiaries to permit,
the Administrative Agent or any Syndication Party or their agents, during normal
business hours or at such other times as the parties may agree, to examine, and
make copies of or abstracts from, Borrower’s properties, books, and records, and
to discuss Borrower’s affairs, finances, operations, and accounts with its
respective officers, directors, employees, and independent certified public
accountants; and (b) shall permit the Administrative Agent to obtain periodic
verification of the existence and condition, of the Collateral and Borrower
shall reimburse the Administrative Agent for the reasonable costs incurred in
connection with such verification, provided that so long as no Event of Default
has occurred and is continuing, Borrower shall not be required to reimburse the
Administrative Agent for costs incurred under this clause (b) with respect to
more than one such verification in each Fiscal Year.

 

48



--------------------------------------------------------------------------------

9.10 Required Licenses; Permits; Etc. Borrower shall duly and lawfully obtain
and maintain in full force and effect, and shall cause its Subsidiaries to
obtain and maintain in full force and effect, all Required Licenses as
appropriate for the business being conducted and properties owned by Borrower or
such Subsidiaries at any given time except where the failure to obtain or
maintain such Required Licenses could not reasonably be expected to result in a
Material Adverse Effect.

 

9.11 ERISA. Borrower shall (a) cause each Borrower Benefit Plan to comply in all
material respects with the Code and ERISA; (b) cause any Borrower Benefit Plan
that is intended to satisfy the requirements of Section 401(a) of the Code to
satisfy such requirements in all material respects; (c) prepare and deliver each
material report, statement or other document required by ERISA and the Code
within the period specified therein and conforming in form and substance in all
material respects to the provisions thereof; and (d) cause each Borrower Benefit
Plan (other than a Multiemployer Plan) to be administered in all material
respects in accordance with the terms of each such plan and with ERISA, the
Code, and any other applicable law, except to the extent any failure to comply
with the preceding clauses (a), (b) (c), or (d) would not have a Material
Adverse Effect. Within ten (10) Banking Days after receiving such notice,
Borrower shall furnish to Administrative Agent any written notice received by
Borrower relating to an assertion of withdrawal liability imposed by any
Multiemployer Plan upon Borrower or Borrower’s controlled group, as defined in
Code Section 414(b), (c), (m), or (o), or relating to any violation of the
provisions of the Code or ERISA asserted by the Department of Labor, the Pension
Benefit Guaranty Corporation or the Department of the Treasury with respect to
any Borrower Benefit Plan that could reasonably be expected to have a Material
Adverse Effect. Borrower shall notify the Administrative Agent within sixty (60)
days after: (l) commencing participation in any “multiple employer plan” within
the meaning of Section 413 of the Code; (m) commencing participation in a
“multiple employer welfare arrangement” within the meaning of Section 3(40) of
ERISA; or (n) establishing or becoming obligated to contribute to any employee
“retiree health plan” within the meaning of Section 3(1) of ERISA for the
benefit of retired or former employees (other than as required by Section 4980B
of the Code and Sections 601 through 608 of ERISA (“COBRA”) or other applicable
law). Borrower shall notify the Administrative Agent within sixty (60) days
after Borrower has knowledge of the occurrence of any fact or event which would
make any of the representations contained in Subsections 7.10.2, 7.10.4, 7.10.6,
or 7.10.10 hereof incorrect if such representations were made as of the date of
such occurrence with respect to any Borrower Benefit Plan that is a
Multiemployer Plan.

 

9.12 Financial Covenants. Borrower shall maintain the following financial
covenants, measured on the consolidated results of Borrower and its
Subsidiaries:

 

9.12.1 Leverage Ratio. A Leverage Ratio of not in excess of 0.625 at any time.

 

9.12.2 Tangible Net Worth. Tangible Net Worth at all times during the periods
from the Closing Date and at all times during each Fiscal Year thereafter, of
not less than an amount in any Fiscal Year of $600,000,000.00 plus an amount
equal to 50% of Borrower’s Net Income (but not less than zero) during such
Fiscal Year.

 

49



--------------------------------------------------------------------------------

9.12.3 Current Ratio. A Current Ratio measured as of the last day of each Fiscal
Quarter of not less than 1.35 to 1.00.

 

9.12.4 Net Tangible Assets to Total Liabilities. A ratio of Net Tangible Assets
to Total Liabilities measured as of the last day of each Fiscal Quarter of not
less than 1.30 to 1.00.

 

9.12.5 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio over the
most recent eight consecutive Fiscal Quarters, measured as of the last day of
each Fiscal Quarter, of not less than 1.50 to 1.00.

 

9.12.6 Net Working Capital. Net Working Capital, measured as of the last day of
each Fiscal Quarter during the periods set forth below, of not less than
$85,000,000.00.

 

9.13 Appraised Property. No Available Amount Report will be based in any part on
the Appraised Value of any real property, or improvements, fixtures, machinery
or equipment located on any real property, not, in either case, described in the
deeds of trust executed, on or prior to the date of such Available Amount
Report, by Borrower in connection with this Credit Agreement.

 

9.14 Title Insurance Endorsements. As soon as practical following the Effective
Date, but in any event no later than thirty (30) days following the Effective
Date, Borrower shall provide to the Administrative Agent with respect to each
Title Policy provided to the Administrative Agent in connection with the 2000
Credit Agreement (or its predecessor), either (a) new title policies issued by
the Title Insurer which issued such Title Policy describing the mortgage or deed
of trust insured thereunder (“Mortgage”) as the Mortgage as amended by the
appropriate Amendment Document and otherwise in substantially the same form as
the Title Policy provided to the Administrative Agent in connection with the
2000 Credit Agreement (or its predecessor); or (b) for Texas properties a
P9(3)(b) endorsement; or (c) for other properties an endorsement thereto issued
by the Title Insurer which issued such Title Policy (i) describing the insured
Mortgage as the Mortgage as amended by the appropriate Amendment Document, and
(ii) bringing down the effective date of such Title Policy to the Closing Date.

 

9.15 Production Cut-back: In the event that Borrower takes action which results
in a Permanent Reduction of Production at any facility included in Borrower’s
most recent Available Amount Report (“Shut Down”), then Borrower shall give the
Administrative Agent written notice thereof no later than thirty (30) days after
taking such action and shall, at Borrower’s option, either: (a) promptly arrange
for an Appraisal of such facility based on such Permanent Reduction of
Production and, no later than ninety (90) days after taking such action, furnish
the Administrative Agent with a copy of such Appraisal and a revised Available
Amount Report, properly adjusted to reflect the Appraised Value as shown in such
Appraisal; or (b) no later than

 

50



--------------------------------------------------------------------------------

thirty (30) days after taking such action, furnish the Administrative Agent with
a written request to (i) release its lien on such facility and (ii) remove such
facility from the Available Amount. In the event Borrower elects to proceed
under clause (b) of this Section, at the time the Administrative Agent releases
its lien, on behalf of the Syndication Parties, on such facility, Borrower shall
furnish the Administrative Agent with an Available Amount Report with the entire
Appraised Value of such facility (as reflected in the most recent Appraisal
thereof) removed from such Available Amount Report. In the event Borrower elects
to proceed under clause (a) of this Section, but fails to provide to the
Administrative Agent the Appraisal or the Available Amount Report within the
time required by such clause, such facility shall be deemed to have been removed
from the Available Amount Report (and therefore, from calculation of the
Available Amount) until the Appraisal and revised Available Amount Report have
been provided to the Administrative Agent. In the event Borrower elects to
proceed under clause (b) of this Section, but the Required Lenders refuse to
authorize the Administrative Agent to release the lien on such facility (or the
Administrative Agent refuses to release such lien where it has the power to
effect such release without Required Lender approval), (x) the Syndication
Parties may, at their sole discretion and cost, obtain an Appraisal on such
facility based upon such Permanent Reduction of Production (“Lender Appraisal”),
in which case the Administrative Agent shall furnish a copy of such Lender
Appraisal to Borrower when received and such facility shall thereafter be
included in the Available Amount and all subsequent Available Amount Reports at
the Appraised Value established by such Lender Appraisal; provided, however,
that until such Lender Appraisal has been obtained and furnished to Borrower,
such facility will continue to be included in the Available Amount Report (and
therefore, included in the calculation of the Available Amount) and all
subsequent Available Amount Reports at the Appraised Value in effect prior to
such Permanent Reduction of Production until a Lender Appraisal is obtained at
the discretion of the Syndication Parties or an Appraisal is obtained pursuant
to Subsection 9.2.12 hereof. Notwithstanding the foregoing, in the event the
Syndication Parties elect to proceed under clause (x) of this Section, Borrower
shall have the option to remove such facility from the Available Amount prior to
the Syndication Parties obtaining the Lender Appraisal by providing the
Administrative Agent with written notice of the exercise of such option and
furnishing the Administrative Agent with an Available Amount Report with the
entire Appraised Value of such facility (as reflected in the most recent
Available Amount Report prior to such Permanent Reduction of Production) removed
from such Available Amount Report, in which case the Aggregate Commitment shall
be reduced by an amount equal to seventy-five per cent (75.0%) of the Appraised
Value of such facility (as reflected in the most recent Available Amount Report
prior to such Permanent Reduction of Production). Any such reduction in the
Aggregate Commitment shall be allocated among the Individual Commitments in the
manner provided, and subject to the conditions and requirements, including
payment requirements, set forth, in Section 2.8(b) and Section 9.15(x) hereof,
and any such reduction shall be allocated among the Individual Commitments as
provided in such Section 2.8. At the time of furnishing the Administrative Agent
with a revised Available Amount Report, and, if required pursuant to clause (a)
of this Section, a revised Appraisal, or in the event Borrower shall elect to
proceed under clause (a) of

 

51



--------------------------------------------------------------------------------

this Section but shall fail to provide the Appraisal or the Appraised Value
Report to the Administrative Agent within the time required, or at the time of
the Syndication Parties furnishing a Lender Appraisal to Borrower pursuant to
clause (x) of this Section, Borrower shall make the payment, if any, that would
be required under Section 4.4(e) hereof if the aggregate outstanding principal
balance owing under the Revolving Loan (including the Converted Loans) exceeds
the Available Amount as calculated pursuant to such Lender Appraisal or such
revised Available Amount Report (or as calculated with the removal of such
facility, if applicable).

 

9.16 Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, as of the date
hereof, based upon reasonable inquiry by Borrower, indirect interest, of any
nature whatsoever in Borrower, with the result that the investment in Borrower
(whether directly or indirectly), is prohibited by law or the Loans are in
violation of law.

 

9.17 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of Borrower, as of the date hereof, based upon reasonable inquiry
by Borrower, none of the funds of Borrower, that are used to repay the Loans
shall be derived from any unlawful activity, with the result that the investment
in Borrower (whether directly or indirectly), is prohibited by law or the Loans
would be in violation of law.

 

9.18 Additional Collateral. (a) Borrower, on or before December 31, 2004 (or
such later date as may be agreed to by Borrower and the Administrative Agent),
shall, at its discretion, execute and deliver a deed of trust or mortgage and
assignment of leases and rents with respect to the property listed on Exhibit
9.18 attached hereto and any other property reasonably acceptable to the
Administrative Agent (“Additional Property”), in form and substance satisfactory
to the Administrative Agent, to the Administrative Agent or a mortgage trustee,
in each case for the benefit of the Syndication Parties, granting a first lien
of record on and a first security interest in the Additional Property, subject
only to Permitted Encumbrances, and such Additional Property shall thereafter be
part of the Collateral.

 

52



--------------------------------------------------------------------------------

(b) Upon such time as Borrower, in addition to satisfying the requirements of
clause (a) of this Section 9.18, shall, with respect to any such parcel of
Additional Property, have provided to the Administrative Agent (i) a mortgagees’
title insurance policy (Standard Texas Mortgagees Policy Form with respect to
Additional Property located in the State of Texas, and Standard ALTA form with
respect to Additional Property located in states other than Texas) from an
insurer acceptable to the Administrative Agent insuring the lien in favor of the
Administrative Agent, on behalf of the Syndication Parties, as a first priority
lien on each such parcel of Additional Property, subject only to Permitted
Encumbrances, and (A) in such amount as the Administrative Agent shall require,
(B) deleting the standard printed exceptions (including exceptions for mechanics
liens and exceptions based on lack of adequate survey) and the gap exception,
(C) containing only such exceptions to title as are reasonably acceptable to the
Administrative Agent, (D) providing access coverage, and (E) containing such
other endorsements as the Administrative Agent may reasonably require (but in
any event including a revolving credit endorsement), (ii) a survey, which
survey, the certifications thereon, and all information contained therein, shall
be acceptable to the Administrative Agent, and shall contain a legal description
and, except as specifically provided otherwise on Exhibit 9.18, shall, at a
minimum, show the location of all structures, visible utilities, fences, hedges,
or walls on the parcel and within 5 feet of all boundaries thereof, any
conflicting boundary evidence or visible encroachments, and all easements,
underground utilities, and tunnels for which properly recorded evidence is
available; and (iii) an Appraisal, then such Additional Property shall be a part
of the Collateral and shall be included in the Available Amount.

 

(c) Borrower may include in the Available Amount any leasehold interest in
connection with any Additional Property where Borrower is a lessee under a
recorded lease calling for a rental payment equal to or in excess of $100,000.00
per annum, provided that Borrower provides to the Administrative Agent, (i) a
leasehold mortgage or deed of trust substantially in form and substance
satisfactory to the Administrative Agent, (ii) a Title Policy and survey
satisfying the requirements set forth in clause (b) of this Section 9.18
(modified as necessary to reflect a leasehold, rather than fee, interest), (iii)
a lessor consent in form and content satisfactory to the Administrative Agent
and containing such estoppels of the lessor of the leasehold estate as the
Administrative Agent shall require; and (iv) an Appraisal.

 

(d) Notwithstanding anything contained in this Credit Agreement or the Loan
Documents to the contrary, failure by Borrower to complete the execution and
delivery of deeds of trust or mortgages and assignments of leases and rents as
described in this Section 9.18 by December 31, 2004 (or such later date as may
be agreed to by Borrower and the Administrative Agent), shall not be deemed a
Potential Default or Event of Default.

 

53



--------------------------------------------------------------------------------

ARTICLE 10. NEGATIVE COVENANTS

 

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, and the Syndication Parties have no obligation to
make any Advance, Borrower agrees that it will observe and comply with, and, to
the extent applicable, will cause its Subsidiaries to observe and comply with,
the following covenants:

 

10.1 Borrowing. Borrower shall not (nor shall it permit any of its Subsidiaries
to) create, incur, or assume, directly or indirectly, any Debt, except for:

 

(a) indebtedness of Borrower arising under this Credit Agreement and the other
Loan Documents;

 

(b) trade payables arising in the ordinary course of business;

 

(c) Capital Leases in existence from time to time;

 

(d) current operating liabilities (other than trade payables or for borrowed
money) incurred in the ordinary course of business;

 

(e) the Pari Passu Loans;

 

(f) secured Debt (other than Bank Debt and the Pari Passu Loans, but including
amounts owing under the Harris Loan, under the Hancock Loan, and under the
Comerica Loan) in an aggregate amount at any time outstanding of up to the sum
of (i) eighty-five percent (85%) of the book value of the outstanding accounts
receivable of Borrower and its Subsidiaries (as such account receivable would be
shown on a consolidated balance sheet of Borrower and its Subsidiaries prepared
in accordance with GAAP), less allowance for doubtful accounts, plus (ii)
seventy-five percent (75%) of the higher of book value or fair market value,
determined in accordance with GAAP, of the assets of Borrower and its
Subsidiaries, but excluding from such calculation under this clause (ii), the
assets covered by clause (i), the Collateral, and good will;

 

(g) unsecured Debt in any amount provided that no more than $50,000,000.00 of
unsecured indebtedness outstanding at any time (but excluding from such
restriction, the Senior Unsecured Notes, the Senior Subordinated Notes, the
Grower Settlement Agreements, and the Foreign Subsidiary Debt) may provide for
scheduled principal payments prior to the Maturity Date, and provided that with
respect to any individual unsecured indebtedness of greater than $10,000,000.00
incurred after the Closing Date, Borrower must demonstrate, to the satisfaction
of the Administrative Agent, compliance with the covenants set forth at Section
9.12 hereof, on a pro forma basis taking into account such additional
indebtedness, before such indebtedness is incurred; and

 

(h) loans between Subsidiaries or between Borrower and Subsidiaries, in each
case either (i) in the ordinary course and pursuant to the reasonable
requirements of Borrower’s business and consistent with demonstratable past
practices; provided that any such loans to Borrower are expressly subordinated
to the prior payment in full in cash of all of Borrower’s indebtedness,
obligations and liabilities to the Administrative Agent and the Syndication
Parties under this Credit Agreement and the other Loan Documents; or (ii) in
connection with a Receivables Securitization Program.

 

54



--------------------------------------------------------------------------------

10.2 No Other Businesses. Borrower shall not, and shall not permit its
Subsidiaries to, engage in any material respects in any business activity or
operations other than operations or activities (a) in the poultry industry, (b)
in the processing, packaging, distribution, and wholesale sales of poultry
products, or (c) which are not substantially different from or are related to
its present business activities or operations.

 

10.3 Liens. Borrower shall not (nor shall it permit any of its Subsidiaries to)
create, incur, assume or suffer to exist any mortgage, pledge, lien, charge or
other encumbrance on, or any security interest in, any of its real or personal
properties (including, without limitation, leasehold interests, leasehold
improvements and any other interest in real property or fixtures), now owned or
hereafter acquired, except the following (“Permitted Encumbrances”):

 

(a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent are the subject
of a Good Faith Contest;

 

(b) Liens imposed by law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or, if due and
payable, which (i) do not exceed an aggregate at any one time of $20,000,000.00
or (ii) are the subject of a Good Faith Contest;

 

(c) Liens under workers’ compensation, unemployment insurance, social security
or similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary course of business, or to secure the
performance of tenders, statutory obligations, surety and appearance bonds and
bids, bonds for release of an attachment, stay of execution or injunction,
leases, government contracts, performance and return-of-money bonds and other
similar obligations, all of which are incurred in the ordinary course of
business and not in connection with the borrowing of money;

 

(d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or the
Subsidiary is protected in all material respects by insurance or for the payment
of which adequate reserves have been provided, provided that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Good Faith Contest, and provided further that the
aggregate amount of liabilities of Borrower and its Subsidiaries so secured
(including interest and penalties) shall not be in excess of $20,000,000.00 at
any one time outstanding;

 

(e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate,

 

55



--------------------------------------------------------------------------------

do not materially interfere with the occupation, use and enjoyment by Borrower
or any Subsidiary of the property or assets encumbered thereby in the normal
course of its business or materially impair the value of the property subject
thereto;

 

(f) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Subsidiary pursuant to the terms of an Operating Lease or
Capital Lease;

 

(g) Liens, other than on the Collateral, securing its reimbursement obligations
under any letter of credit issued in connection with the acquisition of an
asset; provided that (i) the lien attaches only to such asset, and (ii) the lien
is released upon satisfaction of such reimbursement obligation;

 

(h) Liens on the Collateral in connection with the Bank Debt or any permitted
Pari Passu Loan;

 

(i) Liens on assets of Borrower or its Subsidiaries, other than on the
Collateral, to secure indebtedness permitted under Sections 10.1(c) and 10.1(f);

 

(j) Liens existing on the Effective Date and described on Exhibit 10.3 hereto
(as such Exhibit may be approved by the Administrative Agent);

 

(k) Liens on the accounts receivable of Borrower or its Subsidiaries or rights
with respect thereto which are the subject of a Receivables Securitization
Program; and

 

(l) Liens of Agriland on the Bank Equity Interests, and Liens of any other Farm
Credit System Institution on equity interests therein required to be purchased
from time to time by Borrower.

 

10.4 Sale of Collateral. Borrower shall not (nor shall it permit any of its
Subsidiaries to) sell, convey, assign, lease or otherwise transfer or dispose
of, voluntarily, by operation of law or otherwise (collectively “Disposition”),
any of the Collateral except: (a) the Disposition of Collateral in the ordinary
course of business, and which are either replaced or are no longer necessary or
useful for the business conducted at the facilities which are included within
the Collateral; (b) without duplication of clause (a) or clause (c), the
Disposition in any calendar year, in one or more events or transactions, of
Collateral with a book value in the aggregate of up to $5,000,000.00; and (c)
the Disposition of Collateral utilized at a facility with respect to which there
has been a Shut Down and as to which Borrower has elected to proceed under the
provisions of Section 9.15(b); provided that the following conditions are met:
(x) in the case of clause (c), either (i) (A) the book value of such Collateral
is $10,000,000.00 or less and the Administrative Agent has agreed on behalf of
the Syndication Parties, in advance of such sale, to release its lien thereon,
and (B) the aggregate book value of all Collateral as to which the
Administrative Agent has released, or is being asked to release, its lien in any
calendar year pursuant to clause (c) of this Section (excluding liens released
upon the written authorization of the Required Lenders, as provided in clause
(x)(ii) of this Section) shall not exceed $15,000,000.00,

 

56



--------------------------------------------------------------------------------

or (ii) (A) the book value of such Collateral is greater than $10,000,000.00
and/or (B) the aggregate book value of such Collateral as to which the
Administrative Agent has released, or is being asked to release, its lien in any
calendar year pursuant to clause (c) of this Section is in excess of
$15,000,000.00 and, (C) in either case (x)(ii)(A) or (x)(ii)(B), the Required
Lenders have provided written authorization to the Administrative Agent, in
advance of such sale, to release its lien thereon on behalf of the Syndication
Parties; (y) in the case of either clause (b) or clause (c), (i) such
Disposition of Collateral shall not cause or give rise to a Potential Default or
an Event of Default, and (ii) at the time of any such Disposition of Collateral
no Event of Default shall have occurred and be continuing; and (z) the full
Appraised Value of such Collateral shall be removed at the closing of the
Disposition from the calculation of the Available Amount and no later than ten
(10) days after closing such Disposition, Borrower shall furnish the
Administrative Agent with a revised Available Amount Report with the entire
Appraised Value of the Collateral subject to such Disposition removed from such
Available Amount Report. At the time of furnishing the Administrative Agent with
a revised Available Amount Report, Borrower shall make the payment, if any, that
would be required under Section 4.4(d) hereof if the aggregate outstanding
principal balance owing under the Revolving Loan (including the Converted Loans)
exceeds the Available Amount as calculated without such Collateral being
included.

 

10.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Subsidiaries to) assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
or any other agreement designed to ensure any creditor against loss), for or on
account of the obligation of any Person (other than the Bank Debt), except (a)
by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of the Borrower’s or any
Subsidiary’s business, (b) the guarantee of the obligations of Borrower’s wholly
owned Subsidiaries, (c) guarantees by any Subsidiary of the indebtedness of
Borrower under the Senior Unsecured Notes, the Senior Subordinated Notes, the
Hancock Loan and the Harris Loan; provided that each such Subsidiary also
executes a guaranty reasonably satisfactory in form and substance to the
Administrative Agent guaranteeing all of Borrower’s obligations under this
Credit Agreement, the Notes, and all other Loan Documents; and (d) without
duplication of clauses (b) or (c), guarantees made from time to time by Borrower
and its Subsidiaries in the ordinary course of their respective businesses;
provided, however, that the aggregate amount of all indebtedness guaranteed at
any time under this clause (d) shall not exceed $20,000,000 in the aggregate.

 

10.6 Loans. Borrower shall not (nor shall it permit any of its Subsidiaries to)
lend or advance money, credit, or property to any Person, except for:

 

(a) loans between Subsidiaries or between Borrower and Subsidiaries, in each
case in the ordinary course and pursuant to the reasonable requirements of
Borrower’s business and consistent with demonstratable past practices;

 

57



--------------------------------------------------------------------------------

(b) trade credit extended in the ordinary course of business;

 

(c) loans and advances to employees and contract growers (other than executive
officers and directors of the Borrower or its Subsidiaries) for reasonable
expenses incurred in the ordinary course of business and made on an arms length
basis;

 

(d) loans and advances to officers and employees of Borrower and its
Subsidiaries made in connection with such officer’s or employee’s housing
related expenses or loans associated with the procurement or sale of personal
residences or necessary for the moving of key personnel, in an aggregate amount
outstanding at any time not to exceed $3,000,000.00; and

 

(e) loans and advances to contract growers in an aggregate amount at any time
not to exceed $25,000,000.00.

 

10.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Subsidiaries to) merge or consolidate with any entity, or
acquire all or substantially all of the assets of any person or entity, nor
shall Borrower change its business form from a corporation; provided, however,
that the foregoing shall not prevent any such acquisition, consolidation, or
merger if after giving effect thereto either clauses (a), (c) and (d) are
satisfied or clauses (b), (c), and (d) are satisfied, as such clauses are set
forth below:

 

(a) Both (i) the fair market value of all consideration paid or payable (whether
paid or payable in money, stock, or some other form, including, without
limitation, by promissory note or some other installment obligation) by Borrower
and/or its Subsidiaries on account of all such mergers, consolidations or
acquisitions does not exceed $100,000,000.00 in any Fiscal Year of Borrower, and
(ii) Borrower (or, if the consolidation or merger is by a Subsidiary, then the
Subsidiary) is the surviving entity;

 

(b) The consolidation or merger is between Borrower and a Subsidiary or
subsidiary of a Subsidiary, and Borrower is the surviving entity, or the
consolidation or merger is between a Subsidiary and another Subsidiary or a
Subsidiary and the subsidiary of a Subsidiary, and the Subsidiary is the
surviving entity;

 

(c) No Event of Default or Potential Default shall have occurred and be
continuing;

 

(d) After giving effect to the merger or consolidation on a pro forma basis,
there would be no Event of Default or Potential Default.

 

10.8 Investments. Borrower shall not (nor shall it permit any of its
Subsidiaries to) own, purchase or acquire any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, any Person,
except that Borrower and the Subsidiaries may own, purchase or acquire:

 

(a) commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;

 

58



--------------------------------------------------------------------------------

(b) certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts,
maturing not in excess of one year from the date of acquisition;

 

(c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

 

(d) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

 

(e) banker’s acceptances maturing within one year issued by any bank or trust
company organized under the laws of the United States or any state thereof and
having capital, surplus and undivided profits of at least $50,000,000;

 

(f) Eurodollar time deposits maturing within six months purchased directly from
a bank meeting the requirements of 10.8(b);

 

(g) direct obligations issued by any state of the United States or any political
subdivision of any such state or public instrumentality thereof maturing within
one year and having, at the time of acquisition, the highest rating obtainable
from either Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc. or
Moody’s Investors Service, Inc.;

 

(h) investments in mutual funds that invest not less than 95% of their assets in
cash and cash equivalents or investments of the kinds described in clauses (a)
through (g) above;

 

(i) investments in an aggregate amount of up to $8,000,000.00 in deposits
maintained with the Pilgrim Bank of Pittsburg;

 

(j) corporate bonds rated investment grade by Standard & Poor’s Ratings Group, a
division of McGraw Hill, Inc. or by Moody’s Investors Service, Inc.;

 

(k) Investments permitted under Sections 10.5, 10.6, 10.7, and 10.9;

 

(l) Investments made prior to the Effective Date in Persons, which are not
Subsidiaries, and which are identified on Exhibit 10.8 hereto;

 

(m) Investments in the Subsidiaries;

 

59



--------------------------------------------------------------------------------

(n) Investments in Intercompany Bonds;

 

(o) Investments in Southern Hens, Inc. in an aggregate amount not to exceed
$5,000,000.00;

 

(p) Investments from time to time made after the Effective Date in Food
Processors Water Cooperative, Inc. and the Greater Shenandoah Valley Development
Company in accordance with past practice and their respective organizational
documents as in effect on the date hereof; and

 

(q) Investments not covered by clauses (a) through (p) above, in an amount not
to exceed at any time an aggregate of $50,000,000.00.

 

10.9 Transactions With Related Parties. Borrower shall not purchase, acquire,
provide, or sell any equipment, other personal property, real property or
services from or to any Subsidiary, except in the ordinary course and pursuant
to the reasonable requirements of Borrower’s business and consistent with
demonstratable past practices of the type disclosed in Borrower’s proxy
statement for its Fiscal Year ended September 2003.

 

10.10 Dividends, etc. Borrower shall not, directly or indirectly, declare or pay
any dividends (other than dividends payable solely in stock of Borrower) on
account of any shares of any class (including common or preferred stock) of its
capital stock now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of its capital stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common stock or apply or set apart any sum, or make any other
distribution (by reduction or capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided that if no Potential
Default or Event of Default shall exist before and after giving effect thereto,
Borrower may (a) pay dividends on preferred stock and other capital stock of
Borrower that are convertible, exchangeable or exercisable into Borrower’s
common stock and on any common stock of Borrower which may be issued upon
conversion, exchange or exercise of such capital stock, (b) in addition to the
dividends permitted by clause (a) pay dividends in an aggregate amount not to
exceed $6,500,000.00 in any Fiscal Year; (c) pay dividends permitted under
clause (b) hereof during the immediately preceding Fiscal Year that were
declared but not paid in the immediately preceding Fiscal Year (without giving
effect to any carry over); and (d) repurchase, at any time after the Original
Effective Date, its shares of capital stock in an amount not to exceed
$25,000,000.00 in the aggregate.

 

10.11 ERISA. Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in Section
406 of ERISA) that is not exempt under a statutory, class or individual
exemption or in the imposition of an excise tax pursuant to Section 4975 of the
Code; (b) engage in or permit any transaction or other event which could result
in a “reportable event” (as such term is defined in Section 4043 of ERISA) for
which the reporting obligation is not waived under ERISA or by regulation for
any Borrower Pension Plan; (c) fail to make

 

60



--------------------------------------------------------------------------------

full payment when due of all amounts which, under the provisions of any Borrower
Benefit Plan, Borrower is required to pay as contributions thereto; (d) permit
to exist any “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA) in excess of $100,000.00 if waived or in excess of
$25,000.00, if not waived, with respect to any Borrower Pension Plan; (e) fail
to make any payments to any “multiemployer plan” that Borrower may be required
to make under any agreement relating to such “multiemployer plan” or any law
pertaining thereto; or (f) terminate any Borrower Pension Plan in a manner which
could result in the imposition of a lien on any property of Borrower pursuant to
Section 4068 of ERISA. Borrower shall not terminate any Borrower Pension Plan so
as to result in any liability to the Pension Benefit Guaranty Corporation. As
used in this Section, all terms enclosed in quotation marks shall have the
meanings set forth in ERISA. Borrower’s failure to comply with any of the
foregoing provisions of this Section shall not constitute a breach of this
Agreement or an Event of Default unless such failure has a Material Adverse
Effect.

 

10.12 Change in Fiscal Year. Borrower shall not change its Fiscal Year unless
required to do so by the Internal Revenue Service, in which case Borrower agrees
to such amendment of the terms Fiscal Quarter and Fiscal Year, as used herein,
as the Administrative Agent reasonably deems necessary.

 

10.13 Leases. Borrower shall not, and shall not permit any Subsidiary to, incur
non-cancelable obligations on Operating Leases or sale and leaseback
transactions if the aggregate annual amount of all minimum or guaranteed net
rentals payable under such leases would exceed four percent (4%) of the Net
Tangible Assets of Borrower and its Consolidated Subsidiaries (as determined
immediately preceding the execution of such lease).

 

10.14 Principal Payments. Borrower shall not make any principal payments on any
subordinated or unsecured debt instruments or related documents unless and until
105 days have passed since August 31, 2011 without a voluntary or involuntary
petition having been filed against Borrower under the federal bankruptcy laws
during that period, other than (a) scheduled payments of Senior Unsecured Notes;
(b) payments under debt instruments between and among Borrower and its
Subsidiaries, (c) redemption or purchase of an aggregate of up to
$125,000,000.00 of the Senior Unsecured Notes provided that Borrower
demonstrates, on a pro forma basis taking into account such redemption or
purchase, compliance with the covenants set forth at Section 9.12 hereof; (d)
redemption or repurchase of Senior Unsecured Notes and/or Senior Subordinated
Notes with the proceeds of the issuance of any equity securities in accordance
with the provisions and limitations of Section 4.4 hereof (including the
obligation to make a Mandatory Prepayment of the Pro Rata Amount); (e) repayment
of Senior Unsecured Notes with the proceeds of the sale or other disposition of
any non-current assets which are not part of the Collateral in accordance with
the provisions and limitations of Section 4.4 hereof (including any obligation
to make a Mandatory Prepayment of the Pro Rata Amount); (f) prepayments required
on account of asset sales, change of control, or similar events; (g) repayment
of Foreign Subsidiary Debt; (h) repayment of amounts owing pursuant to or in
connection with the Grower Settlement Agreements existing as of the Effective
Date in an aggregate amount not to exceed $1,000,000.00; and (i) payments of up
to $50,000,000.00 as permitted by Section 10.1(g) hereof.

 

61



--------------------------------------------------------------------------------

10.15 Anti-Terrorism Law. Borrower shall not (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 7.26.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’ compliance with this Section).

 

ARTICLE 11. INDEMNIFICATION

 

11.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify and
hold the Administrative Agent and each Syndication Party and their directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the material inaccuracy
of any representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (b) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; or (c) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents, provided that Borrower shall have no obligation to indemnify any
Indemnified Party against claims, damages, losses, liabilities, costs or
expenses to the extent that a court of competent jurisdiction renders a final
non-appealable determination that the foregoing are solely the result of the
willful misconduct or gross negligence of such Indemnified Party. In addition,
Borrower agrees to indemnify and hold the Indemnified Parties harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Administrative Agent or any other Indemnified Party may
incur (or which may be claimed against any such Indemnified Party by any
Person), including attorneys’ fees incurred by any Indemnified Party, arising
out of or resulting from the imposition or nonpayment by Borrower of any stamp
tax, intangibles tax, or similar tax imposed by any state, including any amounts
owing by virtue of the assertion that the property valuation used to calculate
any such tax was understated. Borrower shall have the right to assume the
defense of any claim as would give rise to Borrower’s indemnification obligation
under this Section with counsel of Borrower’s choosing so long as such defense
is being diligently and properly conducted and Borrower shall establish to the
Indemnified Party’s satisfaction that the amount of such claims are not, and
will not be, material in comparison to the liquid and unrestricted assets of
Borrower available to respond to any award which may be granted on account of
such claim. So long as the

 

62



--------------------------------------------------------------------------------

conditions of the preceding sentence are met, Indemnified Party shall have no
further right to reimbursement of attorneys’ fees incurred thereafter. The
obligation to indemnify set forth in this Section shall survive the termination
of this Credit Agreement and other covenants.

 

11.2 Indemnification Relating to Hazardous Substances. Borrower shall not, and
shall cause the Subsidiaries not to, locate, produce, treat, transport,
incorporate, discharge, emit, release, deposit or dispose of any Hazardous
Substance in, upon, under, over or from any property owned or held by Borrower
or such Subsidiary, except in accordance with all Environmental Regulations;
Borrower shall not, and shall cause the Subsidiaries not to, permit any
Hazardous Substance to be located, produced, treated, transported, incorporated,
discharged, emitted, released, deposited, disposed of or to escape in, upon,
under, over or from any property owned or held by Borrower or such Subsidiary,
except in accordance with Environmental Regulations; and Borrower shall, and
shall cause each Subsidiary to, comply with all Environmental Regulations which
are applicable to such property except where the failure to comply could not
reasonably be expected to result in a Material Adverse Effect. Borrower shall
indemnify the Indemnified Parties against, and shall reimburse the Indemnified
Parties for, any and all claims, demands, judgments, penalties, liabilities,
costs, damages and expenses, including court costs and attorneys’ fees incurred
by the Indemnified Parties (prior to trial, at trial and on appeal) in any
action against or involving the Indemnified Parties, resulting from any breach
of the foregoing covenants in this Section or the covenants in Section 9.5
hereof, or from the discovery of any Hazardous Substance in, upon, under or
over, or emanating from, such property, it being the intent of Borrower and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure,
including foreclosure on a judgment lien, or conveyance in lieu of foreclosure;
provided that such indemnification as it applies to the exercise by the
Administrative Agent or any Syndication Party of its rights or remedies with
respect to the Loan Documents shall not apply to claims arising solely with
respect to Hazardous Substances brought onto such property by the Administrative
Agent or such Syndication Party while engaged in activities other than
operations substantially the same as the operations previously conducted on such
property by Borrower. The foregoing covenants of this Section shall be deemed
continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand, and shall be secured by the Security Documents. The indemnification
and covenants of this Section shall survive the termination of this Credit
Agreement and other covenants.

 

63



--------------------------------------------------------------------------------

ARTICLE 12. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

12.1 Events of Default. The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent, make the
entire Bank Debt immediately due and payable (provided, that in the case of an
Event of Default under Subsection 12.1(h) all amounts owing under the Notes and
the other Loan Documents shall automatically and immediately become due and
payable without any action by or on behalf of the Administrative Agent), and the
Administrative Agent may exercise all rights and remedies for the collection of
any amounts outstanding hereunder and take whatever action it deems necessary to
secure itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:

 

(a) Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, (ii) within five (5) Banking Days of the date when due, whether
by acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents, or (iii)
within ten (10) Banking Days of the date when due, any Delinquent Amount or
Delinquency Interest.

 

(b) Any representation or warranty set forth in any Loan Document, any Borrowing
Notice, any financial statements or reports, or in connection with any
transaction contemplated by any such document, shall prove in any material
respect to have been false or misleading when made or furnished by Borrower.

 

(c) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 9.9, 9.13, 9.14, 10.1, 10.3,
10.4, 10.5, 10.7, 10.10, 10.13, or 10.14 of this Credit Agreement.

 

(d) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 9.2, 9.4, 9.5, 9.6, 9.7, 9.8,
9.10, 9.11, 9.12, 9.16, 9.17, 10.6, 10.8, 10.9, 10.11, 10.12, or 10.15 of this
Credit Agreement, and such failure continues for fifteen (15) days after
Borrower learns of such failure to comply, whether by Borrower’s own discovery
or through notice from the Administrative Agent.

 

(e) The occurrence of an Event of Default under any of the Security Documents.

 

(f) Failure of Borrower to comply with any other provision of this Credit
Agreement (other than Section 9.18) or the other Loan Documents not constituting
an Event of Default under any of the preceding subparagraphs of this Section
12.1, and such failure continues for thirty (30) days after Borrower learns of
such failure to comply, whether by Borrower’s own discovery or through notice
from the Administrative Agent.

 

64



--------------------------------------------------------------------------------

(g) The failure of Borrower to pay when due, or failure to perform or observe
any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or (iii)
any contingent liabilities, such as guaranties and letters of credit, for the
obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
the amount owing under the obligation with respect to which such failures have
occurred and are continuing is at least $20,000,000.00, or unless it is with
respect to a Pari Passu Loan.

 

(h) Borrower, Guarantor, or any Subsidiary applies for or consents to the
appointment of a trustee or receiver for any part of its properties; any
bankruptcy, reorganization, debt arrangement, dissolution or liquidation
proceeding is commenced or consented to by Borrower, Guarantor, or any
Subsidiary; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, Guarantor, or any Subsidiary, and is
not withdrawn or dismissed within ninety (90) days thereafter; provided that no
such consent or filing by or against a Subsidiary shall constitute an Event of
Default under this clause (g) unless it could reasonably be expected to result
in a Material Adverse Effect.

 

(i) The entry of one or more judgments in an aggregate amount in excess of
$20,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.

 

(j) The occurrence at any time from the Original Effective Date to the Closing
Date of any circumstance which would have constituted an Event of Default under
the 2000 Credit Agreement.

 

(k) In the event (i) the Pilgrim Family shall cease to “own” more than fifty
percent (50%) of the total voting power generally entitled to vote in the
election of directors, managers or trustees of Borrower, (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office, or (iii) the stockholders of Borrower
shall approve any plan for the liquidation or dissolution of Borrower. For
purposes hereof, the Pilgrim Family shall be deemed to “own” the voting power
generally entitled to vote in the election of directors, managers or trustees of
Borrower if the Pilgrim Family either directly or indirectly legally or
beneficially own such voting power.

 

65



--------------------------------------------------------------------------------

12.2 No Advance. The Syndication Parties shall have no obligation to make any
Advance if a Potential Default or an Event of Default shall occur and be
continuing.

 

12.3 Rights and Remedies. In addition to the remedies set forth in Section 12.1
and 12.2 hereof, upon the occurrence of an Event of Default, the Administrative
Agent shall be entitled to exercise all the rights and remedies provided in the
Loan Documents and by any applicable law. Each and every right or remedy granted
to the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.

 

12.4 Agreement Regarding, and Waiver of, Certain Rights. Borrower acknowledges
and agrees that in the event that the provisions of the Agricultural Credit Act
of 1987, including, without limitation, those sections thereof designated as 12
U.S.C. Sections 2199 through 2202e, and the implementing Farm Credit
Administration regulations (collectively “Farm Credit Law”) presently apply to
Borrower or to this transaction, but are in the future determined (a) not to
apply to Borrower, this transaction, or to the collection of any funds Advanced
hereunder; or (b) to be waivable by Borrower, then, in either such case,
Borrower will execute any document reasonably requested by Agriland, any
Syndication Party, and/or the Administrative Agent in the future to waive any
rights it may have under any such Farm Credit Law, including any rights with
respect to the acceleration and/or restructuring of any Bank Debt owed hereunder
as to which an Event of Default has occurred and is continuing and any rights
applicable with respect to foreclosure of liens securing any such Bank Debt.
Borrower acknowledges that its agreement to execute such waivers pursuant to the
provisions of this Section 12.4 is based on its recognition that such action, if
permitted by Farm Credit Law, would (x) be important to induce commercial banks
and other non-Farm Credit institutions and CoBank to become Syndication Parties
and/or Voting Participants hereunder and to agree to provide, directly or
indirectly, a portion of the available funds under the Loan; and (y) enhance
Borrower’s ability to obtain Pari Passu Loans. Nothing contained in this Section
12.4 nor the delivery to Borrower of any summary of any rights under, or any
notice pursuant to, the Farm Credit Law shall in any way be deemed to be, or be
construed to in any way indicate, the determination or agreement by Borrower,
the Administrative Agent, any Syndication Party, and/or any Voting Participants,
that the Farm Credit Law, or any rights thereunder, are or will in fact be
applicable to Borrower, the Loan, or the Loan Documents.

 

ARTICLE 13. AGENCY AGREEMENT

 

13.1 Funding of Syndication Interest. Each Syndication Party, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Article 2 hereof. Each Syndication Party’s interest
(“Syndication Interest”) in each Advance hereunder shall be without recourse to
the

 

66



--------------------------------------------------------------------------------

Administrative Agent or any other Syndication Party and shall not be construed
as a loan from any Syndication Party to the Administrative Agent or to any other
Syndication Party.

 

13.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share to the Administrative Agent as, and within the
time deadlines (“Syndication Party Advance Date”), required in this Credit
Agreement. Unless the Administrative Agent shall have received notice from a
Syndication Party prior to the date on which such Syndication Party is to
provide funds to the Administrative Agent for an Advance to be made by such
Syndication Party that such Syndication Party will not make available to the
Administrative Agent such funds, the Administrative Agent may assume that such
Syndication Party has made such funds available to the Administrative Agent on
the date of such Advance in accordance with the terms of this Credit Agreement
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by 2:00
P.M. (Central time) on the Banking Day due, such Syndication Party agrees to
repay the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M.), at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Banking Days and thereafter at the Base Rate. If such Syndication Party shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable at the time to such Advance.

 

13.3 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share in full by the
date and time required (the unpaid amount of any such payment being hereinafter
referred to as the “Delinquent Amount”), in addition to any other remedies
available hereunder, any other Syndication Party or Syndication Parties may, but
shall not be obligated to, advance the Delinquent Amount (the Syndication Party
or Syndication Parties which advance such Delinquent Amount are referred to as
the “Contributing Syndication Parties”), in which case (a) the Delinquent Amount
which any Contributing Syndication Party advances shall be treated as a loan to
the Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding Obligations, of any Contributing Syndication Party, and
(b) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing

 

67



--------------------------------------------------------------------------------

Syndication Parties, interest on the Delinquent Amount at a rate of interest
equal to the rate of interest which Borrower is obligated to pay on the
Delinquent Amount plus 200 basis points (“Delinquency Interest”) until the
Delinquent Syndication Party remits the full Delinquent Amount and remits all
Delinquency Interest to the Administrative Agent, which will distribute such
payments to the Contributing Syndication Parties (pro rata (if more than one)
based on the amount of the Delinquent Amount which each of them advanced) on the
same Banking Day as such payments are received by the Administrative Agent if
received no later than 11:00 A.M. Central time or the next Banking Day if
received by the Administrative Agent thereafter. In addition, the Contributing
Syndication Parties shall be entitled to share, on the same pro rata basis, and
the Administrative Agent shall pay over to them, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party’s Payment Distribution and any fee distributions or distributions made
under Section 13.10 hereof until the Delinquent Amount and all Delinquency
Interest have been paid in full. For voting purposes the Administrative Agent
shall readjust the Individual Commitments of such Delinquent Syndication Party
and the Contributing Syndication Parties from time to time first to reflect the
advance of the Delinquent Amount by the Contributing Syndication Parties, and
then to reflect the full or partial reimbursement to the Contributing
Syndication Parties of such Delinquent Amount. As between the Delinquent
Syndication Party and the Contributing Syndication Parties, the Delinquent
Syndication Party’s interest in its Notes shall be deemed to have been partially
assigned to the Contributing Syndication Parties in the amount of the Delinquent
Amount and Delinquency Interest owing to the Contributing Syndication Parties
from time to time. For the purposes of calculating interest owed by a Delinquent
Syndication Party, payments received on other than a Banking Day shall be deemed
to have been received on the next Banking Day, and payments received after 2:00
P.M. (Central time) shall be deemed to have been received on the next Banking
Day.

 

13.4 Agency Appointment. Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Notes, to act as Secured Party or mortgagee or
beneficiary under the Security Documents, and to take such action on behalf of
such Syndication Party with respect to the Loans, such Notes, the Collateral,
and the Security Documents, and to execute such powers and to perform such
duties, as specifically delegated or required herein, as well as to exercise
such powers and to perform such duties as are reasonably incident thereto, and
to receive and benefit from such fees and indemnifications as are provided for
or set forth herein, until such time as a successor is appointed and qualified
to act as the Administrative Agent.

 

13.5 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 13.4 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

 

13.5.1 Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans

 

68



--------------------------------------------------------------------------------

and the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.

 

13.5.2 Documents; Intercreditor Agreement. To execute, seal, acknowledge, and
deliver as the Administrative Agent, (a) all such instruments as may be
appropriate in connection with the administration of the Loans and the exercise
by the Administrative Agent of its various rights with respect thereto; and (b)
upon Borrower’s satisfaction of each condition thereto as specified in Section
1.76 hereof, one or more Intercreditor Agreements, including agreements by a
lender under a Pari Passu Loan adopting and agreeing to be bound by the same,
and the Administrative Agent agrees to execute an Intercreditor Agreement (or
agreement by a lender under a Pari Passu Loan adopting and being bound by an
Intercreditor Agreement) upon the request of Borrower and upon Borrower’s
satisfaction of each condition thereto as specified in Section 1.76 hereof;
provided that the Administrative Agent shall not exercise any rights under an
Intercreditor Agreement after its execution except as directed by the Required
Lenders.

 

13.5.3 Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.

 

13.5.4 Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 13.16 hereof.

 

13.5.5 Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 13.6
hereof.

 

13.5.6 Release of Certain Liens. To take such action and execute such documents
as may be reasonably necessary to release any liens on or security interests in
any Collateral where Borrower is entitled to such release in connection with (a)
Dispositions permitted pursuant to the provisions of Section 10.4(a), (b), and
(c)(i) hereof, without the need to obtain the consent of any of the Syndication
Parties or Voting Participants; (b) the replacement or removal of any Collateral
(other than in connection with a Shut Down pursuant to the terms of Section 9.15
hereof) where the book value of such Collateral is $5,000,000.00 or less,
without the need to obtain the consent of any of the Syndication Parties or
Voting Participants; (c) the removal of any facility from the Available Amount
Report (and therefore, from calculation of the Available Amount) arising from a
Shut Down pursuant to the provisions of Section 9.15 hereof where the book value
of the Collateral subject to such Shut Down is

 

69



--------------------------------------------------------------------------------

$10,000,000.00 or less, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (d) Dispositions permitted pursuant
to the provisions of Section 10.4(c)(ii) hereof, with the consent of the
Required Lenders; (e) the removal of any facility from the Available Amount
Report (and therefore, from calculation of the Available Amount) arising from a
Shut Down pursuant to the provisions of Section 9.15 where the book value of the
Collateral subject to such Shut Down is more than $10,000,000.00, with the
consent of the Required Lenders; and (f) the release of the existing liens, if
any, on the following properties as described generally on Exhibit 6.1 hereto,
provided that as a condition to such releases Borrower must simultaneously
provide the Administrative Agent with a revised Availability Amount Report
showing a reduction in the Available Amount reflecting the removal of each of
such properties (based on the Appraised Value included for each such property in
the most recent prior Available Amount Report): (i) the farms, (ii) Walker
Creek, and (iii) the Moorefield, West Virginia facilities.

 

13.6 Duties of the Administrative Agent. The duties of the Administrative Agent
hereunder shall consist of the following:

 

13.6.1 Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

 

13.6.2 Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided herein.

 

13.6.3 Loan Administration. Subject to the provisions of Section 13.7 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties, in
accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans.

 

13.6.4 Action Upon Default. Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless an
officer thereof primarily responsible for the Administrative Agent’s duties as
such with respect to the Loans or primarily responsible for the credit
relationship, if any, between the Administrative Agent and Borrower has actual
knowledge of facts which would result in or constitute a Potential Default or
Event of Default, or has received written notice from Borrower of such fact, or
has received written notice of default from a Syndication Party. In the event
the Administrative Agent has obtained actual knowledge (in the manner described
above) or received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available

 

70



--------------------------------------------------------------------------------

under the Loan Documents or at law on account of such occurrence and shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any such rights, unless and until the Administrative Agent has
received specific written instruction from the Required Lenders to refrain from
exercising such rights or to take specific designated action, in which case it
shall follow such instruction; provided that the Administrative Agent shall not
be required to take any action which will subject it to personal liability, or
which is or may be contrary to any provision of the Loan Documents or applicable
law. The Administrative Agent shall not be subject to any liability by reason of
its acting or refraining from acting pursuant to any such instruction.

 

13.6.5 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 13.17
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

 

13.6.6 Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
the Voting Participants notices and reports provided to the Administrative Agent
by the Borrower pursuant to Section 9.2 hereof.

 

13.7 Consent Required for Certain Actions. Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions with respect to, or under, the Loan Documents (nor may the Syndication
Parties or the Voting Participants take the action described in Subsection
13.7.1(c)) without the prior written consent, given after notification by the
Administrative Agent of its intention to take any such action (or notification
by such Syndication Parties or the Voting Participants as are proposing the
action described in Subsection 13.7.1(c) of their intention to do so), of:

 

13.7.1 Unanimous. Each of the Syndication Parties and Voting Participants
holding, directly or, in the case of Voting Participants, indirectly, an
Individual Commitment, before:

 

(a) Agreeing to an increase in the Aggregate Commitment or an extension of the
Maturity Date;

 

(b) Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest, principal, or fees with respect to the
Revolving Loan;

 

(c) Amending any provisions of this Subsection 13.7.1 or Section 14.20; or

 

71



--------------------------------------------------------------------------------

(d) Agreeing to release any Collateral from the lien of the Security Documents,
except as provided in Subsection 13.5.6 hereof.

 

13.7.2 Required Lenders. The Required Lenders before:

 

(a) Consenting to any action or amendment, or granting any waiver with respect
to, either the Revolving Loan, not covered in Subsection 13.7.1 and except as
provided in Subsection 13.5.6(a), (b), or (c) hereof; or

 

(b) Agreeing to amend Article 13 of this Credit Agreement (other than Subsection
13.7.1).

 

13.7.3 Increase in Individual Commitment Amounts. The Individual Commitment of
any Syndication Party may not be increased without (a) the prior written consent
of such Syndication Party and (b) if such increase would result in an increase
in the Aggregate Commitment, compliance with Subsection 13.7.1(a) hereof.

 

13.7.4 Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent may, without obtaining the consent of the
Syndication Parties or Voting Participants, determine (a) whether the conditions
to an Advance have been met, and (b) the amount of such Advance;

 

13.7.5 Vote of Participants. Under the circumstances set forth in Section 13.26
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.

 

13.8 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and the Notes and will hold all such
payments in trust for the benefit of all present and future Syndication Parties,
and, if requested in writing by the Required Lenders, in an account segregated
from the Administrative Agent’s other funds and accounts (“Payment Account”).
After the receipt by the Administrative Agent of any payment representing
interest or principal on the Loans, the Administrative Agent shall remit to each
Syndication Party its share of such payment as provided in Article 4 hereof in
US dollars (“Payment Distribution”) no later than 3:00 P.M. (Central time) on
the same Banking Day as such payment is received by the Administrative Agent if
received no later than 1:00 P.M. (Central time) or the next Banking Day if
received by the Administrative Agent thereafter. Any Syndication Party’s rights
to its Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 13.3 hereof.

 

72



--------------------------------------------------------------------------------

13.9 Distribution of Certain Amounts. The Administrative Agent shall (a) receive
and hold in trust for the benefit of all present and future Syndication Parties,
in the Payment Account and, if requested in writing by the Required Lenders,
segregated from the Administrative Agent’s other funds and accounts and (b)
shall remit to the Syndication Parties, as indicated, the amounts described
below:

 

13.9.1 Funding Losses. To each Syndication Party the amount of any Funding
Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan, in accordance with the Funding
Loss Notice such Syndication Party provided to the Administrative Agent, no
later than 3:00 P.M. (Central time) on the same Banking Day that payment of such
Funding Losses is received by the Administrative Agent, if received no later
than 1:00 P.M. (Central time), or the next Banking Day if received by the
Administrative Agent thereafter.

 

13.9.2 Fees. To each Syndication Party its Individual Pro Rata Share of the
Commitment Fee paid by Borrower to the Administrative Agent, no later than 3:00
P.M. (Central time) on the same Banking Day that payment of such fee is received
by the Administrative Agent, if received no later than 1:00 P.M. (Central time),
or the next Banking Day if received by the Administrative Agent thereafter.

 

13.10 Possession of Loan Documents. The Loan Documents (other than the Notes)
shall be held by the Administrative Agent in its name, for the ratable benefit
of itself and the other Syndication Parties without preference or priority.

 

13.11 Collateral Application. The Syndication Parties shall have no interest in
any other loans made to Borrower by any other Syndication Party other than the
Loans, or in any property taken as security for any other loan or loans made to
Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the Loans solely by reason of the provisions of a security
instrument that would cause such security instrument and the property covered
thereby to secure generally all indebtedness owing by Borrower to such other
Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of the Loans, such other Syndication Party shall share such funds or
proceeds with all Syndication Parties according to their respective Individual
Pro Rata Shares. In the event that any Syndication Party shall obtain payment,
whether partial or full, from any source in respect of the Loans, including
without limitation payment by reason of the exercise of a right of offset,
banker’s lien, general lien, or counterclaim, such Syndication Party shall
promptly make such adjustments (which may include payment in cash or the
purchase of further syndications or participations in the Loans) to the end that
such excess payment shall be shared with all other Syndication Parties in
accordance with their respective Individual Pro Rata Shares.

 

13.12 Amounts Required to be Returned. If the Administrative Agent makes any
payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then such Syndication Party shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the

 

73



--------------------------------------------------------------------------------

Administrative Agent for the correction of errors among banks for three (3)
Banking Days and thereafter at the Base Rate. If the Administrative Agent is
required at any time to return to Borrower or a trustee, receiver, liquidator,
custodian, or similar official any portion of the payments made by Borrower to
the Administrative Agent, whether pursuant to any bankruptcy or insolvency law
or otherwise, then each Syndication Party shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent any such payments
transferred to such Syndication Party by the Administrative Agent but without
interest or penalty (unless the Administrative Agent is required to pay interest
or penalty on such amounts to the person recovering such payments).

 

13.13 Reports and Information to Syndication Parties. The Administrative Agent
shall use reasonable efforts to provide to the Syndication Parties, as soon as
practicable after actual knowledge thereof is acquired by an officer thereof
primarily responsible for the Administrative Agent’s duties as such with respect
to the Loans or primarily responsible for the credit relationship, if any,
between the Administrative Agent and Borrower, any material factual information
which has a material adverse effect on the creditworthiness of Borrower and
Borrower hereby authorizes such disclosure by the Administrative Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 13.6.4 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is a result of the willful misconduct or gross
negligence of the Administrative Agent. The Syndication Parties acknowledge and
agree that all information and reports received pursuant to this Credit
Agreement will be received in confidence in connection with their Syndication
Interest, and that such information and reports constitute confidential
information and shall not, without the prior written consent of the
Administrative Agent or Borrower, as applicable, be (x) disclosed to any third
party (other than the Administrative Agent, another Syndication Party or
potential Syndication Party, or a participant or potential participant in the
interest of a Syndication Party, which disclosure is hereby approved by
Borrower), except pursuant to appropriate legal or regulatory process, or (y)
used by the Syndication Party except in connection with the Loans and its
Syndication Interest.

 

13.14 Standard of Care. The Administrative Agent shall not be liable to the
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except for its gross negligence
or willful misconduct. Subject to the preceding sentence, the Administrative
Agent will exercise the same care in administering the Loans and the Loan
Documents as it exercises for similar loans which it holds for its own account
and risk, and the Administrative Agent shall not have any further responsibility
to the Syndication Parties. Without limiting the foregoing, the Administrative
Agent may rely on the advice of counsel concerning legal matters and on any
written document it believes to be genuine and correct and to have been signed
or sent by the proper Person or Persons.

 

74



--------------------------------------------------------------------------------

13.15 No Trust Relationship. Neither the execution of this Credit Agreement, nor
the sharing in the Loans, nor the holding of the Loan Documents in its name by
the Administrative Agent, nor the management and administration of the Loans and
Loan Documents by the Administrative Agent (including the obligation to hold
certain payments and proceeds in the Payment Account in trust for the
Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement, is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between the Administrative
Agent and any Syndication Party. Each Syndication Party hereby agrees and
stipulates that the Administrative Agent is not acting as trustee for such
Syndication Party with respect to the Loans, this Credit Agreement, or any
aspect of either, or in any other respect.

 

13.16 Sharing of Costs and Expenses. To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its Individual Pro Rata Share of all reasonable costs, disbursements, and
expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings; provided,
however, that the costs and expenses to be shared in accordance with this
Section shall not include any costs or expenses incurred by the Administrative
Agent solely as a Syndication Party in connection with the Loans, nor the
Administrative Agent’s internal costs and expenses.

 

13.17 Syndication Parties’ Indemnification of the Administrative Agent. Each of
the Syndication Parties agree to indemnify the Administrative Agent, including
any Successor Agent, and their respective directors, officers, employees,
agents, professional advisers and representatives (“Indemnified Agency
Parties”), (to the extent not reimbursed by Borrower, and without in any way
limiting the obligation of Borrower to do so), ratably (based on their
Individual Pro Rata Shares), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
and/or the expiration or termination of this Credit Agreement) be imposed on,
incurred by or asserted against the Administrative Agent (or any of the
Indemnified Agency Parties while acting for the Administrative Agent or for any
Successor Agent) in any way relating to or arising out of this Credit Agreement
or the Loan Documents, or the performance of the duties of the Administrative
Agent hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent under or in connection with any of the
foregoing; provided that the Syndication Parties shall not be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of an
Indemnified Agency Party to the extent that any of the forgoing result from the
gross negligence or willful misconduct of that Indemnified Agency Party as
determined by

 

75



--------------------------------------------------------------------------------

the final non-appealable judgment of a court of competent jurisdiction. The
agreements and obligations in this Section shall survive the payment of the
Loans and the expiration or termination of this Credit Agreement.

 

13.18 Books and Records. The Administrative Agent shall maintain such books of
account and records relating to the Loans as it maintains with respect to other
loans of similar type and amount, and which shall clearly and accurately reflect
the Syndication Interest of each Syndication Party. Syndication Parties, or
their agents, may inspect such books of account and records at all reasonable
times during the Administrative Agent’s regular business hours.

 

13.19 Administrative Agent Fee. The Administrative Agent and any Successor Agent
shall be entitled to the Administrative Agent Fee (as such fee is set forth in
the Fee Letter) for acting as the Administrative Agent. In the event the
Successor Agent is contractually entitled to an additional fee, each Syndication
Party will be responsible for its proportionate share (based on its Individual
Pro Rata Share) thereof.

 

13.20 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, or (b) if such Successor Agent
has not accepted such appointment, in either case within forty-five (45) days
after the retiring Administrative Agent’s giving of such notice of resignation,
then the retiring Administrative Agent may, after consulting with, but without
requiring the approval of, Borrower, appoint a Successor Agent which shall be a
bank or a trust company organized under the laws of the United States of America
or any state thereof and having a combined capital, surplus and undivided profit
of at least $250,000,000.00. Any Administrative Agent may be removed upon the
written demand of the Required Lenders, which demand shall also appoint a
Successor Agent. Upon the appointment of a Successor Agent hereunder, (y) the
term “Administrative Agent” shall for all purposes of this Credit Agreement
thereafter mean such Successor Agent, and (z) the Successor Agent shall notify
Borrower of its identity and of the information called for in Subsection 14.4.2
hereof. After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.

 

13.21 Representations and Warranties of All Parties. The Administrative Agent
and each Syndication Party represents and warrants that: (a) the execution and
delivery of, and performance of its obligations under, this Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Credit Agreement is in compliance with all
applicable laws and regulations promulgated under such laws and does not
conflict with nor constitute a breach of its

 

76



--------------------------------------------------------------------------------

charter or by-laws nor any agreements by which it is bound, and does not violate
any judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution and delivery of, and performance of its obligations under, this Credit
Agreement; and (d) this Credit Agreement has been duly executed by it, and
constitutes the legal, valid, and binding obligation of such Person, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally and general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee, and that it will, if
requested to do so by the Administrative Agent, furnish the Administrative Agent
with a certified copy of such minutes or an excerpt therefrom reflecting such
approval.

 

13.22 Representations and Warranties of CoBank. Except as expressly set forth in
Section 13.21 hereof, the Administrative Agent makes no express or implied
representation or warranty and assumes no responsibilities with respect to the
due authorization, execution, or delivery of the Loan Documents; the accuracy of
any information, statements, or certificates provided by Borrower, the legality,
validity, or enforceability of the Loan Documents; the value of any Collateral,
the filing or recording of any document; the collectibility of the Loans; the
performance by Borrower of any of its obligations under the Loan Documents; or
the financial condition or solvency of Borrower or any other party obligated
with respect to the Loans or the Loan Documents.

 

13.23 Syndication Parties’ Independent Credit Analysis. Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent. Each Syndication Party represents
and warrants that it has obtained such information as it deems necessary
(including any information such Syndication Party independently obtained from
Borrower or others) prior to making its decision to acquire an interest in the
Loans. Each Syndication Party further agrees and represents that it has made its
own independent analysis and appraisal of and investigation into each Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative

 

77



--------------------------------------------------------------------------------

Agent, in making future decisions with respect to all matters under or in
connection with the Loan Documents and the Loans. The Administrative Agent
assumes no responsibility for the financial condition of Borrower or for the
performance of Borrower’s obligations under the Loan Documents. Except as
otherwise expressly provided herein, no Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its possession.

 

13.24 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

 

13.25 Purchase for Own Account; Restrictions on Transfer; Participations. Each
Syndication Party represents that it has acquired and is retaining its interest
in the Loans for its own account in the ordinary course of its banking or
financing business. Each Syndication Party agrees that it will not sell, assign,
convey or otherwise dispose of (“Transfer”) to any Person, or create or permit
to exist any lien or security interest on, all or any part of its interest in
the Loans without the prior written consent of the Administrative Agent and
Borrower (which consent will not be unreasonably withheld); provided that: (a)
any such Transfer (except a Transfer to another Syndication Party) must be in a
minimum amount of $5,000,000.00; (b) each Syndication Party must maintain an
Individual Commitment of no less than $5,000,000.00, unless it Transfers its
entire interest in the Loans; (c) no consent shall be required from Borrower
during any period when an Event of Default shall have occurred and be
continuing; (d) the transferee must execute an agreement substantially in the
form of Exhibit 13.25 hereto (“Syndication Acquisition Agreement”) and assume
all of the transferor’s obligations hereunder and execute such documents as the
Administrative Agent may reasonably require; and (e) the Syndication Party
making such Transfer must pay the Administrative Agent an assignment fee of
$3,500.00. Upon receipt of such fee and the properly executed Syndication
Acquisition Agreement, the assignee of such Transfer shall thereafter be treated
as the Syndication Party with respect to the Syndication Interest subject to the
Transfer and shall receive all future Payment Distributions, and the assignor
and assignee shall make all adjustments and payments between themselves
appropriate with respect to such future Payment Distributions. Any Syndication
Party may participate any part of its interest in the Loans to any Person with
the prior written consent of the Administrative Agent and Borrower (which
consent will not be unreasonably withheld), provided that (l) no such consent
shall be required where the participant is a Person at least fifty percent (50%)
the equity interest in which is owned by such Syndication Party or which owns at
least fifty percent (50%) of the equity interest in such Syndication Party or at
least fifty percent (50%) of the equity interest of which is owned by the same
Person which owns at least fifty percent (50%) of the equity interest of such
Syndication Party and (m) no consent shall be required from Borrower during any
period when an Event of Default shall have occurred and be continuing, and,
further, each Syndication Party understands and agrees

 

78



--------------------------------------------------------------------------------

that in the event of any such participation: (y) its obligations hereunder will
not change on account of such participation, and (z) except as provided in
Section 13.26 hereof with respect to voting rights, (i) the participant will
have no rights under this Credit Agreement, including, without limitation,
voting rights (except for such participants which qualify as a Voting
Participant) or the right to receive payments or distributions; and (ii) the
Administrative Agent shall continue to deal directly with the Syndication Party
with respect to the Loans (including with respect to voting rights - except for
such participants which qualify as a Voting Participant) as though no
participation had been granted and will not be obligated to deal directly with
any participant. Notwithstanding any provision contained herein to the contrary,
any Syndication Party may at any time pledge or assign all or any portion of its
interest in the Loans to any Federal Reserve Bank or the Federal Farm Credit
Bank’s Funding Corporation in accordance with applicable law.

 

13.26 Certain Participants’ Voting Rights. All Persons who (a) have purchased a
participation interest in the minimum amount of $10,000,000.00 in a Syndication
Party’s Syndication Interest on or after the Closing Date; and (b) are, by
written notice (“Voting Participant Notification”), designated, by Agriland or
any other Syndication Party (as applicable), to Borrower and the Administrative
Agent as being entitled to be accorded the rights of a Voting Participant
hereunder (each a “Voting Participant”), shall be entitled to vote (and the
voting rights of Agriland or such Syndication Party, as applicable, shall be
correspondingly reduced), on a dollar basis, as if such participant were a
Syndication Party, on any matter requiring or allowing a Syndication Party, to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to such
Voting Participant, (i) state the full name, as well as all contact information
required of a Syndication Party as set forth on the Syndication Party signature
page hereto, (ii) state the dollar amount of participation interest purchased.

 

13.27 Method of Making Payments. Payment and transfer of all amounts owing or to
be paid or remitted hereunder to the Administrative Agent by the Syndication
Parties, including, without limitation, payment of the Advance Payment, shall be
by wire transfer in accordance with the instructions contained on Exhibit 13.27
hereto (“Wire Instructions”). Payment and transfer of all amounts to be paid or
remitted hereunder to the Syndication Parties by the Administrative Agent,
including, without limitation, Payment Distributions, shall be by wire transfer
in accordance with the instructions contained on their respective signature
pages hereto.

 

13.28 Events of Syndication Default/Remedies.

 

13.28.1 Syndication Party Default. Any of the following occurrences, failures or
acts, with respect to any of the Syndication Parties shall constitute an “Event
of Syndication Default” hereunder by such Syndication Party: (a) if any
representation or warranty made by such Syndication Party in this Credit
Agreement shall be found to have been untrue in any material respect; (b) if
such Syndication Party fails to make any distributions or payments required
under this Credit Agreement within five (5) days of the date required; (c) if
such Syndication Party breaches any other covenant,

 

79



--------------------------------------------------------------------------------

agreement, or provision of this Credit Agreement which breach shall have
continued uncured for a period of thirty (30) consecutive days after such breach
first occurs, unless a shorter period is required to avoid prejudicing the
rights and position of the other Syndication Parties; (d) if any agency having
supervisory authority over such Syndication Party, or any creditors thereof,
shall file a petition to reorganize or liquidate such Syndication Party pursuant
to any applicable federal or state law or regulation and such petition shall not
be discharged or denied within fifteen (15) days after the date on which it is
filed; (e) if by the order of a court of competent jurisdiction or by any
appropriate supervisory agency, a receiver, trustee or liquidator shall be
appointed for such Syndication Party or for all or any material part of its
property or if such Syndication Party shall be declared insolvent; or (f) if
such Syndication Party shall be dissolved, or shall make an assignment for the
benefit of its creditors, or shall file a petition seeking to take advantage of
any debtors’ act, including the bankruptcy act, or shall admit in writing its
inability to pay its debts generally as they become due, or shall consent to the
appointment of a receiver or liquidator of all or any material part of its
property.

 

13.28.2 Remedies. Upon the occurrence of an Event of Syndication Default, the
non-defaulting Syndication Parties, acting by, or through the direction of, a
simple majority of the non-defaulting Syndication Parties (determined based on
the ratio of the total of their Individual Commitments to the Aggregate
Commitment), may, in addition to any other remedy specifically set forth in this
Credit Agreement, have and exercise any and all remedies available generally at
law or equity, including the right to damages and to specific performance.

 

13.29 Withholding Taxes. Each Syndication Party represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to the Administrative Agent and to Borrower such forms,
certifications, statements and other documents as the Administrative Agent or
Borrower may request from time to time to evidence such Syndication Party’s
exemption from the withholding of any tax imposed by any jurisdiction or to
enable the Administrative Agent or Borrower, as the case may be, to comply with
any applicable laws or regulations relating thereto. Without limiting the effect
of the foregoing, if any Syndication Party is not created or organized under the
laws of the United States of America or any state thereof, such Syndication
Party will furnish to the Administrative Agent and Borrower IRS Form 4224 or
Form 1001, or such other forms, certifications, statements or documents, duly
executed and completed by such Syndication Party, as evidence of such
Syndication Party’s exemption from the withholding of United States tax with
respect thereto. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to or for the benefit of such
Syndication Party until such Syndication Party shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

 

13.30 Amendments Concerning Agency Function. The Administrative Agent shall not
be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its duties hereunder or
thereunder unless it shall have given its prior written consent thereto.

 

80



--------------------------------------------------------------------------------

13.31 Reallocation of Outstanding Advances. Each of the Syndication Parties
agrees that: (a) the aggregate outstanding balance of 7 Year Advances under the
2000 Credit Agreement as of the Closing Date and the aggregate outstanding
balance of 10 Year Advances as of the Closing Date shall on such date be
aggregated and reallocated among the Syndication Parties (as though they were
Advances hereunder) in accordance with the ratio which their Individual
Commitment bears to the Aggregate Commitment on such date as determined by the
Administrative Agent; and (c) to the extent such reallocation as described in
clause (a) of this Section (“Reallocation”) results in the Advances allocated to
any Syndication Party being in excess of the 7 Year Advances and 10 Year
Advances which were allocated to such Syndication Party under the 2000 Credit
Agreement immediately prior to such Reallocation, such Syndication Party shall
remit to the Administrative Agent funds in the amount of such excess by 2:00
P.M. (Central time) on the Closing Date in the manner provided in Section 13.27
hereof. To the extent such Reallocation results in the Advances allocated to any
Syndication Party being less than the 7 Year Advances and 10 Year Advances which
were allocated to such Syndication Party under the 2000 Credit Agreement
immediately prior to such Reallocation (“Reduction”), the Administrative Agent
shall, from funds it receives pursuant to clause (c) of this Section, remit the
amount of such Reduction to such Syndication Party in the manner provided in
Section 13.27 hereof.

 

13.32 Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 13 and to carry out fully the intent
thereof.

 

ARTICLE 14. MISCELLANEOUS

 

14.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to pay
to the Administrative Agent and/or the Syndication Parties, as applicable, on
demand, all out-of-pocket costs and expenses (a) reasonably incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Fee Letter, mandate letter, Summary of Terms
and Conditions, and the Amendment Documents and the transactions contemplated
thereby, processing the Borrowing Notices, and processing requests for and
implementing Pari Passu Loans, and (b) incurred by the Administrative Agent or
any Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default, including without limitation collection of the Loan or enforcement of
rights against the Collateral (regardless of whether such enforcement or
collection is by court action or otherwise) or, unless it is determined by a
final non-appealable judgment that the Administrative Agent or such Syndication
Party, as applicable, has acted in a grossly negligent or willful manner, upon
the commencement of an action by Borrower against the Administrative Agent or
any Syndication Party. Borrower shall not be obligated to pay the costs or
expenses of any Person whose only interest in the Loan is as a holder of a
participation interest.

 

81



--------------------------------------------------------------------------------

14.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the Maturity Date (as it may be extended at anytime), The
Corporation Company, or such other Person as it may designate in writing to the
Administrative Agent, in each case with offices in Denver, Colorado and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Borrower or such Syndication Party to receive for and on its behalf at
such agent’s Denver, Colorado office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. Borrower and each Syndication Party agrees that it shall
maintain a duly appointed agent in Colorado for service of summons and other
legal process as long as it remains obligated under this Credit Agreement and
shall keep the Administrative Agent advised in writing of the identity and
location of such agent. The receipt by such agent and/or by Borrower or such
Syndication Party, as applicable, of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Borrower or
such Syndication Party, as applicable, for all purposes of such litigation.

 

14.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE AGENT,
EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY OTHER
PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

 

14.4 Notices. All notices, requests and demands required or permitted under the
terms of this Credit Agreement shall be in writing and (a) shall be addressed as
set forth below or at such other address as either party shall designate in
writing, (b) shall be deemed to have been given or made: (i) if delivered
personally, immediately upon delivery, (ii) if by telex, telegram, or facsimile
transmission, immediately upon sending and upon confirmation of receipt, (iii)
if by nationally recognized overnight courier service with instructions to
deliver the next Banking Day, one (1) Banking Day after sending, and (iv) if by
United States Mail, certified mail, return receipt requested, five (5) days
after mailing.

 

82



--------------------------------------------------------------------------------

14.4.1 Borrower:

 

Pilgrim’s Pride Corporation

110 South Texas Street

Pittsburg, Texas 75686

FAX: (903) 856-7505

Attention: Chief Financial Officer

 

with a copy to:

 

Baker & McKenzie

4500 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

FAX: (214) 965-5902

Attention: Alan G. Harvey

 

14.4.2 Administrative Agent:

 

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

FAX: (303) 694-5830

Attention: Syndications Coordinator, Corporate Finance Division

 

14.4.3 Agriland:

 

Agriland, FCS

3210 W. Northwest Loop 323

Tyler, Texas 75702

FAX: (903) 693-6588

Attention: Steve Ogletree

 

14.4.4 Syndication Parties:

 

See signature pages hereto.

 

14.5 Liability of Administrative Agent and Co-Arrangers. Neither the
Administrative Agent nor the Co-Arrangers shall have any liabilities or
responsibilities to Borrower or any Subsidiary on account of the failure of any
Syndication Party to perform its obligations hereunder or to any Syndication
Party on account of the failure of Borrower or any Subsidiary to perform their
respective obligations hereunder or under any other Loan Document.

 

14.6 Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Co-Arrangers,
and the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties.

 

83



--------------------------------------------------------------------------------

14.7 Severability. The invalidity or unenforceability of any provision of this
Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

 

14.8 Entire Agreement. This Credit Agreement (together with all exhibits hereto,
which are incorporated herein by this reference), the other Loan Documents, and
the letter of even date herewith between Borrower and the Administrative Agent
regarding certain post-closing matters (“Post Closing Letter”), represent the
entire understanding of the Administrative Agent, the Co-Arrangers, each
Syndication Party, and Borrower with respect to the subject matter hereof and
shall replace and supersede any previous agreements of the parties with respect
to the subject matter hereof.

 

14.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.

 

14.10 Captions. The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

 

14.11 Complete Agreement; Amendments. This Credit Agreement, the Notes, and the
other Loan Documents are intended by the parties hereto to be a complete and
final expression of their agreement and may not be contradicted by evidence of
any prior or contemporaneous oral agreement. The Administrative Agent, each
Syndication Party, and Borrower acknowledge and agree that there is no unwritten
oral agreement between them with respect to the subject matter of this Credit
Agreement. This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Co-Arrangers, and the Required Lenders or, where this
Credit Agreement requires the consent of all Syndication Parties, then by all of
the Syndication Parties (and each Syndication Party hereby agrees to execute any
such amendment approved pursuant to Section 13.7 hereof). Borrower agrees that
it shall reimburse the Administrative Agent for all reasonable fees and expenses
incurred by the Administrative Agent in retaining outside legal counsel in
connection with any amendment or modification to this Credit Agreement.

 

14.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
reasonably determines, based

 

84



--------------------------------------------------------------------------------

on information presented to it by such Syndication Party, are attributable to
such Syndication Party’s making or maintaining an Advance hereunder or its
obligation to make such Advance, or any reduction in any amount receivable by
such Syndication Party under this Credit Agreement or the Notes payable to it in
respect to such Advance or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any change after the date of this Credit Agreement in United
States federal, state, municipal, or foreign laws or regulations (including
Regulation D of the Federal Reserve Board), or the adoption or making after such
date of any interpretations, directives, or requirements applying to a class of
banks or financial institutions including such Syndication Party of or under any
United States federal, state, municipal, or foreign laws or regulations (whether
or not having the force of law) by any court or governmental or monetary
authority charged with the interpretation or administration thereof (“Regulatory
Change”), which: (a) changes the basis of taxation of any amounts payable to
such Syndication Party under this Credit Agreement or the Notes payable to such
Syndication Party in respect of such Advance (other than taxes imposed on the
overall net income of such Syndication Party); or (b) imposes or modifies any
reserve, special deposit, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Syndication Party; or (c) imposes any other condition affecting this Credit
Agreement or the Notes payable to such Syndication Party (or any of such
extensions of credit or liabilities). The Administrative Agent will notify
Borrower of any event occurring after the date of this Credit Agreement which
will entitle such Syndication Party to compensation pursuant to this Section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. The Administrative Agent shall include with such
notice, a certificate from such Syndication Party setting forth in reasonable
detail the calculation of the amount of such compensation. Determinations by the
Administrative Agent for purposes of this Section of the effect of any
Regulatory Change on the costs of such Syndication Party of making or
maintaining an Advance or on amounts receivable by such Syndication Party in
respect of Advances, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.

 

14.13 Capital Requirements. In the event after the date of this Credit Agreement
of the introduction of or any change in: (a) any law or regulation; (b) the
judicial, administrative, or other governmental interpretation of any law or
regulation; or (c) compliance by any Syndication Party or any corporation
controlling any such Syndication Party with any guideline or request from any
governmental authority (whether or not having the force of law) has the effect
of requiring an increase in the amount of capital required or expected to be
maintained by such Syndication Party or any corporation controlling such
Syndication Party, and such Syndication Party certifies, based on a reasonable
determination, that such increase is based in any part upon such Syndication
Party’s obligations hereunder with respect to the Revolving Loan, and other
similar obligations, Borrower shall pay to such Syndication Party such
additional amount as shall be certified by such Syndication Party to the
Administrative Agent and to Borrower to be the net present value of (y) the
amount by which such

 

85



--------------------------------------------------------------------------------

increase in capital reduces the rate of return on capital which such Syndication
Party could have achieved over the period remaining until the Maturity Date, but
for such introduction or change, (z) multiplied by the product of such
Syndication Party’s Individual Pro Rata Share times the Aggregate Commitment.
The Administrative Agent will notify Borrower of any event occurring after the
date of this Credit Agreement that will entitle any such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and of such Syndication Party’s determination to
request such compensation. The Administrative Agent shall include with such
notice, a certificate from such Syndication Party setting forth in reasonable
detail the calculation of the amount of such compensation. Determinations by any
Syndication Party for purposes of this Section of the effect of any increase in
the amount of capital required to be maintained by any such Syndication Party
and of the amount of compensation owed to any such Syndication Party under this
Section shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.

 

14.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory to it
of: (a) the loss, theft, destruction or mutilation of any Note, and (in case of
loss, theft or destruction) of the agreement of the Syndication Party to which
the Note was payable to indemnify Borrower, and upon surrender and cancellation
of such Note, if mutilated; or (b) the assignment by any Syndication Party of
all or a portion of its Syndication Interest hereunder and the Note relating
thereto, pursuant to this Credit Agreement, including assignments as a result of
the Reallocation, then Borrower will deliver in lieu of such Note a new Note or,
in the case of an assignment of a portion of a Syndication Interest, new Notes,
for any remaining balance. All Notes executed pursuant to this Section shall be
dated as of the Effective Date. The Syndication Parties shall, as soon as
practical after receipt of such new executed Notes, return to Borrower the Note
which has been replaced by such new Note or Notes.

 

14.15 Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and Notes and the other obligations contained in this Credit
Agreement, the parties, including Borrower, the Administrative Agent, the
Co-Arrangers, and each Syndication Party shall, except as provided in Articles
11 and 13 hereof, thereupon automatically each be fully, finally, and forever
released and discharged from any further claim, liability, or obligation in
connection with the Bank Debt.

 

14.16 Liberal Construction. This Credit Agreement constitutes a fully negotiated
agreement between commercially sophisticated parties, each assisted by legal
counsel, and shall not be construed and interpreted for or against any party
hereto.

 

14.17 Counterparts. This Credit Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file

 

86



--------------------------------------------------------------------------------

format document (also known as a PDF file) shall, in each such instance, be
deemed to be, and shall constitute and be treated as, an original signed
document or counterpart, as applicable. Any party delivering an executed
counterpart of this Credit Agreement by telefax, facsimile, or e-mail
transmission of an Adobe file format document also shall deliver an original
executed counterpart of this Credit Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Credit Agreement.

 

14.18 Confidentiality. Each Syndication Party shall, subject to the exceptions
below, maintain the confidential nature of, and shall not use or disclose, any
of Borrower’s financial information, confidential information or trade secrets
without first obtaining Borrower’s written consent. Nothing in this Section
shall require any Syndication Party to obtain such consent following the
occurrence and during the continuation of an Event of Default in connection with
the exercise by the Administrative Agent or any Syndication Party of its or
their rights and remedies hereunder or under any of the other Loan Documents.
The obligations of the Syndication Parties shall in no event apply to: (a)
providing information about Borrower to any financial institution contemplated
in Sections 13.6, 13.13, and 13.25 hereof or to such Syndication Party’s parent
holding company or any of such Syndication Party’s affiliates (provide such
Person is bound by similar confidentiality provisions limiting further
disclosure); (b) any situation in which any Syndication Party is required by
law, regulation, or subpoena or required by any Governmental Authority to
disclose information; (c) providing information to counsel to the Administrative
Agent or any Syndication Party in connection with the transactions contemplated
by the Loan Documents or in connection with the exercise of its or their rights
or remedies thereunder; (d) providing information to officers, directors,
employees, agents and representatives of such Syndication Party as need to know
such information or to independent auditors retained by such Syndication Party
(it being understood that they shall be informed by such Syndication Party of
the confidential nature of such information and that such Syndication Party
shall take reasonable steps to cause them to treat such information on a
confidential basis); (e) any information that is in or becomes part of the
public domain otherwise than through a wrongful act of such Syndication Party or
any of its employees or agents thereof; (f) any information that is in the
possession of any Syndication Party prior to receipt thereof from Borrower or
any other Person known to such Syndication Party to be acting on behalf of
Borrower; (g) any information that is independently developed by any Syndication
Party; and (h) any information that is disclosed to any Syndication Party by a
third party that has no obligation of confidentiality with respect to the
information disclosed. A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement.

 

14.19 Limitation of Liability. NEITHER BORROWER NOR ANY SUBSIDIARY MAY MAKE ANY
CLAIM AGAINST THE ADMINISTRATIVE AGENT, ANY SYNDICATION PARTY, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS THEREOF FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES IN RESPECT OF ANY BREACH OR WRONGFUL
CONDUCT (WHETHER BASED IN CONTRACT, TORT,

 

87



--------------------------------------------------------------------------------

OR OTHERWISE) IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH.
BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE (AND AGREES NOT TO
CONSENT TO ANY SUCH SUIT BY A SUBSIDIARY) UPON ANY CLAIM FOR ANY SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST. IN
ADDITION, BORROWER ACKNOWLEDGES AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT
NOR ANY SYNDICATION PARTY HAS ANY DUTY OR REVIEW OR ADVISE BORROWER WITH RESPECT
TO ANY PHASE OF ITS BUSINESS OPERATIONS OF CONDITION, THE RELATIONSHIP BEING
SOLELY THAT OF DEBTOR AND CREDITORS AND THEIR BEING NO TRUST RELATIONSHIP OR
RELIANCE.

 

14.20 Departing Lenders; Payment; Transfer and Re-allocation. Notwithstanding
anything to the contrary set forth in Section 13.25 hereof, on and as of the
Closing Date, subject to satisfaction of the conditions set forth in Section
8.1, (a) each of the Departing Lenders shall sell, assign and transfer, and each
of the Syndication Parties hereunder shall purchase and assume, such interests
in the Loans and Individual Commitments, in each case, outstanding immediately
prior to the Closing Date (or as increased hereunder), as shall be necessary so
that, after giving effect to all such assignments and purchases, the Individual
Commitments will be held by the Syndication Parties hereunder as set forth,
respectively, on Schedule 1 hereto; and (b) the aggregate outstanding balance of
7 Year Advances and of the 10 Year Advances under the 2000 Credit Agreement
shall be deemed to be Advances hereunder. The assignments and purchases provided
for in this Section 14.20 shall be without recourse, warranty or representation,
except that each Departing Lender assigning any interest shall be deemed to have
represented that it is the legal and beneficial owner of the interests assigned
by it and that such interests are free and clear of any adverse claim. The
purchase price for each such assignment and purchase shall equal the principal
amount of the 7 Year Advances and/or the 10 Year Advances (as such terms are
defined in the 2000 Credit Agreement) purchased and shall be payable to the
Administrative Agent for distribution, as applicable, to the Syndication Parties
and Departing Lenders, respectively. Borrower shall, on the Closing Date, pay to
the Administrative Agent for distribution, as applicable, to the Syndication
Parties whose Individual Commitments are being reduced from the 2000 Credit
Agreement and to Departing Lenders, respectively, the amount of all interest
owing under the 2000 Credit Agreement on such date, as well as all Funding
Losses, if any, incurred by Departing Lenders under the 2000 Credit Agreement as
a result of the assignments and purchases made pursuant to the provisions of
this Section. As a condition to its receipt of amounts owing to it as provided
in this Section, each Departing Lender shall return to the Administrative Agent
its 7 Year Revolving Note and/or its 10 Year Revolving Note (as such terms are
defined in the 2000 Credit Agreement), as applicable. Each Departing Lender
shall, upon receipt of amounts owing to it as provided in this Section, be
deemed to have assigned to the Administrative Agent (for the purposes of this
Section 14.20) its 7 Year Revolving Note and/or its 10 Year Revolving Note (as
such

 

88



--------------------------------------------------------------------------------

terms are defined in the 2000 Credit Agreement), as applicable, and its
Individual Commitment under the 2000 Credit Agreement as provided herein,
without the need to execute any documents to reflect such assignments except as
may be required by the Administrative Agent. Concurrently with the effectiveness
of the assignments and purchases provided for above, the Departing Lenders shall
cease to be parties to the 2000 Credit Agreement and shall be released from all
further obligations thereunder; provided, however, that the Departing Lenders
shall continue to be entitled to the benefits of Subsection 4.4.2 and Sections
12.1, 12.2, 15.12, 15.13 and 15.19 of the 2000 Credit Agreement as in effect
immediately prior to the Closing Date.

 

14.21 Affect of Amended and Restated Credit Agreement. This Credit Agreement
shall be effective from the Effective Date forward, and the execution of this
Credit Agreement shall not relieve any party to the 2000 Credit Agreement from
their respective obligations thereunder for the period from the Original
Effective Date to the Effective Date or from any liability for the failure to
perform such obligations or from any liability arising out of indemnification
obligations under the 2000 Credit Agreement.

 

[SIGNATURES BEGIN ON NEXT PAGE.]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first above written.

 

BORROWER:

PILGRIM’S PRIDE CORPORATION, a corporation formed under the laws of the State of
Delaware

By:

 

/s/ Richard A. Cogdill

--------------------------------------------------------------------------------

Name:

 

Richard A. Cogdill

Title:

 

Chief Financial Officer

ADMINISTRATIVE AGENT:

COBANK, ACB

By:

 

/s/ Antony Bahr

--------------------------------------------------------------------------------

Name:

 

Antony Bahr

Title:

 

Senior Vice President

CO-ARRANGER:

AGRILAND, FCS

By:

 

/s/ Steve Ogletree

--------------------------------------------------------------------------------

Name:

 

Steve Ogletree

Title:

 

Chief Executive Officer

 

90



--------------------------------------------------------------------------------

 

SYNDICATION PARTIES:

Agriland, FCS

By:

 

/s/ Steve Ogletree

--------------------------------------------------------------------------------

Name:

 

Steve Ogletree

Title:

 

Chief Executive Officer

Contact Name: Steve Ogletree

Title: Chief Executive Officer

Address: 3210 W. Northwest Loop 323

                Tyler, Texas 75102

Phone No.: (903) 593-0150

Fax No.: (903) 593-6588

e-mail address:                     -

Individual Commitment: $475,000,000.00

Payment Instructions:

                Agriland, FCS

                ABA No.: 114924700

                Acct. Name: Agriland Farm Credit Services

                Account No.: 306100-100

                Attn: Steve Ogletree

                Reference: Pilgrim’s Pride

 

91



--------------------------------------------------------------------------------

SYNDICATION PARTIES:

Deere Credit, Inc.

By:

 

/s/ Raymond L. Murphey

--------------------------------------------------------------------------------

Name:

 

Raymond L. Murphey

Title:

 

Senior Account Credit Manager

Contact Name: Raymond L. Murphey

Title: Senior Account Credit Manager

Address: P.O. Box 6650 – Dept. 140

6400 N.W. 86th Street

Johnston, Iowa 50131

Phone No.: 515/267-4058

Fax No.: 515/267-4020

e-mail address: MurpheyRaymond@JohnDeere.com

Individual Commitment: $25,000,000.00

Payment Instructions:

                First Chicago NBD Bank

                ABA: 071000013

                For account of Deere Credit Services

                Account No.: 51-52135

                Ref: Pilgrim’s Pride Syndication Loan

 

92